Exhibit 10.35

 

Execution Copy

 

COLLABORATION AND LICENSE AGREEMENT

 

between

 

SONUS PHARMACEUTICALS, INC.

 

and

 

SCHERING AG

 

Dated: October 17th 2005

 

--------------------------------------------------------------------------------


 

COLLABORATION AND LICENSE AGREEMENT

 

This Collaboration and License Agreement (the “Agreement”) is made as of
October 17, 2005 (the “Execution Date”) by and between Sonus
Pharmaceuticals, Inc., a Delaware corporation (“Sonus”), and Schering AG, a
German corporation (“Schering”).  Sonus and Schering are sometimes referred to
collectively herein as the “Parties” or singly as a “Party.”

 

RECITALS

 

WHEREAS, Sonus has developed a novel formulation of paclitaxel, known as
TOCOSOL® Paclitaxel, a cancer therapy product;

 

WHEREAS, Schering possesses substantial resources and expertise in the research,
development, manufacturing, marketing and sale of pharmaceutical products; and

 

WHEREAS, Schering and Sonus desire to collaborate to develop, promote and
commercialize the Product in the Territory for use in the Field;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the Parties hereto, intending to be
legally bound, do hereby agree as follows:

 

AGREEMENT

 


ARTICLE I
DEFINITIONS


 

The following terms as used in this Agreement shall, unless the context clearly
indicates to the contrary, have the meaning set forth below:

 

“Act” means the United States Food, Drug and Cosmetics Act, as amended from time
to time and regulations promulgated thereunder.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person.  For the purposes of this definition, a Person shall be deemed to
control another Person if such Person possesses the power to direct or cause the
direction of the management, business and policies of such Person, whether
through ownership of fifty percent (50%) or more of the voting securities of
such Person, by contract or otherwise.

 

“Applicable Laws” means all applicable laws, statutes, rules, regulations,
orders, judgments, injunctions and/or ordinances of any Governmental Authority
in the Territory, including but not limited to: laws, rules and regulations
governing the import, export, development, manufacturing, marketing,
distribution and sale of the Product in the Territory; all current Good Clinical
Practices, Good Manufacturing Practices or current Good Laboratory Practices
standards promulgated by the FDA or other Governmental Authorities, where
applicable; U.S. export control laws and the U.S. Foreign Corrupt Practices Act
and equivalent statutes of any other Governmental Authority; and, for the U.S.,
the Guidance of the U.S. Department of Health and Human Services, Office of
Inspector General, entitled “Compliance Program for Pharmaceutical
Manufacturers” released in April 2003,

 

1

--------------------------------------------------------------------------------


 

as it may be amended from time to time, and equivalent laws, regulations and
guidances in other countries.

 

“Approval” means any approval (including, without limitation, Pricing
Approvals), registration, license or authorization from any Governmental
Authority required for the manufacture, development, Co-Promotion, distribution,
sale, storage or transport of the Product in the Field in any country of the
Territory, and shall include, without limitation, an approval, registration,
license or authorization granted in connection with, any Approval Application.

 

“Approval Application” means the submission to the relevant Governmental
Authority of an appropriate application seeking any approval, registration,
license or authorization from any Governmental Authority required for the
manufacture, development, Co-Promotion, distribution, sale, storage or transport
of the Product in the Field in any country of the Territory, and shall include,
without limitation, a marketing authorization application, supplementary
application or variation thereof, Pricing Approval, NDA, HRD or any equivalent
application in any country of the Territory.

 

“Audit Disagreement” has the meaning set forth in Section 8.03(d).

 

“Bankruptcy Event” has the meaning set forth in Section 16.02(c).

 

“Business Day” means a day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the States of
Washington or New Jersey, US, or in Berlin, Germany.

 

“Clinical Development” means all activities relating to planning and execution
of clinical studies in humans directed towards obtaining Approval of a Product,
including but not limited to Phase 1 clinical trials, Phase 2 clinical trials,
Phase 3 clinical trials and Phase 4 clinical trials but does not include any
activities falling within the definition of CMC/Manufacturing or ISS Activities.

 

“CMC/Manufacturing” means the development of one or more processes for the
manufacture and packaging of the Product for Preclinical Development, Clinical
Development and Commercialization necessary to achieve a scale of [*] per
aggregate batch, defined as the sum of the batch size capacities of development
facilities.  This includes, without limitation, formulation, production,
fill-finish, sourcing of plant, equipment, components, raw materials and
packaging supplies, development of regulatory methods and controls, including
assays, quality control and quality assurance methodology and stability
protocols, and qualification and scale-up of one or more production facilities.

 

“CMC/Manufacturing Costs” means the Development Costs incurred by a
Manufacturing Party or for its account consistent with the CMC/Manufacturing
Plan and Budget and specifically attributable to the CMC/Manufacturing of the
Product.

 

“CMC/Manufacturing Plan and Budget” means a written development plan and budget
providing for the CMC/Manufacturing of the Product in the Territory, as updated,
amended, supplemented and otherwise modified from time to time by the Steering
Committee.

 

--------------------------------------------------------------------------------

[*]                                 CONFIDENTIAL PORTIONS OMITTED AND FILED
SEPARATELY WITH THE COMMISSION

 

2

--------------------------------------------------------------------------------


 

“Commercialize” means to promote, market, use for commercial purposes, import,
export, distribute and sell or offer to sell, or to the extent permitted under
this Agreement to have any of those things done, and “Commercialization” has a
corresponding meaning.

 

“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party with respect to any objective, such reasonable, diligent and
good faith efforts as would normally be expended by a reasonably prudent
pharmaceutical company to accomplish a similar objective with respect to a
product at a similar stage in its development or product life and of similar
market potential, taking into account efficacy, safety, anticipated or approved
labeling, the competitiveness of alternative products in the marketplace, the
patent and other proprietary position of the Product, the likelihood of Approval
given the regulatory structure involved, the profitability of the Product and
other relevant factors.

 

“Confidential Information” means Information and any other information and
materials regarded by the disclosing Party as confidential (including, without
limitation, information relating to the Sonus Technology) furnished by one Party
to the other pursuant to this Agreement and all Information created or developed
during the course of the Parties’ collaboration hereunder, whether in oral,
written, graphic or electronic form.  Confidential Information shall not include
any information which the receiving Party can prove by competent evidence:

 

(a)                                  is now, or hereafter becomes, through no
act or failure to act on the part of the receiving Party, generally known or
available;

 

(b)                                 is known by the receiving Party, without
obligations of confidentiality, at the time of receiving such information, as
demonstrated by written evidence;

 

(c)                                  is hereafter furnished to the receiving
Party by a Third Party, as a matter of right and without restriction on
disclosure;

 

(d)                                 is independently developed by the receiving
Party without the aid, application or use of, the disclosing Party’s
Confidential Information, as demonstrated by written evidence; or

 

(e)                                  is the subject of a written permission to
disclose provided by the disclosing Party.

 

“Co-Promotion” means marketing and promotional activities with respect to the
Product in the Field, including, without limitation, detailing of the Product.

 

“Core Development” means: (i) all Preclinical Development, Clinical Development,
and regulatory affairs activities, regardless of where they are performed, which
are part of the Core Development Plan for the Product for the Field and which
the Steering Committee believes are reasonably necessary to obtain or maintain
NDA Approval in the US for the Product for the Core Indications, and shall
include, without limitation, any post-Approval studies required by a
Governmental Authority with respect to such NDA Approval; and (ii) all ISS
Activities to be performed in the US and which the Steering Committee believes
are reasonably necessary or desirable for the Development of the Product in the
Field in the US.

 

“Core Development Costs” means those Development Costs incurred in the
performance of Core Development in accordance with the Core Development Plan and
Budget.

 

3

--------------------------------------------------------------------------------


 

“Core Development Plan and Budget” means a written development plan and budget
providing for the performance of Core Development, as updated, amended,
supplemented and otherwise modified from time to time by the Steering Committee
in accordance with Section 5.02(b).

 

“Core Indications” shall mean those Indications for which the Parties wish to
jointly develop the Product as part of their Core Development activities
hereunder, which Indications are identified as Core Indications in the Initial
Development Plan and Budget, together with such additional Indications as may be
identified as Core Indications in the Core Development Plan as updated and
modified from time to time in accordance with this Agreement.

 

“Development” and “Develop” shall refer to all activities relating to
PreclinicaI Development, Clinical Development, regulatory activities,
CMC/Manufacturing and ISS Activities.

 

“Development Costs” means the total of: (i) the cost of Development FTEs,
calculated in accordance with Section 5.09(c); and (ii) Out-of-Pocket Costs, in
each case incurred by a Party or for its account consistent with the Development
Plan and Budget and specifically attributable to the Development of the Product.

 

“Development FTE” means a full-time equivalent person year for a person engaged
in Development activities.  The Parties’ respective Development FTE costs shall
be included in the applicable Development Plan and Budget and shall be reviewed
and mutually agreed upon annually by the Steering Committee in accordance with
Section 5.09(c).

 

“Development Plan and Budget” means: (i) the Core Development Plan and Budget;
and (ii) the CMC/Manufacturing Plan and Budget, agreed upon by the Parties in
accordance with Sections 5.02 and 5.03 respectively of this Agreement, as
updated, amended, supplemented and otherwise modified from time to time by the
Steering Committee in accordance with this Agreement.

 

“Execution Date” means the date first written above in the introductory
paragraph of this Agreement.

 

“EMEA” means the European Medicines Evaluation Agency, or successor agency
thereto.

 

“EU Approval” means receipt by Schering or its Affiliate or sublicensee of the
EU Commission’s written decision granting Approval for the marketing and sale of
the Product in the Field in the EU, or in the case of Approvals granted pursuant
to the de-centralized procedure, the written decisions of all Major EU Member
States granting Approval for the marketing and sale of the Product in the Field
in their respective regulatory jurisdictions.

 

“European Union” or “EU” means the countries of the European Union as
constituted from time to time.

 

“EU Commission” means the Commission of the European Communities or successor
agency thereto.

 

“FDA” means the United States Food and Drug Administration or successor agency
thereto.

 

“Field” means all uses of the Product for the diagnosis, prevention, treatment,
cure or mitigation of all disease states, conditions, disorders and indications
in humans or in animals.

 

4

--------------------------------------------------------------------------------


 

“GAAP” means those generally accepted accounting principles in agreement with
IFRSs.

 

“Generic Product” means a product which, if sold in the US on the Execution
Date, would infringe a Valid Claim of a Sonus Patent.

 

“Good Clinical Practices” means the Good Clinical Practices guidelines published
by the FDA, and published standards of the FDA (or other standards of the FDA
that are generally recognized within the United States pharmaceutical industry)
that relate to the conduct of clinical studies in humans.  Good Clinical
Practices also includes similar standards, guidelines and regulations
promulgated or otherwise required by Governmental Authorities in any country of
the Territory that relate to the conduct of clinical studies in humans
including, without limitation, the ICH Harmonised Tripartite Guideline for Good
Clinical Practice, as amended from time to time.

 

“Good Manufacturing Practices” means current Good Manufacturing Practices as
defined from time to time by the applicable FDA regulations in effect for the
manufacture, handling, testing, storage and control of pharmaceutical materials
as applied to “finished products” in the United States of America and the
corresponding requirements of each Governmental Authority within the Territory.

 

“Good Laboratory Practices” means the current Good Laboratory Practices as
defined by the applicable FDA regulations in effect for nonclinical laboratory
studies that support applications for research and marketing of products
regulated by the FDA in the United States of America and the corresponding
requirements of each Governmental Authority in the Territory in which the
Product is to be marketed and sold.

 

“Governmental Authority” means any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or any supranational organization of which
any such country is a member including, without limitation, the FDA for the
United States, the EMEA and EU Commission for the EU and the MHLW for Japan.

 

“HRD” means a health registration dossier covering the Product for the Field,
filed in any country in the Territory and which is analogous to an NDA.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“IFRSs” mean international financial reporting standards, as published by the
International Accounting Standards Board and its predecessor, the International
Accounting Standards Committee.

 

“Improvements” means any and all developments, inventions or discoveries owned,
controlled or licensed by Sonus, or its Affiliates, at any time during the Term
hereof, which do not relate specifically to the Product but which may be of
benefit to the Development or Commercialization of the Product, and shall
include, but not be limited to, developments which may enhance the safety and/or
efficacy of the Product, or a combination product or new formulation of the
Product for use in the Field.

 

“IND” means an Investigational New Drug application required for approvals or
authorizations from the FDA to commence human clinical testing of a drug, as
defined by the FDA, or the equivalent application in another country.

 

5

--------------------------------------------------------------------------------


 

“Indication” means a particular application of the Product in the Field.

 

“Information” means (i) techniques, data, and information relating to the
Product, including, but not limited, to inventions, practices, methods,
knowledge, know-how, skill, trade secrets, experience, test data including
pharmacological, toxicological, preclinical and clinical test data; data,
records and information derived from Preclinical Development, Clinical
Development and ISS Activities; Approval Applications, adverse reactions,
CMC/Process Development, analytical and quality control data, marketing,
pricing, distribution, cost, sales and manufacturing data or descriptions and,
(ii) compounds, compositions of matter, assays and materials relating to the
Product.

 

“Initial Development Plan and Budget” means the initial Development Plan and
Budget concerning the Development of the Product set out in Schedule Ito this
Agreement.

 

“Investigator Sponsored Study” or “ISS” means any clinical study with respect to
the Product in the Field where the sponsor of the study is a physician or group
of physicians acting as sponsor-investigator(s) and neither of the Parties nor
any of their Affiliates or sublicensees accept the role of sponsor or co-sponsor
of such a study.

 

“ISS Activities” means interactions with physicians relating to the conduct of
Investigator Sponsored Studies (including discussion of potential Investigator
Sponsored Studies) and the processing of appropriate agreements pursuant to
which a Party provides support (in the form of funding or drug supply) for
Investigator Sponsored Studies for the Product in the Field.

 

“Loss” means the losses as defined in Section 12.01.

 

“Major EU Member States” means Germany, France, Italy, Spain, United Kingdom,
Belgium, The Netherlands and Luxembourg.

 

“Manufacturing Party” means the Party who is from time to time responsible for:
(i) manufacture and supply of Product for use during Development, or
(ii) manufacture and supply of Product for use during Commercialization.

 

“Marketing Plan” means the marketing plan as provided in Section 6.01.

 

“MHLW” means the Japanese Ministry of Health, Labor and Welfare, including the
agency responsible for regulating the development and commercialization of human
pharmaceuticals in Japan, and any successor agency.

 

“MHLW Approval” means receipt by Schering or its Affiliate or sublicensee of the
official approval letter from the MHLW approving the marketing and sale of the
Product in the Field in Japan under an HRD.

 

“NDA” means New Drug Application, as described in FDA regulations, 21 C.F.R. 
50, including all amendments and supplements to the application.

 

“NDA Approval” means receipt by Schering, its Affiliate or permitted sublicensee
of the official approval letter from the FDA approving the marketing and sale of
the Product in the Field in the United States of America under an NDA or
supplemental NDA, as applicable.

 

6

--------------------------------------------------------------------------------


 

“Net Sales” means, for any period, the amount invoiced for sales by Schering,
its Affiliates or sublicensees, of Product in the Territory to Third Parties
less the following deductions:

 

(a)                                  distributors’ fees, fees paid to
wholesalers or other entities in the chain of distribution, quantity discounts,
cash discounts, chargebacks, rebates or allowances actually paid, granted,
allowed or incurred in the ordinary course of business in connection with the
sale of a Product;

 

(b)                                 allowances or credits to customers in the
ordinary course of business in connection with the sale of a Product, not in
excess of the selling price of such Product, on account of outdating, recall,
market withdrawal, rejection, or return of such Product;

 

(c)                                  sales and excise taxes, customs brokers
fees or customs duties paid by the selling Party, and any other governmental
charges imposed upon the sale of a Product and paid by the selling Party;

 

(d)                                 transportation charges, and related charges
such as insurance relating to the shipment of Product to the customer, and paid
by the selling Party;

 

(e)                                  fees paid to governmental agencies based on
the sales volume (expressed in units or currency) or selling price of a Product,
such as Medicaid rebates paid to Medicaid authorities, and paid by the selling
Party;

 

(f)                                    costs of customer programs such as cost
effectiveness or patient assistance studies or programs designed to aid in
patient compliance with medication schedules, in the ordinary course of business
in connection with the sale of a Product; and

 

(g)                                 all actual bad debts.

 

Components of Net Sales shall be determined in the ordinary course of business
and using the accrual method of accounting in accordance with GAAP.  Any
deductions listed above which involve a payment by a party shall be taken as a
deduction against aggregate sales for the period in which the payment or
deduction is made.  Sales of a Product between the selling Party and its
Affiliates or sublicensees shall be excluded from the computation of Net Sales. 
Net Sales will be accounted for in accordance with IFRSs, consistently applied.

 

For the purpose of calculating a selling Party’s Net Sales, the Parties
recognize that: (a) a Party’s customers may include persons in the chain of
commerce who enter into agreements with a Party as to price even though title to
the Product does not pass directly from a Party to such customers, and even
though payment for such Product is not made by such customers directly to a
Party, and (b) in such cases chargebacks paid by a Party to or through a Third
Party (such as a wholesaler) can be deducted by a Party from gross revenue in
order to calculate a Product’s Net Sales.

 

In the event that Schering or its Affiliates or sublicensees sells Product (or
offers any rebate or discount or any other reduction in the price of Product) to
a Third Party in return for any form of consideration other than money (for
example, in return for obtaining more favorable pricing for Schering or its
Affiliates or sublicensees on other products), then the amount of such
reasonable

 

7

--------------------------------------------------------------------------------


 

value of such non-cash consideration will be included in assessing any payments
due to Sonus as if such non-cash consideration were payment in cash for sales of
the Product.

 

“Non-Core Development” means: (i) Preclinical Development, Clinical Development,
or regulatory affairs activities that do not constitute Core Development but
which are performed for the purpose of obtaining or maintaining Approval in the
US, regardless of where such Preclinical Development or Clinical Development is
actually performed; and (ii) ISS Activities performed in the US that do not
constitute Core Development.

 

“Non-Core Development Costs” means Development Costs incurred in the performance
of Non-Core Development.

 

“Operating Profits on US.  Net Sales” means the profits before interest and
taxes of Schering from the sale of the Product in the United States determined
in accordance with IFRSs.

 

“Out-of-Pocket Costs” means direct expenses paid or payable to Third Parties
(other than employees or employees of an Affiliate) that are: (i) specifically
identifiable and incurred in the Development of the Product in the Field in the
Territory; and (ii) recorded as income statement items in accordance with
IFRSs.  For avoidance of doubt, Out-of-Pocket Costs shall not include pre-paid
amounts or capital expenditures-

 

“Patent” means all existing US patents and patent applications and all US patent
applications hereafter filed, including any continuation, continuation-in-part,
division, provisional or any substitute applications, any patent issued with
respect to any such patent applications, any reissue, re-examination, renewal or
extension (including any supplemental protection certificate) of any such
patent, and any confirmation patent or registration patent or patent of addition
based on any such patent, and all foreign counterparts of any of the foregoing
that are now owned or controlled or hereafter acquired or controlled by a Party
or its Affiliates.  “Patents” also includes a Supplementary Certificate of
Protection of a member state of the EU and any other similar protective rights
in any other country.

 

“Patent Committee” means the patent committee established by the Parties
pursuant to Section 9.04 of this Agreement.

 

“Person” means any individual, partnership, joint venture, limited liability
company, corporation, firm, trust, association, unincorporated organization,
governmental authority or agency, or any other entity not specifically listed
herein.

 

“Pharmacovigilance Agreement” means the pharmacovigilance agreement concerning
exchange and reporting of pharmacovigilance information to be entered into by
the Parties in accordance with Section 8.02 of this Agreement.

 

“Phase 3 Clinical Trial” has the meaning set forth in 21 CFR 312.21(c), as
amended from time to time.

 

“Pivotal Trial” means the Phase 3 clinical trial of approximately 800 evaluable
patients conducted under protocol number SON-8184-1075.

 

“Preclinical Development” means all activities relating to the planning and
execution of non-human studies conducted in in vitro or in relevant in vivo
animal models directed toward obtaining

 

8

--------------------------------------------------------------------------------


 

Approval of a Product in each regulatory jurisdiction in the Territory.  This
includes preclinical testing, pharmacokinetics, toxicology, documentary and
medical writing directly related to Preclinical Development activities and
related regulatory affairs.

 

“Pricing Approval” means, in countries of the Territory where Governmental
Authorities may approve or determine pricing or pricing reimbursement for
pharmaceutical products, and where such pricing or reimbursement approval is
reasonably necessary for widespread sales of the Product, such approval or
determination.

 

“Product” means the product known as TOCOSOL Paclitaxel, as more particularly
described in Exhibit A, and any other formulation of unmodified paclitaxel that
uses [g21211kb01i001.jpg]-tocopherol (vitamin E) to provide a sterile delivery
vehicle.

 

“Product Launch” means the first sale of the Product in the Field in a country
or regulatory jurisdiction in the Territory by or on behalf of Schering, or an
Affiliate or permitted sublicensee of Schering after obtaining all required
Approvals in such country or regulatory jurisdiction, including, without
limitation, Pricing Approvals.

 

“Recall” means the recall of the Product as provided in Section 14.01.

 

“Royalty Term” means the period for which royalties are payable by Schering to
Sonus, as described in Section 3.02(c) of this Agreement.

 

“ROW” means all countries, territories and geographical areas of the world,
excluding the United States of America and its territories, commonwealths and
possessions.

 

“Safety” means adverse experiences which are significant, unexpected (as defined
in 21 C.F.R. § 314.80(a)), serious or life threatening or have a significant,
unexpected (as defined in 21 C.F.R. § 314.80(a)), serious or life threatening
toxicological effect on one or more body tissues.

 

“Sonus Know-How” means, with respect to the Product, Information owned,
controlled or licensed by Sonus as of the Execution Date and at any time during
the Term, which is not covered by the Sonus Patent Rights, but is necessary or
useful to use, research, develop, manufacture, market, import for sale or
Commercialize the Product, and shall include Improvements.

 

“Sonus Marks” means any trademarks owned by Sonus that it agrees may be used in
connection with the promotion of the Product in the Territory pursuant to
Section 2.03, alone or accompanied by any logo or design and any foreign
language equivalents in sound or meaning, whether registered or not.

 

“Sonus Patent Rights” means, with respect to the Product, all rights owned,
controlled or licensed by Sonus or its Affiliates under Patents as of the
Execution Date and at any time during the Term of this Agreement, which are
necessary or useful to use, research, develop, manufacture, market, import for
sale or commercialize the Product in the Territory for use in the Field, and
shall include Improvements.  A list of the Sonus Patents existing as of the
Execution Date is set forth on Exhibit B.

 

“Sonus Technology” means the Sonus Patent Rights and the Sonus Know-How.

 

“Steering Committee” means the committee established pursuant to Section 5.01
below.

 

9

--------------------------------------------------------------------------------


 

“Superior Efficacy Label” means a label for the Product approved by the
appropriate Governmental Authority which includes language to the effect that
the Product is superior as compared to Taxol with respect to the efficacy of
treatment, as measured by objective response rate, duration of progression-free
survival (or comparable endpoint), or duration of overall survival, for a
particular Indication and which allows Schering to advertise and promote the
Product with such a superiority claim compared to Taxol in accordance with
Applicable Laws, and which does not, in other significant and clinically
meaningful respects, taken as a whole, result in a materially less favorable
profile for the Product than for corresponding data generated for Taxol in the
applicable registrational trial.

 

“Territory” means the entire world.

 

“Term” has the meaning set forth in Section 16.01.

 

“Third Party” means any entity other than Sonus or Schering or an Affiliate or
sublicensee of Sonus or Schering.

 

“United States” or “US” shall mean the United States of America and its
territories and possessions, including but not limited to the District of
Columbia and Puerto Rico.

 

“Valid Patent Claim” means, with respect to the Product any claim of any issued
and unexpired patent included within the Sonus Patent Rights which has not been
held revoked, unenforceable or invalid by a decision of a court or other
governmental agency of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal, and which has not been admitted to be invalid or
unenforceable.

 


ARTICLE II


 


LICENSE; OTHER RIGHTS


 


SECTION 2.01                                TECHNOLOGY LICENSE GRANT.  SUBJECT
TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, INCLUDING SCHERING’S OBLIGATIONS
UNDER ARTICLE III, SONUS HEREBY GRANTS TO SCHERING, AN EXCLUSIVE (EVEN AS TO
SONUS) LICENSE, WITH THE RIGHT TO SUBLICENSE, UNDER SONUS TECHNOLOGY TO DEVELOP,
MAKE, HAVE MADE, USE, MARKET, DISTRIBUTE, IMPORT, OFFER FOR SALE, AND SELL THE
PRODUCT IN THE TERRITORY FOR USE IN THE FIELD.  THE FOREGOING NOTWITHSTANDING,
SONUS RETAINS (I) THE RIGHT TO CO-PROMOTE THE PRODUCT AS PROVIDED IN
SECTION 6.03 BELOW, PROVIDED THAT SONUS EXERCISE THE OPTION TO CO-PROMOTE IN
ACCORDANCE WITH SECTION 6.03 BELOW; AND (II) THE RIGHT TO CONDUCT DEVELOPMENT
AND RELATED ACTIVITIES AND TO MANUFACTURE AND HAVE MANUFACTURED THE PRODUCT TO
THE EXTENT SPECIFICALLY PROVIDED FOR IN THIS AGREEMENT, SUBJECT TO THE TERMS AND
CONDITIONS HEREOF.


 


SECTION 2.02                                SUBLICENSES.  NOTHING HEREIN SHALL
RESTRICT SCHERING FROM DISTRIBUTING, MARKETING AND SELLING PRODUCT THROUGH OR
WITH SUBLICENSEES, DISTRIBUTORS OR SALES REPRESENTATIVES; PROVIDED, HOWEVER,
THAT SCHERING SHALL NOT ENTER INTO A SUBLICENSE AGREEMENT WITH RESPECT TO THE
MARKETING OR SALE OF THE PRODUCT IN THE UNITED STATES OR THE EU (EXCEPT WHERE
SUCH SUBLICENSE AGREEMENT IS WITH AN AFFILIATE) WITHOUT FIRST PROVIDING AT LEAST
FOUR (4) WEEKS’ WRITTEN NOTICE TO SONUS OF ITS INTENTION TO ENTER INTO SUCH A
SUBLICENSE AGREEMENT, SUCH NOTICE TO INCLUDE THE NAME OF THE PROPOSED
SUBLICENSEE.  IF SONUS, WITHIN TWO WEEKS OF RECEIPT OF SCHERING’S NOTICE,
DEMONSTRATES IN WRITING TO SCHERING THAT THE SUBLICENSEE LACKS THE NECESSARY
FINANCIAL, REGULATORY OR MARKETING RESOURCES OR EXPERTISE TO FULFILL THE
OBLIGATIONS OF SCHERING IN THE COUNTRY OR REGION IN WHICH THE


 

10

--------------------------------------------------------------------------------


 


SUBLICENSE IS TO BE GRANTED, AS AND WHEN SUCH OBLIGATIONS ARISE, THEN SCHERING
SHALL NOT, WITHOUT THE PRIOR WRITTEN AGREEMENT OF SONUS, ENTER INTO THE PROPOSED
SUBLICENSE AGREEMENT WITH SUCH PROPOSED SUBLICENSEE.  ANY SUBLICENSE GRANT MADE
BY SCHERING HEREUNDER SHALL BE MADE SUBJECT TO THE APPLICABLE TERMS OF THIS
AGREEMENT AND SHALL IMPOSE RESTRICTIONS AND CONDITIONS UPON SUBLICENSEES THAT
ARE CONSISTENT WITH THOSE IMPOSED UPON SCHERING BY THIS AGREEMENT.  SCHERING
SHALL REMAIN FULLY RESPONSIBLE FOR THE PERFORMANCE AND CONDUCT OF ITS
SUBLICENSEES UNDER THE TERMS OF THIS AGREEMENT, INCLUDING ANY BREACH OF THE
TERMS HEREOF BY SUCH SUBLICENSEES.  PROMPTLY AFTER THE EXECUTION OF EACH
SUBLICENSE, SCHERING WILL PROVIDE TO SONUS A TRUE AND COMPLETE COPY OF SUCH
SUBLICENSE; PROVIDED THAT SCHERING MAY REDACT ANY FINANCIAL AND OTHER
INFORMATION TO THE EXTENT NOT REQUIRED TO ENABLE SONUS TO MONITOR COMPLIANCE
WITH THIS AGREEMENT.


 


SECTION 2.03                                TRADEMARKS.


 

(a)                                  Subject to the terms and conditions of this
Agreement, including without limitation Section 6.04, Sonus hereby grants to
Schering a non-exclusive royalty-free license and right to use the Sonus Marks
in connection with the manufacture, use, Development and Commercialization of
the Product in the Territory for use in the Field, with the right to sublicense
to sublicensees in accordance with Section 2.02.  Nothing herein shall preclude
Sonus or any of its licensees from using the Sonus Marks in the ordinary course
of business for products other than the Product, or outside of the Field.

 

(b)                                 Schering acknowledges that the Sonus Marks
being licensed to Schering pursuant to this Agreement belong to Sonus and that
Schering shall have no rights in such Sonus Marks except pursuant to the license
granted herein.  If Schering elects to use the Sonus Marks in connection with
its Commercialization of the Product, Schering shall use the Sonus Marks in the
exact form registered by Sonus, including without limitation, the ® symbol or TM
symbol, as applicable.  Any other use of the Sonus Marks shall be subject to the
prior written approval of Sonus, which shall not be unreasonably withheld or
delayed.  All content or other specific graphic elements related to the Sonus
Marks provided by Sonus shall remain the property of Sonus and shall be used
only in the manner set forth in this Agreement except as otherwise approved by
Sonus.

 

(c)                                  Schering shall not take any action
inconsistent with Sonus’ exclusive ownership of the Sonus Marks.  Schering shall
not publish, employ or cooperate in the publication of, any misleading or
deceptive advertising material with regard to Sonus or the Sonus Marks.

 


SECTION 2.04                                IMPROVEMENTS.  SONUS SHALL PROMPTLY
NOTIFY SCHERING OF ANY IMPROVEMENTS AND OF ANY EFFORTS BY SONUS TO PATENT
IMPROVEMENTS IN THE TERRITORY INCLUDING, BUT NOT LIMITED TO, DESIGNATION OF THE
COUNTRIES IN WHICH ANY PATENT APPLICATION IN RESPECT THEREOF IS TO BE FILED- THE
OWNERSHIP, PROSECUTION AND MAINTENANCE WITH RESPECT TO ANY PATENT APPLICATION OR
TECHNOLOGY IN RESPECT OF SUCH IMPROVEMENT AND ANY PATENT ISSUED THEREFROM SHALL
BE HANDLED IN ACCORDANCE WITH ARTICLE IX OF THIS AGREEMENT.  ALL INTELLECTUAL
PROPERTY RIGHTS IN IMPROVEMENTS, INCLUDING UNDER SUCH PATENTS AND PATENT
APPLICATIONS, SHALL BECOME PART OF THE SONUS PATENT RIGHTS AND SONUS KNOW-HOW
LICENSED HEREUNDER, AND EXHIBIT B SHALL BE MODIFIED TO REFLECT THE ADDITION OF
SUCH PATENTS.


 


SECTION 2.05                                COMPLIANCE WITH APPLICABLE LAWS. 
SONUS AND SCHERING, AND THEIR RESPECTIVE AFFILIATES, SHALL PERFORM THEIR
OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY
CO-PROMOTION ACTIVITIES, IN AN EFFORT TO DEVELOP AND COMMERCIALIZE THE PRODUCT
AND PERFORM ALL OF THEIR OBLIGATIONS HEREUNDER WITH RESPECT TO THE PRODUCT FOR
THE FIELD IN THE TERRITORY IN ACCORDANCE WITH ALL APPLICABLE LAWS.  NEITHER
PARTY NOR ITS AFFILIATES SHALL, OR SHALL BE REQUIRED TO, UNDERTAKE ANY


 

11

--------------------------------------------------------------------------------


 


ACTIVITY UNDER OR IN CONNECTION WITH THIS AGREEMENT WHICH VIOLATES, OR WHICH IT
BELIEVES, IN GOOD FAITH, MAY VIOLATE, ANY APPLICABLE LAW.

 

ARTICLE III


 

LICENSE FEE, MILESTONE AND ROYALTY PAYMENTS


 


SECTION 3.01                                LICENSE FEE AND MILESTONE PAYMENTS. 
IN PARTIAL CONSIDERATION FOR THE LICENSES GRANTED UNDER ARTICLE II, SCHERING
SHALL PAY TO SONUS THE AMOUNTS, AND AT THE TIMES, SET FORTH IN THIS SECTION.


 


(A)                                  INITIAL LICENSE FEE.  WITHIN TEN
(10) BUSINESS DAYS OF EXECUTION OF THIS AGREEMENT BY BOTH PARTIES, SCHERING
SHALL DELIVER INTO ESCROW AN INITIAL LICENSE FEE EQUAL TO TWENTY MILLION DOLLARS
($20,000,000) PURSUANT TO THE TERMS OF AN ESCROW AGREEMENT PROVIDED BY SCHERING
(THE TERMS OF WHICH SHALL BE REASONABLY ACCEPTABLE TO SONUS) WITH AN ESCROW
AGENT SELECTED BY SCHERING (AND REASONABLY ACCEPTABLE TO SONUS).  THE TERMS OF
THE ESCROW AGREEMENT WILL PROVIDE THAT (I) UPON EFFECTIVENESS OF THIS AGREEMENT
PURSUANT TO SECTION 16.01(A) HEREOF, THE INITIAL LICENSE FEE WILL BE PAID TO
SONUS AND (II) IF TERMINATION OF THE WAITING PERIOD OR APPROVAL UNDER THE HSR
ACT IS NOT RECEIVED WITHIN SIX MONTHS FROM THE DATE HEREOF THE INITIAL LICENSE
FEE SHALL BE RETURNED TO SCHERING.


 


(B)                                 PRODUCT MILESTONE PAYMENTS.  SCHERING SHALL
PAY THE FOLLOWING AMOUNTS WITHIN THIRTY (30) DAYS AFTER THE FIRST OCCURRENCE OF
EACH OF THE FOLLOWING PRODUCT-RELATED MILESTONES:

 

Milestone

 

Amount

 

 

 

(i) Product Launch in the United States following NDA Approval for a metastatic
breast cancer (“MBC”) Indication with a Superior Efficacy Label

 

[*]

 

 

 

(ii) Product Launch in the United States following NDA Approval for a MBC
Indication without a Superior Efficacy Label

 

[*]

 

 

 

(iii) Product Launch in the EU following EU Approval for a MBC Indication with a
Superior Efficacy Label

 

[*]

 

 

 

(iv) Product Launch in the EU following EU Approval for a MBC Indication without
a Superior Efficacy Label

 

[*]

 

 

 

(v) Product Launch in Japan following MHWL Approval for a MBC Indication with a
Superior Efficacy Label

 

[*]

 

 

 

(vi) Product Launch in Japan following MHWL Approval for a MBC Indication
without a Superior Efficacy Label

 

[*]

 

--------------------------------------------------------------------------------

[*]                                 CONFIDENTIAL PORTIONS OMITTED AND FILED
SEPARATELY WITH THE COMMISSION

 

12

--------------------------------------------------------------------------------


 

Milestone

 

Amount

 

 

 

(vii) First dosing of a patient in a Phase 3 Clinical Trial to support NDA
Approval for second Indication

 

[*]

 

 

 

(viii) Acceptance for filing by the FDA of an NDA for second Indication

 

[*]

 

 

 

(ix) Product Launch in the United States following NDA Approval for second
Indication with a Superior Efficacy Label

 

[*]

 

 

 

(x) Product Launch in the United States following NDA Approval for second
Indication without a Superior Efficacy Label

 

[*]

 

 

 

(xi) Product Launch in the EU following EU Approval for second Indication with a
Superior Efficacy Label

 

[*]

 

 

 

(xii) Product Launch in the EU following EU Approval for second Indication
without a Superior Efficacy Label

 

[*]

 

 

 

(xiii) Product Launch in Japan following MHWL Approval for second Indication
with a Superior Efficacy Label

 

[*]

 

 

 

(xiv) Product Launch in Japan following MHWL Approval for second Indication
without a Superior Efficacy Label

 

[*]

 

In no event shall any milestone payment be paid more than once.  Except for
milestone payments expressly stated to be made for a second Indication in this
Section 3.01(b), payments will be made only for the first Indication for which
the Product is developed regardless of the number of Indications for which the
Product is developed.  Each set of two milestones listed at (i) and (ii),
(iii) and (iv), (v) and (vi), (ix) and (x), (xi) and (xii) and (xiii) and
(xiv) respectively are alternative and not cumulative milestones and only one of
each set of milestone payments is payable, provided however, that if, in the
case of each set of two milestones: (I) the second milestone (namely the
milestone referring to Approval “without a Superior Efficacy Label”) is reached
before the first milestone of that set (namely the milestone referring to
Approval “with a Superior Efficacy Label”); and (II) the first milestone of that
set is subsequently reached on the basis of further data from the same Phase 3
Clinical Trial for which the Approval described in the second milestone of that
set was reached, then, within thirty (30) days of such first milestone having
been met, Schering shall pay to Sonus the difference between the milestone
payment already paid for the second milestone of that set and the milestone
payment payable for the first milestone of that set.  Only milestone payments
falling due and payable during the Term of the Agreement are payable.  Payments
made under this Section 3.01 are not refundable and will not be credited against
any other payments payable by Schering under the terms of this Agreement except
to the extent expressly provided for in this Agreement.

 

--------------------------------------------------------------------------------

[*]                                 CONFIDENTIAL PORTIONS OMITTED AND FILED
SEPARATELY WITH THE COMMISSION

 

13

--------------------------------------------------------------------------------


 


(C)                                  SALES MILESTONE PAYMENTS.  SCHERING SHALL
PAY THE FOLLOWING AMOUNTS UPON THE OCCURRENCE OF THE FOLLOWING SALES RELATED
MILESTONES:

 

Milestone

 

Amount

 

 

 

Annual Worldwide Net Sales of at least [*]

 

[*]

 

 

 

Annual Worldwide Net Sales of at least [*]

 

[*]

 

 

 

Annual Worldwide Net Sales of at least [*]

 

[*]

 

Annual Worldwide Net Sales shall be determined on a calendar year basis.  As
provided in Section 3.02(f) below, Schering shall provide Sonus with a report of
Net Sales within sixty (60) days of the end of each calendar quarter, which
report shall include payment of the applicable milestone payment in the event
the milestone is achieved by the end of the quarter for which the report
relates.  The above milestone payments shall be cumulative but in no event shall
any milestone payment be paid more than once.  For example, if annual Net Sales
in the Territory following NDA Approval were: Year 1 – [*], Year 2 – [*], Year 3
– [*] and Year 4 – [*], Sonus would receive [*] sales milestone payment for Year
1, a [*] sales milestone payment for Year 2, [*] sales milestone payment for
Year 3 and a [*] milestone payment for Year 4.

 


SECTION 3.02                                ROYALTY PAYMENTS


 


(A)                                  ROYALTY PAYMENTS FOR U.S. NET SALES.  IN
THE EVENT SONUS DOES NOT ELECT TO EXERCISE ITS CO-PROMOTION RIGHTS PURSUANT TO
SECTION 6.03 BELOW, IN ADDITION TO THE OTHER CONSIDERATION PROVIDED FOR HEREIN,
AND SUBJECT TO THE OTHER TERMS OF THIS AGREEMENT, SCHERING SHALL PAY TO SONUS A
ROYALTY ON U.S. NET SALES OF THE PRODUCT, IN THE FOLLOWING AMOUNTS:

 

U.S. Annual Net Sales

 

Royalty (% of U.S. Net Sales)

 

On that portion of U.S. Annual Net Sales from [*] to [*]

 

15

%

On that portion of U.S. Annual Net Sales from [*] to [*]

 

20

%

On that portion of U.S. Annual Net Sales from [*] to [*]

 

25

%

On that portion of U.S. Annual Net Sales above [*]

 

30

%

 


(B)                                 ROYALTY PAYMENTS ON ROW NET SALES.  IN
ADDITION TO THE OTHER CONSIDERATION PROVIDED FOR HEREIN, AND SUBJECT TO THE
OTHER TERMS OF THIS AGREEMENT, SCHERING SHALL PAY TO SONUS A ROYALTY EQUAL TO
FIFTEEN PERCENT (15%) OF NET SALES OF THE PRODUCT IN THE COUNTRIES OF THE ROW
TERRITORY.


 

--------------------------------------------------------------------------------

[*]                                 CONFIDENTIAL PORTIONS OMITTED AND FILED
SEPARATELY WITH THE COMMISSION

 

14

--------------------------------------------------------------------------------


 


(C)                                  ROYALTY TERM.  ALL ROYALTIES PAYABLE BY
SCHERING TO SONUS SHALL BE PAID, ON A COUNTRY-BY-COUNTRY BASIS, FROM THE DATE OF
PRODUCT LAUNCH BY SCHERING OR AN AFFILIATE OR SUBLICENSEE OF THE PRODUCT IN A
PARTICULAR COUNTRY UNTIL THE LATER OF: (I) TEN (10) YEARS FROM THE DATE OF
PRODUCT LAUNCH IN SUCH COUNTRY; AND (II) THE LAST TO EXPIRE OF ANY SONUS PATENT
CONTAINING A VALID CLAIM WHICH COVERS THE USE OR SALE OF THE PRODUCT IN SUCH
COUNTRY.


 


(D)                                 NO VALID CLAIM:  FOR COUNTRIES IN WHICH, AT
ANY TIME DURING THE ROYALTY TERM, THERE IS NO SONUS PATENT CONTAINING AT LEAST
ONE VALID CLAIM WHICH COVERS THE USE OR SALE OF THE PRODUCT, THE APPLICABLE
ROYALTY ON NET SALES OF THE PRODUCT IN THAT COUNTRY SHALL, FOR THE PERIOD DURING
WHICH THERE IS NO SUCH SONUS PATENT CONTAINING AT LEAST ONE VALID CLAIM, BE
REDUCED IN ACCORDANCE WITH THE TERMS OF THIS SECTION 3.02(D) AS FOLLOWS:


 

(I)                                     FOR AS LONG AS THERE IS NO GENERIC
PRODUCT SOLD IN THE APPLICABLE COUNTRY, THE ROYALTY PAYABLE IN THE APPLICABLE
COUNTRY DURING THE ROYALTY TERM SHALL BE [*] OF THE ROYALTY RATE PROVIDED FOR IN
SECTION 3.02(A) OR 3.02(B), AS THE CASE MAY BE, AND;

 

(II)                                  FOR AS LONG AS A GENERIC PRODUCT IS SOLD
IN THE APPLICABLE COUNTRY, THE ROYALTY PAYABLE IN THE APPLICABLE COUNTRY DURING
THE ROYALTY TERM SHALL BE [*] OF THE ROYALTY RATE PROVIDED FOR IN
SECTION 3.02(A) OR 3.02(B), AS THE CASE MAY BE.

 


(E)                                  LICENSE FOLLOWING EXPIRATION.  UPON
EXPIRATION OF THE ROYALTY TERM IN EACH COUNTRY AS DESCRIBED ABOVE, SCHERING
SHALL THEREAFTER HAVE AN EXCLUSIVE (EVEN AS TO SONUS), PAID-UP LICENSE UNDER
SONUS KNOW-HOW TO MAKE, HAVE MADE, USE, SELL, OFFER FOR SALE, HAVE SOLD AND
IMPORT THE PRODUCT IN THAT COUNTRY.  THIS SECTION 3.02(E) SHALL SURVIVE THE
EXPIRATION OF THIS AGREEMENT.


 


(F)                                    ROYALTY REPORTS AND PAYMENTS.  SCHERING
SHALL MAKE ROYALTY PAYMENTS TO SONUS WITHIN SIXTY (60) DAYS AFTER THE END OF
EACH CALENDAR QUARTER IN WHICH NET SALES OCCURRED.  A REPORT SUMMARIZING THE NET
SALES OF THE PRODUCT DURING EACH RELEVANT QUARTER, ON A COUNTRY-BY-COUNTRY
BASIS, SHALL BE DELIVERED TO SONUS WITHIN SIXTY (60) DAYS FOLLOWING THE END OF
EACH CALENDAR QUARTER FOR WHICH ROYALTIES ARE DUE IN SUFFICIENT DETAIL TO PERMIT
CONFIRMATION OF THE ACCURACY OF THE ROYALTY PAYMENT MADE, INCLUDING, WITHOUT
LIMITATION, WITHHOLDING TAXES, IF ANY, REQUIRED TO BE WITHHELD, THE METHOD USED
TO CALCULATE THE ROYALTY PAYMENT, ANY DISCOUNTS, REBATES, OR OTHER AMOUNTS
INCLUDED IN CALCULATING NET SALES, AND THE EXCHANGE RATES USED.


 


(G)                                 EXCHANGE RATE; MANNER AND PLACE OF PAYMENT. 
ALL PAYMENTS TO BE MADE BY SCHERING PURSUANT TO THIS SECTION 3.02 SHALL BE
PAYABLE BY SCHERING TO SONUS IN UNITED STATES DOLLARS BY WIRE TRANSFER TO A BANK
ACCOUNT DESIGNATED IN WRITING BY SONUS AT LEAST TEN (10) BUSINESS DAYS BEFORE
SUCH PAYMENT IS DUE AND PAYABLE.  THE CALCULATION OF ROYALTY RATES WITHIN
SCHERING IS BASED UPON EUR.  THEREFORE, WHERE PAYMENTS ARE BASED ON NET SALES IN
COUNTRIES OTHER THAN THE MEMBER STATES OF THE EUROPEAN MONETARY UNION, THE
AMOUNT OF SUCH NET SALES EXPRESSED IN THE CURRENCY OF EACH COUNTRY SHALL BE
CONVERTED INTO EUR AT THE EURO FOREIGN EXCHANGE REFERENCE RATES PUBLISHED BY THE
EUROPEAN CENTRAL BANK IN FRANKFURT / MAIN GERMANY ON THE LAST BUSINESS DAY OF
THE APPLICABLE CALENDAR QUARTER.  THE RESULTING EUR AMOUNT WILL BE CONVERTED
INTO USD AGAIN AT THE EURO FOREIGN EXCHANGE REFERENCE RATES PUBLISHED BY THE
EUROPEAN CENTRAL BANK IN FRANKFURT / MAIN GERMANY ON THE LAST BUSINESS DAY OF
THE APPLICABLE CALENDAR QUARTER.

 

15

--------------------------------------------------------------------------------


 


THESE EURO FOREIGN EXCHANGE REFERENCE RATES ARE, AS OF THE EXECUTION DATE,
PUBLISHED ON REUTERS SCREEN <ECB37>.  IF NO EURO FOREIGN EXCHANGE REFERENCE RATE
IS DETERMINED FOR THE RELEVANT CURRENCY, THE PARTIES SHALL AGREE UPON ANOTHER
REFERENCE RATE.


 


(H)                                 TAXES.  ALL TAXES LEVIED ON ACCOUNT OF THE
ROYALTIES AND OTHER PAYMENTS ACCRUING TO SONUS UNDER THIS AGREEMENT SHALL BE
PAID BY SONUS FOR ITS OWN ACCOUNT, INCLUDING TAXES LEVIED THEREON AS INCOME TO
SONUS.  IF PROVISION IS MADE IN LAW OR REGULATION FOR WITHHOLDING ON PAYMENTS
DUE TO SONUS, SUCH TAX SHALL BE DEDUCTED FROM THE ROYALTY PAYMENT OR OTHER
PAYMENT MADE BY SCHERING AND PAID TO THE PROPER TAXING AUTHORITY AND A RECEIPT
OF PAYMENT OF THE TAX SECURED PROMPTLY DELIVERED TO SONUS.  EACH PARTY AGREES TO
PROVIDE REASONABLE ASSISTANCE TO THE OTHER PARTY IN CLAIMING EXEMPTION FROM SUCH
DEDUCTIONS OR WITHHOLDINGS UNDER ANY DOUBLE TAXATION OR SIMILAR AGREEMENT OR
TREATY FROM TIME TO TIME IN FORCE.


 


ARTICLE IV


 


STOCK PURCHASE


 


SECTION 4.01                                PURCHASE AND SALE OF STOCK. 
CONCURRENTLY WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT, SONUS AND
SCHERING SHALL ENTER INTO A STOCK PURCHASE AGREEMENT AND REGISTRATION RIGHTS
AGREEMENT IN THE FORM OF EXHIBIT C AND EXHIBIT D, RESPECTIVELY, ATTACHED HERETO
(THE “STOCK PURCHASE AGREEMENT” AND “REGISTRATION RIGHTS AGREEMENT”
RESPECTIVELY), WHEREBY SONUS SHALL ISSUE AND DELIVER TO SCHERING BERLIN VENTURE
CORPORATION A NUMBER OF SHARES OF COMMON STOCK OF SONUS EQUAL TO FIFTEEN MILLION
SIX HUNDRED AND SEVENTY-EIGHT THOUSAND DOLLARS ($15,678,000) DIVIDED BY THE
CLOSING SALES PRICE OF THE COMMON STOCK OF SONUS ON THE LAST TRADING DAY
PRECEDING THE CLOSING DATE UNDER THE STOCK PURCHASE AGREEMENT AND ISSUE AND
DELIVER TO SCHERING A WARRANT TO PURCHASE 975,000 SHARES OF COMMON STOCK OF
SONUS.


 


ARTICLE V


 


DEVELOPMENT


 


SECTION 5.01                                STEERING COMMITTEE


 


(A)                                  FORMATION OF THE STEERING COMMITTEE. 
WITHIN FIFTEEN (15) DAYS AFTER THE EXECUTION DATE, THE PARTIES SHALL ESTABLISH
THE STEERING COMMITTEE.  THE STEERING COMMITTEE SHALL CONSIST OF AN EQUAL NUMBER
OF REPRESENTATIVES OF SONUS AND SCHERING TO BE AGREED UPON FROM TIME TO TIME. 
EACH MEMBER SHALL HAVE THE APPROPRIATE BACKGROUND AND EXPERTISE TO CONTRIBUTE TO
THE DELIBERATIONS AND DECISIONS OF THE STEERING COMMITTEE.  EACH PARTY MAY, IN
ITS REASONABLE DISCRETION, INVITE NON-MEMBER REPRESENTATIVES OF SUCH PARTY TO
ATTEND MEETINGS OF THE STEERING COMMITTEE AS APPROPRIATE TO PROVIDE INPUT WITH
RESPECT TO MATTERS ON THE AGENDA.  NON-MEMBER REPRESENTATIVES WILL NOT HAVE THE
POWER TO VOTE ON MATTERS BEFORE THE STEERING COMMITTEE.  REGARDLESS OF THE
NUMBER OF REPRESENTATIVES FROM EACH PARTY ON THE STEERING COMMITTEE, EACH PARTY
SHALL HAVE ONE VOTE ON EACH ISSUE.  THE PARTIES MAY ROTATE THEIR RESPECTIVE
REPRESENTATIVES ON THE STEERING COMMITTEE TO ENSURE THAT THE STEERING COMMITTEE
IS COMPRISED, AT ALL TIMES, OF MEMBERS WHOSE BACKGROUNDS, EXPERIENCES AND
EXPERTISE ARE APPROPRIATE IN LIGHT OF THE PROGRESSIVE STAGES OF DEVELOPMENT AND
COMMERCIALIZATION OF THE PRODUCT IN THE FIELD IN THE TERRITORY.  ONE OF THE
SCHERING MEMBERS OF THE STEERING COMMITTEE, CHOSEN AT THE SOLE DISCRETION OF
SCHERING, ALONG WITH ONE OF THE SONUS MEMBERS OF THE STEERING COMMITTEE, CHOSEN
AT THE SOLE DISCRETION OF SONUS, SHALL SERVE AS CO-CHAIRS OF THE STEERING
COMMITTEE.

 

16

--------------------------------------------------------------------------------


 


(B)                                 FUNCTIONS OF THE STEERING COMMITTEE.  THE
STEERING COMMITTEE SHALL FUNCTION AS A FORUM FOR THE PARTIES TO INFORM AND
CONSULT WITH ONE ANOTHER CONCERNING PROGRESS OF AND CHANGES TO DEVELOPMENT, TO
THE CORE DEVELOPMENT PLAN AND BUDGET, AND TO THE CMC/MANUFACTURING PLAN AND
BUDGET.  THE PARTIES SHALL ALSO INFORM AND CONSULT WITH ONE ANOTHER WITH RESPECT
TO PROGRESS IN MEETING DEVELOPMENT GOALS, DEALING WITH OBSTACLES TO SUCCESSFUL
DEVELOPMENT, AND THE STATUS OF OBTAINING APPROVALS.  THE STEERING COMMITTEE
SHALL ALSO FUNCTION AS A FORUM FOR SCHERING TO KEEP SONUS INFORMED OF PROGRESS
IN THE DEVELOPMENT OF THE PRODUCT IN THE ROW AND COMMERCIALIZATION OF THE
PRODUCT IN THE TERRITORY.  THE FOLLOWING SPECIFIC FUNCTIONS SHALL BE DELEGATED
TO THE STEERING COMMITTEE:


 

(I)                                     PLAN, COORDINATE AND OVERSEE THE CORE
DEVELOPMENT AND THE CMC/MANUFACTURING OF THE PRODUCT;

 

(II)                                  REVIEW AND APPROVE UPDATES YEARLY TO THE
CORE DEVELOPMENT PLAN AND BUDGET, WHICH PLAN AND BUDGET WILL SPECIFY IN
REASONABLE DETAIL THE CORE DEVELOPMENT TO BE UNDERTAKEN BY THE PARTIES, AND THE
ALLOCATION OF SUCH ACTIVITIES BETWEEN THE PARTIES;

 

(III)                               REVIEW AND APPROVE UPDATES YEARLY TO THE
CMC/MANUFACTURING PLAN AND BUDGET, WHICH PLAN AND BUDGET WILL SPECIFY IN
REASONABLE DETAIL THE CMC/MANUFACTURING ACTIVITIES TO BE UNDERTAKEN BY THE
PARTIES, AND THE ALLOCATION OF SUCH ACTIVITIES BETWEEN THE PARTIES;

 

(IV)                              REVIEW AND APPROVE ANY AMENDMENTS TO THE CORE
DEVELOPMENT PLAN AND BUDGET AND/OR THE CMC/MANUFACTURING PLAN AND BUDGET THAT
ARE NOT COVERED IN THE YEARLY UPDATES.

 

(V)                                 ADOPT AND OVERSEE THE OPERATION OF THE
PHARMACOVIGILANCE AGREEMENT (REQUIRED PURSUANT TO SECTION 8.02) CONSISTENT WITH
THE REQUIREMENTS FOR REGULATORY COMPLIANCE IN ALL COUNTRIES OF THE TERRITORY.

 

(VI)                              RECEIVE REPORTS FROM ANY PARTY WHO IS
PERFORMING NON-CORE DEVELOPMENT, ON THE PROGRESS OF SUCH NON-CORE DEVELOPMENT.

 

(VII)                           RECEIVE REPORTS FROM SCHERING ON THE DEVELOPMENT
OF THE PRODUCT IN THE ROW; AND PROVIDE SUMMARY OF REPORTS.

 

(VIII)                        RECEIVE REPORTS FROM SCHERING ON MARKETING AND
SALE OF THE PRODUCT IN THE FIELD IN THE TERRITORY.

 


(C)                                  MEETINGS OF THE STEERING COMMITTEE. 
MEETINGS OF THE STEERING COMMITTEE SHALL BE HELD QUARTERLY, AND MAY BE CALLED BY
EITHER PARTY WITH NOT LESS THAN TEN (10) BUSINESS DAYS NOTICE TO THE OTHER
UNLESS SUCH NOTICE IS WAIVED, AND MEETINGS SHALL ALTERNATE BETWEEN THE OFFICES
OF SONUS IN BOTHELL, WASHINGTON AND THE OFFICES OF SCHERING’S AFFILIATE IN
MONTVILLE, NEW JERSEY, UNLESS OTHERWISE AGREED.  THE PARTIES MAY MEET BY
TELEPHONE OR VIDEOCONFERENCE RATHER THAN IN PERSON IF BOTH PARTIES AGREE.  IN
ADDITION TO THE QUARTERLY MEETINGS, THE STEERING COMMITTEE MAY BE POLLED, OR
CONSULTED FROM TIME TO TIME BY MEANS OF TELECOMMUNICATION OR CORRESPONDENCE. 
EACH PARTY WILL DISCLOSE TO THE OTHER PROPOSED AGENDA ITEMS REASONABLY IN
ADVANCE OF EACH MEETING OF THE STEERING COMMITTEE.  EACH PARTY SHALL BEAR ITS
OWN COSTS FOR PARTICIPATION IN THE STEERING COMMITTEE.

 

17

--------------------------------------------------------------------------------


 


(D)                                 LIMITATION ON STEERING COMMITTEE AUTHORITY. 
NOTWITHSTANDING THE CREATION OF THE STEERING COMMITTEE, EACH PARTY TO THIS
AGREEMENT SHALL RETAIN THE RIGHTS, POWERS AND DISCRETIONS GRANTED TO IT
HEREUNDER, AND THE STEERING COMMITTEE SHALL NOT BE DELEGATED OR VESTED WITH ANY
SUCH RIGHTS, POWERS OR DISCRETIONS UNLESS SUCH DELEGATION OR VESTING IS
EXPRESSLY PROVIDED FOR HEREIN OR THE PARTIES EXPRESSLY SO AGREE IN WRITING.  THE
STEERING COMMITTEE SHALL NOT HAVE THE POWER TO AMEND OR MODIFY THIS AGREEMENT,
WHICH MAY BE AMENDED OR MODIFIED ONLY AS PROVIDED IN SECTION 17.10.


 


(E)                                  RESOLUTION OF DISPUTES.  IF THE STEERING
COMMITTEE CANNOT REACH A UNANIMOUS DECISION WITH RESPECT TO THE DEVELOPMENT
MATTERS DELEGATED TO IT WITHIN TEN (10) BUSINESS DAYS, THEN THE DISPUTED MATTER
SHALL PROMPTLY BE REFERRED TO A SENIOR MANAGER OF EACH PARTY DESIGNATED BY SUCH
PARTY FOR RESOLUTIONS.  IF THE SENIOR MANAGERS ARE UNABLE TO RESOLVE SUCH MATTER
WITHIN TEN (10) BUSINESS DAYS AFTER ONE PARTY NOTIFIES THE OTHER OF ITS DESIRE
TO HAVE THE MATTER REFERRED TO SUCH SENIOR MANAGERS, THEN THE DECISION OF
SCHERING’S SENIOR MANAGER SHALL CONTROL, PROVIDED, HOWEVER, THAT THE FOLLOWING
DECISIONS MUST BE BY UNANIMOUS CONSENT OF THE PARTIES AND SHALL NOT BE SUBJECT
TO THE FINAL DECISION OF SCHERING’S SENIOR MANAGER: (I) ANY DECISION TO ADD OR
REMOVE A CORE INDICATION FROM THE CORE DEVELOPMENT PLAN; (II) ANY DECISION WHICH
WOULD HAVE THE EFFECT OF INCREASING THE CORE DEVELOPMENT COSTS AND/OR THE
CMC/MANUFACTURING COSTS BY AN AGGREGATE AMOUNT OF [*]; AND (III) ANY OTHER
DECISION WHICH WOULD INCREASE IN ANY MATERIAL RESPECT THE DUTIES, OBLIGATIONS,
OR RESPONSIBILITIES OF SONUS PURSUANT TO THE CORE DEVELOPMENT PLAN OR BUDGET OR
PURSUANT TO THE CMC/MANUFACTURING PLAN AND BUDGET.


 


SECTION 5.02                                CORE DEVELOPMENT


 


(A)                                  EACH OF SONUS AND SCHERING AGREE TO
CO-OPERATE IN THE CORE DEVELOPMENT OF THE PRODUCT AND TO USE COMMERCIALLY
REASONABLE EFFORTS TO BRING THE PRODUCT TO MARKET IN THE US.  SONUS AND SCHERING
EACH AGREE TO USE COMMERCIALLY REASONABLE EFFORTS TO EXECUTE AND SUBSTANTIALLY
PERFORM THE OBLIGATIONS ASSUMED BY EACH OF THEM UNDER THE CORE DEVELOPMENT PLAN
AND BUDGET.  ALL PRECLINICAL AND CLINICAL DEVELOPMENT, INCLUDING ALL CLINICAL
TRIALS OTHER THAN THE PIVOTAL TRIAL, SHALL BE CONDUCTED BY THE PARTIES, AS
DETERMINED BY THE STEERING COMMITTEE.  ALL ISS ACTIVITIES SHALL BE CONDUCTED BY
SCHERING.  THE PIVOTAL TRIAL SHALL BE CONDUCTED BY SONUS UNDER THE SUPERVISION
OF THE STEERING COMMITTEE.  PROMPTLY FOLLOWING THE EXECUTION DATE, SONUS SHALL
TRANSFER LEGAL TITLE TO ALL DATA FROM COMPLETED STUDIES OF THE PRODUCT TO
SCHERING, PROVIDED HOWEVER, THAT (SUBJECT TO SECTION 5.08(A)), SONUS SHALL
ASSIGN AND TRANSFER TO SCHERING ALL OF SONUS’ RIGHT, TITLE AND INTEREST IN AND
TO, AND SPONSORSHIP OF, U.S. IND 60,980 FOR THE PRODUCT AT THE TIME OF FIRST NDA
APPROVAL OF THE PRODUCT.  THE NDA WILL BE DEVELOPED AND PREPARED FOR SUBMISSION
BY SCHERING IN COLLABORATION WITH SONUS AS PROVIDED IN THE CORE DEVELOPMENT PLAN
AND BUDGET.  PROMPTLY FOLLOWING THE CONCLUSION OF THE PIVOTAL TRIAL, SONUS SHALL
TRANSFER LEGAL TITLE TO ALL DATA FROM THE PIVOTAL TRIAL TO SCHERING.


 


(B)                                 CORE DEVELOPMENT OF THE PRODUCT SHALL BE
GOVERNED BY A CORE DEVELOPMENT PLAN AND BUDGET TO BE AGREED UPON BY THE PARTIES
WITHIN THREE (3) MONTHS OF THE EXECUTION DATE, SUCH CORE DEVELOPMENT PLAN AND
BUDGET TO BE CONSISTENT WITH THE INITIAL DEVELOPMENT PLAN AND BUDGET ATTACHED
HERETO AS SCHEDULE I.  THE CORE DEVELOPMENT PLAN AND BUDGET SHALL BE UPDATED
ANNUALLY BY THE STEERING COMMITTEE, AND SUBMITTED BY OCTOBER 1 IN EACH CALENDAR
YEAR TO THE PARTIES FOR REVIEW AND APPROVAL NOT LATER THAN SIXTY (60) DAYS AFTER
SUCH SUBMISSION.  THE CORE DEVELOPMENT PLAN AND BUDGET MAY ALSO BE AMENDED,
SUPPLEMENTED AND OTHERWISE MODIFIED FROM TIME TO TIME BY THE STEERING COMMITTEE
IN ACCORDANCE WITH THIS AGREEMENT.


 

--------------------------------------------------------------------------------

[*]                                 CONFIDENTIAL PORTIONS OMITTED AND FILED
SEPARATELY WITH THE COMMISSION

 

18

--------------------------------------------------------------------------------


 


THE CORE DEVELOPMENT PLAN AND BUDGET SHALL PROVIDE A REASONABLY DETAILED WRITTEN
TIME-LINE FOR EACH STEP TO BE ACHIEVED WITH RESPECT TO THE PERFORMANCE OF CORE
DEVELOPMENT, THE ESTIMATED CORE DEVELOPMENT COSTS AND THE DESCRIPTION OF THE
FINAL PRODUCT.


 


SECTION 5.03                                CMC/MANUFACTURING


 


(A)                                  EACH OF SONUS AND SCHERING AGREE TO
CO-OPERATE IN THE CMC/MANUFACTURING OF THE PRODUCT AND TO USE COMMERCIALLY
REASONABLE EFFORTS TO BRING THE PRODUCT TO MARKET IN THE US.  SONUS AND SCHERING
EACH AGREE TO USE COMMERCIALLY REASONABLE EFFORTS TO EXECUTE AND SUBSTANTIALLY
PERFORM THE OBLIGATIONS ASSUMED BY EACH OF THEM UNDER THE CMC/MANUFACTURING PLAN
AND BUDGET.


 


(B)                                 CMC/MANUFACTURING OF THE PRODUCT SHALL BE
GOVERNED BY A CMC/MANUFACTURING PLAN AND BUDGET TO BE AGREED UPON BY THE PARTIES
WITHIN THREE (3) MONTHS OF THE EXECUTION DATE, SUCH CMC/MANUFACTURING PLAN AND
BUDGET TO BE CONSISTENT WITH THE INITIAL DEVELOPMENT PLAN AND BUDGET ATTACHED
HERETO AS SCHEDULE I.  THE CMC/MANUFACTURING PLAN AND BUDGET SHALL BE UPDATED
ANNUALLY BY THE STEERING COMMITTEE, AND SUBMITTED BY OCTOBER 1 IN EACH CALENDAR
YEAR TO THE PARTIES FOR REVIEW AND APPROVAL NOT LATER THAN SIXTY (60) DAYS AFTER
SUCH SUBMISSION.  THE CMC/MANUFACTURING PLAN AND BUDGET MAY ALSO BE AMENDED,
SUPPLEMENTED AND OTHERWISE MODIFIED FROM TIME TO TIME BY THE STEERING COMMITTEE
IN ACCORDANCE WITH THIS AGREEMENT.  THE CMC/MANUFACTURING PLAN AND BUDGET SHALL
PROVIDE A REASONABLY DETAILED WRITTEN TIME-LINE FOR EACH STEP TO BE ACHIEVED
WITH RESPECT TO THE PERFORMANCE OF CMC/MANUFACTURING, THE ESTIMATED
CMC/MANUFACTURING COSTS AND THE DESCRIPTION OF THE FINAL PRODUCT.


 


SECTION 5.04                                NON-CORE DEVELOPMENT


 


(A)                                  IF EITHER PARTY WISHES TO PURSUE ANY
PRECLINICAL DEVELOPMENT OR CLINICAL DEVELOPMENT FOR THE PURPOSES OF OBTAINING
APPROVAL IN THE US OR ANY ISS ACTIVITIES IN THE US THAT ARE NOT INCLUDED IN THE
CORE DEVELOPMENT PLAN, THAT PARTY WILL PROVIDE TO THE OTHER PARTY AND THE
STEERING COMMITTEE WRITTEN DETAILS OF THE PROPOSED PRECLINICAL DEVELOPMENT OR
CLINICAL DEVELOPMENT OR ISS ACTIVITY AND INCLUDING A TRIAL OUTLINE FOR ANY
PROPOSED CLINICAL DEVELOPMENT AND THE FOLLOWING PROVISIONS SHALL APPLY:


 

(I)                                     IF THE PARTY WHO HAS NOT PROPOSED THE
ACTIVITY HAS OBJECTIVE MEDICAL OR ETHICAL REASONS TO OPPOSE SUCH DEVELOPMENT
ACTIVITY OR CAN REASONABLY DEMONSTRATE THAT THE PERFORMANCE OR OUTCOME OF ANY
SUCH PROPOSED DEVELOPMENT ACTIVITY COULD JEOPARDIZE THE INTERESTS OF SUCH OTHER
PARTY IN THE PRODUCT, THEN WITHIN THIRTY (30) DAYS OF RECEIPT OF NOTICE OF SUCH
PROPOSED DEVELOPMENT, IT SHALL PROVIDE TO THE PARTY PROPOSING THE DEVELOPMENT
ACTIVITY AND TO THE STEERING COMMITTEE WRITTEN NOTICE OF SUCH OBJECTION AND THE
GROUNDS FOR OBJECTION.

 

(II)                                  IN THE EVENT THAT THE PROPOSING PARTY,
NOTWITHSTANDING THE NOTICE OF OBJECTION PROVIDED BY THE OTHER PARTY, WISHES TO
PURSUE SUCH DEVELOPMENT ACTIVITY, THE STEERING COMMITTEE SHALL DETERMINE WHETHER
SUCH DEVELOPMENT ACTIVITY SHALL BE PERMITTED.  NO SUCH DEVELOPMENT ACTIVITY
SHALL BE COMMENCED UNLESS OR UNTIL THE STEERING COMMITTEE (OR THE SENIOR
MANAGERS OF THE PARTIES AS APPLICABLE) HAVE DETERMINED THAT IT SHALL BE ALLOWED
TO PROCEED.  IF THE STEERING COMMITTEE RESOLVES THAT THE DEVELOPMENT ACTIVITY
SHOULD BE ALLOWED TO PROCEED, THE PARTIES SHALL THEN AGREE, WITHIN A FURTHER
THIRTY (30) DAYS WHETHER TO ADD SUCH DEVELOPMENT ACTIVITY TO THE CORE
DEVELOPMENT PLAN.  IF THE PARTIES DO NOT AGREE TO SO ADD THE DEVELOPMENT
ACTIVITY, THEN SUCH DEVELOPMENT ACTIVITY SHALL BE DEEMED TO BE NON-CORE
DEVELOPMENT AND THE FOLLOWING PROVISIONS SHALL APPLY: (X) THE PARTY WHO WISHES
TO PROCEED WITH SUCH NON-CORE DEVELOPMENT (THE “CONTINUING

 

19

--------------------------------------------------------------------------------


 

PARTY”) SHALL BE ENTITLED TO PROCEED WITH SUCH NON-CORE DEVELOPMENT AT ITS OWN
COST AND EXPENSE; AND (Y) IF THE NON-CORE DEVELOPMENT RESULTS IN AN NDA
APPROVAL, THE OTHER PARTY SHALL, WITHIN THIRTY (30) DAYS OF THE DATE OF SUCH NDA
APPROVAL, PAY TO THE CONTINUING PARTY A SUM EQUAL TO A PLUS B, WHERE A EQUALS
[*] OF THE NON-CORE DEVELOPMENT COSTS INCURRED BY THE CONTINUING PARTY IN THE
PERFORMANCE OF THE APPLICABLE NON-CORE DEVELOPMENT; AND (B) EQUALS [*] OF A,
PROVIDED HOWEVER, THAT IF SCHERING IS THE CONTINUING PARTY IN THE PERFORMANCE OF
NON-CORE DEVELOPMENT, SONUS MAY, WITHIN SIX (6) MONTHS OF THE COMMENCEMENT BY
SCHERING OF THE APPLICABLE NON-CORE DEVELOPMENT, PROVIDE NOTICE TO SCHERING OF
SONUS’ INTENTION TO PARTICIPATE IN SUCH DEVELOPMENT, IN WHICH CASE, ON PAYMENT
BY SONUS OF [*] OF THE NON-CORE DEVELOPMENT COSTS INCURRED BY SCHERING FOR THE
FIRST SIX MONTHS OF SUCH DEVELOPMENT TOGETHER WITH INTEREST AT THE RATE SET OUT
IN SECTION 8.03(B) OF THIS AGREEMENT, SUCH NON-CORE DEVELOPMENT SHALL, WITH
EFFECT FROM THE END OF SUCH INITIAL SIX (6) MONTH PERIOD BECOME CORE
DEVELOPMENT, AND THE PROVISIONS OF SECTIONS 5.02 AND 5.09(A) SHALL APPLY.

 


SECTION 5.05                                OTHER CMC/MANUFACTURING ACTIVITIES. 
ANY CMC/MANUFACTURING ACTIVITIES NOT INCLUDED IN THE CMC/MANUFACTURING PLAN AND
BUDGET MAY BE PERFORMED BY THE MANUFACTURING PARTY AT ITS OWN COST AND EXPENSE.


 


SECTION 5.06                                DEVELOPMENT IN ROW.  SCHERING WILL
USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN APPROVALS IN ALL MAJOR COMMERCIAL
MARKETS IN THE TERRITORY AS SOON AS PRACTICABLE AND SHALL BE RESPONSIBLE AT ITS
SOLE COST AND EXPENSE FOR THE PERFORMANCE OF ALL PRECLINICAL AND CLINICAL
DEVELOPMENT AND ALL ISS ACTIVITIES IN THE ROW.


 


SECTION 5.07                                PERFORMANCE OF DEVELOPMENT


 


(A)                                  EACH PARTY AGREES TO PERFORM ITS
OBLIGATIONS SET OUT IN THIS ARTICLE 5 IN COMPLIANCE WITH APPLICABLE LAWS.  EACH
PARTY SHALL HAVE THE RIGHT, AT REASONABLE FREQUENCY AND ON REASONABLE ADVANCE
NOTICE TO THE OTHER PARTY, DURING OR FOLLOWING THE CONDUCT OF PRECLINICAL
DEVELOPMENT, CLINICAL DEVELOPMENT OR CMC/MANUFACTURING OF THE PRODUCT, TO VISIT
THE SITE OR SITES AT WHICH SUCH PRECLINICAL DEVELOPMENT, CLINICAL DEVELOPMENT OR
CMC/MANUFACTURING HAS BEEN OR IS BEING CONDUCTED, SUBJECT TO ANY CONTRACTUAL
RESTRICTIONS IMPOSED BY ANY THIRD PARTY.  DURING SUCH VISITS THE VISITING PARTY
SHALL HAVE THE RIGHT TO EXAMINE ALL DATA, DOCUMENTS AND RECORDS RELATING TO THE
PRODUCT TO DETERMINE WHETHER THE ACTIVITIES HAVE BEEN OR ARE BEING CONDUCTED IN
COMPLIANCE WITH THE PROTOCOL OR PROTOCOLS IN THE DEVELOPMENT PLAN AND BUDGET AND
IN COMPLIANCE WITH APPLICABLE LAWS.  RECOMMENDATIONS OF THE VISITING PARTY SHALL
BE GIVEN DUE CONSIDERATION BY THE OTHER PARTY.


 


(B)                                 IN THE EVENT THAT EITHER PARTY FAILS TO
PERFORM OR CEASES TO PERFORM ITS OBLIGATIONS SET FORTH IN THIS ARTICLE 5, AND
FAILS TO COMMENCE SUCH PERFORMANCE WITHIN A REASONABLE TIME OF RECEIPT OF
WRITTEN NOTICE FROM THE OTHER PARTY PURSUANT TO SECTION 16.02(B), THEN (BUT
WITHOUT PREJUDICE TO ANY OTHER RIGHTS OF THE OTHER PARTY) THE OTHER PARTY SHALL
HAVE THE RIGHT TO PERFORM, OR CAUSE ONE OR MORE OF ITS AFFILIATES TO PERFORM,
SUCH OBLIGATIONS.  THE REASONABLE EXPENSES INCURRED BY THE PERFORMING PARTY IN
PERFORMING THE OBLIGATIONS OF THE NON-PERFORMING PARTY SHALL BE RECOVERED BY THE
PERFORMING PARTY ON A DOLLAR-FOR-DOLLAR BASIS.  HOWEVER, IF THE NONPERFORMING
PARTY IS SONUS, SCHERING SHALL RECOVER REASONABLE EXPENSES INCURRED THROUGH
REDUCTION OF THE MILESTONE PAYMENTS AND ROYALTY PAYMENTS NEXT DUE TO SONUS
PURSUANT TO ARTICLE III.


 

--------------------------------------------------------------------------------

[*]                                 CONFIDENTIAL PORTIONS OMITTED AND FILED
SEPARATELY WITH THE COMMISSION

 

20

--------------------------------------------------------------------------------


 


THE PERFORMING PARTY SHALL BE ENTITLED TO REASONABLE COOPERATION AND ASSISTANCE
FROM THE NON-PERFORMING PARTY, INCLUDING, WITHOUT LIMITATION, ASSIGNMENT TO THE
PERFORMING PARTY OF SPONSORSHIP OF APPROVAL APPLICATIONS IF NECESSARY TO PERMIT
THE EXERCISE OF THE PERFORMING PARTY’S RIGHTS HEREUNDER.


 


SECTION 5.08                                APPROVAL APPLICATIONS AND APPROVALS


 


(A)                                  CLINICAL DEVELOPMENT.  EXCEPT IN THE CASE
OF THE PIVOTAL TRIAL, SCHERING SHALL BE RESPONSIBLE FOR PREPARING, FILING AND
PROSECUTING ALL APPROVAL APPLICATIONS FOR PERMISSION TO CONDUCT CLINICAL
DEVELOPMENT IN SUCH COUNTRIES OF THE TERRITORY WHICH REQUIRE SUCH APPLICATIONS
TO BE FILED AND WHERE SCHERING, IN GOOD FAITH AND IN THE EXERCISE OF REASONABLE
BUSINESS JUDGMENT, DETERMINES IT IS COMMERCIALLY REASONABLE TO DO SO.  WITH
RESPECT TO THE US AND ANY OTHER COUNTRY WHERE SONUS HAS AN APPROVAL APPLICATION
ON FILE WITH A GOVERNMENTAL AUTHORITY, SONUS SHALL TRANSFER SUCH APPROVAL
APPLICATION TO SCHERING PROMPTLY FOLLOWING THE REQUEST OF SCHERING, PROVIDED
THAT, FROM AND AFTER THE EXECUTION DATE, SCHERING SHALL HAVE AUTHORITY AND
CONTROL WITH RESPECT TO ANY SUCH APPROVAL APPLICATIONS AND, PRIOR TO TRANSFER TO
SCHERING, ALL COMMUNICATIONS AND INTERACTIONS WITH GOVERNMENTAL AUTHORITIES BY
SONUS WITH RESPECT TO SUCH APPROVAL APPLICATIONS SHALL BE REVIEWED AND APPROVED
IN ADVANCE BY SCHERING.


 


(B)                                 COOPERATION.  THE PARTIES SHALL CONSULT AND
COOPERATE (INCLUDING, IN THE CASE OF SONUS, PROVIDING SUCH COMMERCIALLY
REASONABLE ASSISTANCE AS SCHERING SHALL REASONABLY REQUEST) IN THE PREPARATION
OF EACH APPROVAL APPLICATION AND IN OBTAINING AND MAINTAINING APPROVAL
APPLICATIONS IN THE TERRITORY, PROVIDED HOWEVER, THAT, EXCEPT WITH REGARD TO THE
PIVOTAL TRIAL, PRIOR TO AND FOLLOWING APPROVAL OF AN APPROVAL APPLICATION,
SCHERING SHALL BE SOLELY RESPONSIBLE FOR INTERACTIONS WITH GOVERNMENTAL
AUTHORITIES THROUGHOUT THE TERRITORY.  SUBJECT TO THE FOREGOING, SCHERING SHALL
PROVIDE SONUS AND SONUS SHALL PROVIDE SCHERING (UNTIL TRANSFER OF APPROVAL
APPLICATIONS FOR PERMISSION TO CONDUCT CLINICAL DEVELOPMENT AND THEREAFTER
SOLELY IN RESPECT OF THE PIVOTAL TRIAL) WITH REASONABLE ADVANCE NOTICE OF ANY
SCHEDULED MEETING WITH THE FDA RELATING TO ANY APPROVAL APPLICATION, AND SONUS
OR SCHERING, AS APPLICABLE, SHALL HAVE THE RIGHT TO PARTICIPATE IN ANY SUCH
MEETING.  IN THE EVENT THAT ANY GOVERNMENTAL AGENCY THREATENS TO OR INITIATES AN
ACTION TO REMOVE THE PRODUCT FROM THE MARKET IN ANY COUNTRY OF THE TERRITORY,
SCHERING SHALL NOTIFY SONUS OF SUCH COMMUNICATION WITHIN THREE BUSINESS DAYS OF
RECEIPT BY SCHERING.  AS BETWEEN THE PARTIES, SCHERING SHALL BE THE LEGAL AND
BENEFICIAL OWNER OF ALL APPROVAL APPLICATIONS AND APPROVALS IN THE TERRITORY.


 


SECTION 5.09                                COSTS OF DEVELOPMENT


 


(A)                                  CORE DEVELOPMENT COSTS AND
CMC/MANUFACTURING COSTS.  ALL CORE DEVELOPMENT COSTS AND CMC/MANUFACTURING COSTS
SHALL BE SHARED EQUALLY BY THE PARTIES, INCLUDING DEVELOPMENT COSTS INCURRED BY
SONUS AS OF THE EXECUTION DATE IN THE PERFORMANCE OF THE PIVOTAL TRIAL, PROVIDED
HOWEVER, THAT SUCH DEVELOPMENT COSTS INCURRED BY SONUS IN THE PERFORMANCE OF THE
PIVOTAL TRIAL WILL BE SHARED SOLELY TO THE EXTENT THAT SUCH COSTS ARE INCLUDED
IN THE CORE DEVELOPMENT PLAN AND BUDGET.  EACH PARTY SHALL CALCULATE AND
MAINTAIN RECORDS OF CORE DEVELOPMENT COSTS AND CMC/MANUFACTURING COSTS INCURRED
BY IT IN ACCORDANCE WITH PROCEDURES TO BE AGREED UPON BY THE PARTIES. 
ACCOUNTING BY SCHERING FOR CORE DEVELOPMENT COSTS AND CMC/MANUFACTURING COSTS
SHALL BE IN ACCORDANCE WITH IFRSS CONSISTENTLY APPLIED.  ACCOUNTING BY SONUS
SHALL BE IN ACCORDANCE WITH US GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
CONSISTENTLY APPLIED.  EACH PARTY SHALL REPORT QUARTERLY TO THE OTHER ON CORE
DEVELOPMENT COSTS AND CMC/MANUFACTURING COSTS, WITH SUCH REPORTS TO BE SUBMITTED
WITHIN THIRTY (30) DAYS OF THE END OF EACH CALENDAR QUARTER.  AT THE END OF EACH
CALENDAR YEAR, THE PARTIES SHALL ASSESS THE CORE DEVELOPMENT COSTS AND
CMC/MANUFACTURING COSTS INCURRED


 

21

--------------------------------------------------------------------------------


 


AND DOCUMENTED BY EACH PARTY.  IN THE EVENT THAT EITHER PARTY DISAGREES WITH THE
ASSESSMENT, THEN THE CHIEF FINANCIAL OFFICER OF SONUS AND THE HEAD OF CORPORATE
ACCOUNTING OF SCHERING SHALL MEET AND ATTEMPT TO RESOLVE THE DISAGREEMENT.  IF
THE CHIEF FINANCIAL OFFICER AND HEAD OF CORPORATE ACCOUNTING ARE UNABLE TO
RESOLVE THE DISAGREEMENT, IT SHALL THEN BE RESOLVED IN THE SAME MANNER AS AN
AUDIT DISAGREEMENT PURSUANT TO SECTION 8.03(D).  EACH PARTY SHALL ALSO HAVE THE
RIGHT TO AUDIT THE CORE DEVELOPMENT COSTS AND THE CMC/MANUFACTURING COSTS AND
ANY NON-CORE DEVELOPMENT COSTS REPORTED BY THE OTHER PARTY PURSUANT TO
SECTION 8.03(D).  EACH PARTY SHALL PAY TO THE OTHER PARTY THE NET AMOUNT OF ITS
SHARE OF CORE DEVELOPMENT COSTS OR CMC/MANUFACTURING COSTS WITHIN SIXTY (60)
DAYS OF ITS RECEIPT OF EACH REPORT REFERRED TO IN THIS SECTION 5.09(A).


 


(B)                                 NON-CORE DEVELOPMENT COSTS.  ANY PARTY WHO
PERFORMS NON-CORE DEVELOPMENT SHALL CALCULATE AND MAINTAIN RECORDS OF THE
NON-CORE DEVELOPMENT COSTS INCURRED BY IT IN ACCORDANCE WITH PROCEDURES TO BE
AGREED UPON BY THE PARTIES.  ACCOUNTING BY SCHERING FOR NON-CORE DEVELOPMENT
COSTS SHALL BE IN ACCORDANCE WITH IFRSS CONSISTENTLY APPLIED.  ACCOUNTING BY
SONUS SHALL BE IN ACCORDANCE WITH US GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
CONSISTENTLY APPLIED.  ANY PARTY WHO PERFORMS NON-CORE DEVELOPMENT SHALL REPORT
QUARTERLY TO THE OTHER ON NON-CORE DEVELOPMENT COSTS WITH SUCH REPORTS TO BE
SUBMITTED WITHIN THIRTY (30) DAYS OF THE END OF EACH CALENDAR QUARTER.  AT THE
END OF EACH CALENDAR YEAR, THE PARTIES SHALL ASSESS THE NON-CORE DEVELOPMENT
COSTS INCURRED AND DOCUMENTED BY EACH PARTY.  IN THE EVENT THAT EITHER PARTY
DISAGREES WITH THE ASSESSMENT, THEN THE CHIEF FINANCIAL OFFICER OF SONUS AND THE
HEAD OF CORPORATE ACCOUNTING OF SCHERING SHALL MEET AND ATTEMPT TO RESOLVE THE
DISAGREEMENT.  IF THE CHIEF FINANCIAL OFFICER AND HEAD OF CORPORATE ACCOUNTING
ARE UNABLE TO RESOLVE THE DISAGREEMENT, IT SHALL THEN BE RESOLVED IN THE SAME
MANNER AS AN AUDIT DISAGREEMENT PURSUANT TO SECTION 8.03(D).  EACH PARTY SHALL
ALSO HAVE THE RIGHT TO AUDIT THE NON-CORE DEVELOPMENT COSTS REPORTED BY THE
OTHER PARTY PURSUANT TO SECTION 8.03(D).  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 5.04, EACH PARTY SHALL BE RESPONSIBLE FOR ITS NON-CORE DEVELOPMENT
COSTS.


 


(C)                                  COSTS OF DEVELOPMENT FTES.  WITHIN THREE
(3) MONTHS OF THE EXECUTION DATE, THE PARTIES SHALL AGREE UPON METHODS OF
CALCULATING THE COSTS OF DEVELOPMENT FTES (ON A FUNCTION-BY-FUNCTION BASIS IF
APPROPRIATE), INCLUDING, WITHOUT LIMITATION, THE ANNUAL TOTAL OF HOURS ON WHICH
THE CALCULATION OF DEVELOPMENT FTES IS BASED AND THE ANNUAL COST OF EACH
DEVELOPMENT FTE.


 


(D)                                 ENGAGEMENT OF THIRD PARTIES


 

(I)                                     IN THE COURSE OF ITS BUSINESS, SONUS
REGULARLY USES THIRD PARTIES TO PERFORM CERTAIN DEVELOPMENT ACTIVITIES.  SUBJECT
TO SECTION 5.09(D)(II) BELOW, SONUS MAY CONTINUE TO DO SO DURING THE COURSE OF
THIS AGREEMENT, PROVIDED, HOWEVER, THAT SCHERING SHALL BE NOTIFIED IN ADVANCE OF
THE IDENTITY OF THE THIRD PARTY, AND THAT SCHERING SHALL HAVE THE RIGHT TO
EVALUATE AND APPROVE OF THE THIRD PARTY (SUCH APPROVAL NOT TO BE UNREASONABLY
WITHHELD OR DELAYED), AND THAT THE THIRD PARTY AGREES THAT ALL RESULTS OF THE
THIRD PARTY ACTIVITIES (INCLUDING ALL INTELLECTUAL PROPERTY) WILL, AS BETWEEN
SONUS AND THE THIRD PARTY, BE VESTED, WITHOUT LIMITATION, ENCUMBRANCE OR
RESTRICTION, IN SONUS.  FOR THE AVOIDANCE OF DOUBT, THE PARTIES HEREBY AGREE
THAT THE PROVISIONS OF THE PRECEDING SENTENCE APPLY ONLY TO THIRD PARTY
CONTRACTS ENTERED INTO BY SONUS ON OR AFTER THE EXECUTION DATE.

 

(II)                                  SONUS SHALL NOTIFY SCHERING IN WRITING
FIFTEEN (15) DAYS PRIOR TO ENTERING INTO A MATERIAL CONTRACT WITH A THIRD PARTY
TO PERFORM ANY DEVELOPMENT ACTIVITIES ALLOCATED TO SONUS UNDER THE CORE
DEVELOPMENT PLAN AND BUDGET OR THE CMC/MANUFACTURING PLAN, UNLESS SUCH CONTRACT
MAY BE CANCELED OR TERMINATED BY SONUS WITHOUT PENALTY ON SIXTY (60) DAYS OR
LESS NOTICE.  DURING THE FIFTEEN (15) DAY PERIOD FOLLOWING SUCH NOTICE FROM
SONUS, SCHERING SHALL HAVE THE RIGHT TO

 

22

--------------------------------------------------------------------------------


 

OFFER TO PERFORM ITSELF SUCH DEVELOPMENT ACTIVITIES THAT SONUS PROPOSED TO
CONTRACT TO A THIRD PARTY.  IF SCHERING DECIDES TO OFFER TO PERFORM SUCH
DEVELOPMENT ACTIVITIES, IT SHALL NOTIFY SONUS IN WRITING DURING SUCH FIFTEEN
(15) DAY PERIOD AND SHALL INCLUDE WITH SUCH NOTICE THE TERMS OF ITS OFFER TO
PERFORM SUCH DEVELOPMENT ACTIVITIES.  SONUS SHALL HAVE NO OBLIGATION TO ACCEPT
SUCH AN OFFER, BUT SHALL CONSIDER ANY SUCH OFFER IN GOOD FAITH AND NEGOTIATE
TOWARDS ENTERING INTO AN AGREEMENT WITH SCHERING IF SCHERING’S OFFER AND
CAPABILITIES ARE ECONOMICALLY AND OPERATIONALLY EQUIVALENT TO THOSE OF SUCH
THIRD PARTY.  ALL OTHER THINGS BEING EQUAL, SONUS SHALL ACCEPT SCHERING’S OFFER
IF IT IS NO MORE EXPENSIVE THAN SUCH THIRD PARTY’S OFFER, AND IF SCHERING
COMMITS TO FINISH SUCH ACTIVITIES IN SUBSTANTIALLY EQUAL OR LESS TIME THAN
AGREED TO BY THE THIRD PARTY IDENTIFIED BY SONUS.

 


ARTICLE VI


 


COMMERCIALIZATION


 


SECTION 6.01                                MARKETING PLAN.  SCHERING, IN
COOPERATION WITH SONUS, SHALL IN ACCORDANCE WITH SCHERING’S INTERNAL PLANNING
PROCEDURES, BUT IN NO EVENT LATER THAN THE DATE OF SUBMISSION OF THE NDA FOR THE
PRODUCT, PREPARE A MARKETING PLAN FOR THE PRODUCT TO SUPPORT PRODUCT LAUNCH IN
THE TERRITORY, WHICH SHALL INCLUDE, WITHOUT LIMITATION, A LIST OF MARKETING
STUDIES TO BE CONDUCTED IN CONNECTION WITH THE PRODUCT, MARKETING STRATEGIES,
PLANS FOR IMPLEMENTING MARKETING STRATEGIES, DISTRIBUTION STRATEGIES, PRODUCT
LAUNCH PLANS AND BUDGET FOR EACH COMMERCIALLY IMPORTANT GEOGRAPHIC REGION
INCLUDED IN THE TERRITORY (THE “MARKETING PLAN”).  SCHERING SHALL PROVIDE SONUS
AT LEAST ANNUALLY AN UPDATED MARKETING PLAN.  THE MARKETING PLAN MAY BE AMENDED
FROM TIME TO TIME AS PROPOSED BY SCHERING.  SONUS WILL HAVE THE OPPORTUNITY TO
REVIEW AND PROVIDE COMMENTS WITH RESPECT TO THE MARKETING PLAN AND ANY UPDATES
AND AMENDMENTS THERETO, AND WILL PROVIDE SUCH COMMENTS TO SCHERING WITHIN THIRTY
(30) DAYS FOLLOWING SONUS’ RECEIPT OF EACH VERSION OF THE MARKETING PLAN. 
SCHERING SHALL GIVE GOOD FAITH CONSIDERATION TO SONUS’ COMMENTS REGARDING THE
MARKETING PLAN.  THE RESPONSIBILITIES AND COSTS ASSOCIATED WITH DEVELOPING AND
IMPLEMENTING THE MARKETING PLAN SHALL BE THE SOLE RESPONSIBILITY OF SCHERING.


 


SECTION 6.02                                SCHERING’S PROMOTION AND MARKETING
OBLIGATIONS.  SCHERING AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO PROMOTE
THE SALE, MARKETING AND DISTRIBUTION OF THE PRODUCT IN THE TERRITORY CONSISTENT
WITH THE MARKETING PLAN.  EXCEPT AS PROVIDED IN SECTION 6.03 RELATING TO THE
CO-PROMOTION RIGHTS OF SONUS, SCHERING SHALL BE SOLELY RESPONSIBLE FOR ALL COSTS
AND EXPENSES INCURRED IN CONNECTION WITH THE MARKETING, SALES AND DISTRIBUTION
OF THE PRODUCT IN THE TERRITORY.  SCHERING SHALL PROMPTLY ADVISE SONUS OF ANY
ISSUES THAT MATERIALLY AND ADVERSELY AFFECT SCHERING’S ABILITY TO MARKET THE
PRODUCT IN THE TERRITORY.  IN SUCH EVENT, THE PARTIES SHALL MEET AND IN GOOD
FAITH DISCUSS WHAT ACTIONS SHOULD BE TAKEN IN LIGHT OF SUCH ISSUES.  SCHERING
AGREES TO MARK ALL PRODUCT LABELING AND PROMOTIONAL MATERIALS AS BEING DEVELOPED
BY AND UNDER LICENSE FROM SONUS.


 


SECTION 6.03                                CO-PROMOTION.  SONUS SHALL HAVE THE
OPTION, IN ITS DISCRETION, TO CO-PROMOTE THE PRODUCT IN THE FIELD IN THE UNITED
STATES.  SONUS SHALL EXERCISE ITS CO-PROMOTION RIGHT, IF AT ALL, BY PROVIDING
SCHERING AT LEAST NINETY (90) DAYS PRIOR WRITTEN NOTICE, WHICH WRITTEN NOTICE
MUST BE DELIVERED ON OR BEFORE THE SUBMISSION OF THE FIRST NDA TO THE FDA UNDER
THIS AGREEMENT, UPON THE ELECTION OF SONUS TO EXERCISE ITS RIGHT OF CO-PROMOTION
OF THE PRODUCT IN THE UNITED STATES, SCHERING AND SONUS SHALL HAVE CO-EXCLUSIVE
RESPONSIBILITY FOR PROMOTING SALES OF THE PRODUCT IN UNITED STATES, SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT.  THE PARTIES SHALL CO-OPERATE IN
CONNECTION WITH THE CO-PROMOTION OF THE PRODUCT BASED UPON THE PRINCIPLE OF
MAXIMIZING PROFITS FROM SALES OF THE PRODUCT.  IN CONNECTION WITH SUCH
CO-PROMOTION, THE MARKETING EFFORTS OF SONUS SHALL BE CONSISTENT WITH THE
OVERALL MARKET STRATEGY ESTABLISHED BY SCHERING.  THE CO-PROMOTION AGREEMENT


 

 

23

--------------------------------------------------------------------------------


 


SHALL COVER AT LEAST THE FOLLOWING TOPICS: BUDGET FOR THE CO-PROMOTION
ACTIVITIES OF BOTH PARTIES; THE PARTIES’ ADVERTISING AND DETAILING
RESPONSIBILITIES; THE PHYSICIAN AUDIENCE TO WHICH THE PARTIES’ RESPECTIVE SALES
REPRESENTATIVES WILL TARGET THEIR DETAILING CALLS; AND A PROCESS FOR AUDITING
THE PARTIES’ RESPECTIVE DETAILING CALL EFFORTS.  IN THE EVENT THAT SONUS ELECTS
TO EXERCISE ITS CO-PROMOTION RIGHT, THE PARTIES SHALL SHARE ALL COSTS OF
COMMERCIALIZING THE PRODUCT IN THE UNITED STATES AND WILL SHARE IN ALL US
OPERATING PROFITS: [*] SCHERING AND [*] SONUS, AND SCHERING SHALL NOT BE
REQUIRED TO PAY ANY ROYALTIES TO SONUS ON NET SALES OF THE PRODUCT IN THE UNITED
STATES.  BY WAY OF CLARIFICATION, SCHERING SHALL BE SOLELY RESPONSIBLE FOR
BOOKING ALL SALES OF THE PRODUCTS IN THE UNITED STATES AND ELSEWHERE IN THE
TERRITORY.


 


SECTION 6.04                                TRADEMARKS.  SCHERING SHALL SELECT
AND USE ITS OWN TRADEMARKS, IN CONNECTION WITH THE PROMOTION OF THE PRODUCT
UNDER THIS AGREEMENT (THE “SCHERING MARKS”).  SCHERING WILL OWN THE SCHERING
MARKS AND ANY DOMAIN NAMES INCORPORATING SUCH TRADEMARKS USED BY SCHERING IN
CONNECTION WITH MARKETING AND SALE OF THE PRODUCTS IN THE TERRITORY, AND ALL
GOODWILL ASSOCIATED THEREWITH.  SONUS WILL NOT HAVE, ASSERT OR ACQUIRE ANY
RIGHT, TITLE OR INTEREST IN OR TO ANY OF THE SCHERING MARKS OR MAKE ANY USE OF
THE SCHERING MARKS, EXCEPT THAT SONUS MAY REFERENCE THE SCHERING MARKS IN
CONNECTION WITH ITS GENERAL BUSINESS ACTIVITIES RELATED TO THE PRODUCT AND
EXCEPT AS OTHERWISE AGREED BY THE PARTIES.  SCHERING SHALL BE RESPONSIBLE FOR
THE COSTS OF PROSECUTING, MAINTAINING AND ENFORCING ANY OF THE SCHERING MARKS. 
IF MUTUALLY AGREED BY THE PARTIES, SCHERING MAY USE THE SONUS MARKS IN
CONNECTION WITH ITS PROMOTION OF THE PRODUCT IN THE TERRITORY, SUBJECT TO
SECTION 2.03, AND SONUS MAY USE SCHERING MARKS IN CONNECTION WITH ITS
CO-PROMOTION OF THE PRODUCT IN THE UNITED STATES, IN ACCORDANCE WITH THE
CO-PROMOTION AGREEMENT TO BE NEGOTIATED BETWEEN THE PARTIES PURSUANT TO
SECTION 6.03 ABOVE.


 


ARTICLE VII


 


MANUFACTURE AND SUPPLY


 


SECTION 7.01                                MANUFACTURE AND SUPPLY BY SONUS. 
UNTIL SUCH TIME (IF ANY) AS SCHERING SHALL EXERCISE ITS OPTION TO ASSUME
RESPONSIBILITY FOR MANUFACTURE AND SUPPLY OF PRODUCT PURSUANT TO SECTION 7.05
BELOW, SONUS SHALL BE RESPONSIBLE FOR CMC/MANUFACTURING OF PRODUCT (INCLUDING
MANAGEMENT OF THIRD PARTY CONTRACTORS AND SUPPLIERS) BUT SUBJECT TO ALL OTHER
PROVISIONS OF THIS AGREEMENT.  FROM THE EXECUTION DATE OF THIS AGREEMENT, SONUS
SHALL MANUFACTURE, OR ARRANGE FOR MANUFACTURE OF PRODUCT AND SUPPLY PRODUCT TO
SCHERING OR TO SCHERING’S DESIGNEE FOR USE IN CONNECTION WITH DEVELOPMENT AND
FOR THE COMMERCIALIZATION OF THE PRODUCT IN EACH APPLICABLE COUNTRY OF THE
TERRITORY.  SONUS WILL NOT ENTER INTO ANY THIRD PARTY CONTRACT RELATING TO THE
MANUFACTURE OF THE PRODUCT WITHOUT SCHERING’S CONSENT, WHICH SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.  ALL CMC/MANUFACTURING PLANS, THE
IMPLEMENTATION OF SUCH PLANS, AND ALL CHANGES TO MANUFACTURING PLANS AND
PROCESSES SHALL BE SUBJECT TO THE APPROVAL OF THE STEERING COMMITTEE. 
REGARDLESS OF WHETHER SCHERING EXERCISES ITS OPTION TO MANUFACTURE OR HAVE
MANUFACTURED THE PRODUCT PURSUANT TO SECTION 7.05 BELOW, SCHERING SHALL BE
RESPONSIBLE, AT ITS OWN COST, FOR ALL CAPITAL EXPENDITURES INCURRED BY SCHERING
IN SCALING UP MANUFACTURE OF THE PRODUCT OR ESTABLISHING NEW MANUFACTURING
FACILITIES FOR THE PRODUCT TO THE EXTENT SUCH ACTIVITIES ARE NOT INCLUDED IN THE
CMC/MANUFACTURING PLAN AND BUDGET.


 

--------------------------------------------------------------------------------

[*]                                 CONFIDENTIAL PORTIONS OMITTED AND FILED
SEPARATELY WITH THE COMMISSION

 

24

--------------------------------------------------------------------------------


 


SECTION 7.02                                MANUFACTURING AND SUPPLY AGREEMENT. 
WITHIN THREE (3) MONTHS OF THE EXECUTION DATE, THE PARTIES SHALL ENTER INTO A
MANUFACTURING AND SUPPLY AGREEMENT TO COVER THE SUPPLY OF PRODUCT TO SCHERING BY
SONUS HEREUNDER, SUCH AGREEMENT TO INCLUDE A QUALITY ASSURANCE AGREEMENT.


 


SECTION 7.03                                APPROVALS FOR MANUFACTURING. 
SCHERING SHALL BE RESPONSIBLE FOR PREPARING ALL APPROVAL APPLICATIONS TO OBTAIN,
OR CAUSING A THIRD PARTY MANUFACTURER TO MAKE ALL NECESSARY FILINGS TO OBTAIN,
APPROVAL FOR THE MANUFACTURE OF THE PRODUCT AS PART OF THE APPROVAL APPLICATION
FOR THE PRODUCT.  AT THE REASONABLE REQUEST OF SCHERING, SONUS WILL PROVIDE
DRAFT SUBMISSIONS FOR FILING TO SCHERING AND WILL PROVIDE, OR HAVE PROVIDED TO
SCHERING, WHATEVER OTHER TECHNICAL SUPPORT AND EXPERTISE SCHERING REASONABLY
DEEMS NECESSARY TO EFFECTIVELY OBTAIN APPROVAL FOR THE MANUFACTURE OF THE
PRODUCT AS PART OF THE APPROVAL FOR THE PRODUCT.  SCHERING SHALL HAVE AUTHORITY
AND CONTROL WITH RESPECT TO ALL FILINGS TO OBTAIN APPROVAL FOR THE MANUFACTURE
OF THE PRODUCT.  SUBJECT TO THE FOREGOING, SCHERING SHALL PROVIDE SONUS AND
SONUS SHALL PROVIDE SCHERING WITH REASONABLE ADVANCE NOTICE OF ANY SCHEDULED
MEETING WITH THE FDA, EMEA OR OTHER GOVERNMENTAL AUTHORITY IN A MAJOR REGULATORY
JURISDICTION RELATING TO ANY FILING TO OBTAIN APPROVAL FOR THE PRODUCT, AND
SONUS OR SCHERING, AS APPLICABLE, SHALL HAVE THE RIGHT TO PARTICIPATE IN ANY
SUCH MEETING.  ONCE APPROVAL APPLICATIONS HAVE BEEN SUBMITTED, SONUS SHALL NOT
MAKE OR PERMIT TO BE MADE ANY MANUFACTURING PROCESS CHANGES WITH RESPECT TO THE
PRODUCT UNLESS SUCH MANUFACTURING PROCESS CHANGES ARE APPROVED IN ADVANCE BY
SCHERING IN WRITING.


 


SECTION 7.04                                PRICING.  UNTIL SUCH TIME, IF ANY,
AS SCHERING SHALL EXERCISE ITS OPTION TO ASSUME RESPONSIBILITY FOR MANUFACTURE
AND SUPPLY OF THE PRODUCT PURSUANT TO SECTION 7.05 OF THIS AGREEMENT, SONUS
SHALL SUPPLY ALL OF SCHERING’S REQUIREMENTS OF PRODUCT [*] TOGETHER, AFTER FIRST
PRODUCT LAUNCH, WITH [*] AS THE PARTIES SHALL AGREE IN THE MANUFACTURING AND
SUPPLY AGREEMENT TO BE NEGOTIATED PURSUANT TO SECTION 7.02 ABOVE. 
NOTWITHSTANDING THE FOREGOING, IF SCHERING HAS NOT, WITHIN [*] OF PRODUCT LAUNCH
IN THE US, EXERCISED THE OPTION TO MANUFACTURE OR HAVE MANUFACTURED PROVIDED FOR
IN SECTION 7.05 BELOW, THEN, EXCEPT WHERE SCHERING’S FAILURE TO EXERCISE THE
OPTION IS DUE TO A RESTRICTION IN ANY THIRD PARTY CONTRACT ENTERED INTO BY SONUS
PRIOR TO THE EXECUTION DATE WHICH WOULD PREVENT SCHERING FROM ASSUMING
RESPONSIBILITY FOR MANUFACTURE OF ALL REQUIREMENTS OF THE PRODUCT IN THE
TERRITORY, SCHERING AND SONUS SHALL RE-NEGOTIATE THE MANUFACTURING AND SUPPLY
AGREEMENT PROVIDED FOR IN SECTION 7.02 TO ALLOW SONUS TO CHARGE [*] FOR THE
MANUFACTURING AND SUPPLY SERVICES PROVIDED BY SONUS THEREUNDER AND NOT OTHERWISE
REIMBURSED BY SCHERING.


 


SECTION 7.05                                SCHERING OPTION.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, SCHERING MAY, AT ANY TIME, BY DELIVERY OF
WRITTEN NOTICE TO SONUS, ELECT TO BECOME THE MANUFACTURING PARTY HEREUNDER IN
RESPECT OF THE PRODUCT AND TO MAKE OR HAVE MADE THE PRODUCT.  SUBJECT TO THE
TERMS OF ALL RELEVANT THIRD PARTY CONTRACTS RELATED TO MANUFACTURE OF THE
PRODUCT, SUCH ELECTION SHALL BECOME EFFECTIVE ON THE DATE SPECIFIED IN SUCH
NOTICE, WHEREUPON SONUS WILL BE DEEMED TO HAVE TRANSFERRED AND ASSIGNED TO
SCHERING (AND WILL PROMPTLY TRANSFER TO SCHERING) ALL INFORMATION REGARDING
SONUS KNOW-HOW AND ALL THIRD PARTY CONTRACTS RELATED TO THE MANUFACTURE OF THE
PRODUCT, SUBJECT TO THE TERMS OF ALL RELEVANT THIRD PARTY CONTRACTS.  IN THE
EVENT THAT SCHERING WISHES TO USE PROPERTY, PLANT AND EQUIPMENT OF SONUS
DEDICATED TO THE MANUFACTURE OF THE PRODUCT, SONUS SHALL SELL SUCH PROPERTY,
PLANT AND EQUIPMENT TO SCHERING AT FAIR MARKET VALUE.  ANYTHING HEREIN TO THE
CONTRARY NOTWITHSTANDING, NOTHING HEREIN SHALL BE DEEMED TO CONSTITUTE AN
ASSIGNMENT OF ANY THIRD PARTY CONTRACT THAT REQUIRES CONSENT TO ASSIGNMENT.


 

--------------------------------------------------------------------------------


[*]                                 CONFIDENTIAL PORTIONS OMITTED AND FILED
SEPARATELY WITH THE COMMISSION

 

25

--------------------------------------------------------------------------------


 


ARTICLE VIII


 


INFORMATION AND REPORTS


 


SECTION 8.01                                INFORMATION AND REPORTS DURING
DEVELOPMENT AND COMMERCIALIZATION.  SCHERING AND SONUS WILL DISCLOSE AND MAKE
AVAILABLE (SUBJECT TO ANY CONFIDENTIALITY AGREEMENTS OR REQUIREMENTS OF LAW) TO
EACH OTHER WITHOUT CHARGE ALL PRECLINICAL, CLINICAL, REGULATORY, MARKETING,
PRICING, SALES AND OTHER INFORMATION INCLUDING COPIES OF ALL PRECLINICAL AND
CLINICAL REPORTS HELD BY SCHERING OR SONUS DIRECTLY CONCERNING THE PRODUCT
WITHIN THE FIELD AT ANY TIME DURING THE TERM OF THIS AGREEMENT.


 


EACH PARTY SHALL OWN AND MAINTAIN ITS OWN DATABASE OF CLINICAL TRIAL DATA
ACCUMULATED FROM ALL CLINICAL TRIALS OF THE PRODUCT FOR WHICH IT WAS
RESPONSIBLE, AND OF ADVERSE DRUG EVENT INFORMATION FOR THE PRODUCT.  AT THE
OPTION OF THE REQUESTING PARTY, SUCH DATA SHALL BE PROVIDED IN A COMPUTER
READABLE FORMAT BY THE PROVIDING PARTY TO THE EXTENT AVAILABLE.  WITHOUT
LIMITING THE FOREGOING, EACH PARTY SHALL SUPPLY TO THE OTHER THE INFORMATION
REQUIRED BY THE OTHER PARTY AND REASONABLY REQUESTED BY IT (EITHER AS A ROUTINE
PRACTICE OR AS A SPECIFIC REQUEST) FOR PURPOSES OF COMPLIANCE WITH REGULATORY
REQUIREMENTS.  WITH RESPECT TO INFORMATION CONCERNING COMMERCIALIZATION,
SCHERING AGREES TO KEEP SONUS REGULARLY INFORMED ON ALL SUCH ACTIVITIES IN
ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE VI OF THIS AGREEMENT.


 


SECTION 8.02                                ADVERSE DRUG EVENT REPORTING.


 


(A)                                  FOLLOWING EXECUTION OF THIS AGREEMENT, THE
PARTIES WILL DEVELOP AND ADOPT A PHARMACOVIGILANCE AGREEMENT SPECIFYING THE
ROLES AND RESPONSIBILITIES OF BOTH PARTIES FOR ADVERSE EVENT REPORTING TO ASSURE
COMPLIANCE WITH REGULATORY REQUIREMENTS IN THE TERRITORY.  EACH PARTY SHALL
ADVISE THE OTHER PARTY, UNDER THE TERMS OF THE PHARMACOVIGILANCE AGREEMENT, IF
IT BECOMES AWARE OF ANY POTENTIALLY SERIOUS OR UNEXPECTED ADVERSE EVENT
(INCLUDING ADVERSE DRUG EXPERIENCES, AS DEFINED IN 21 C.F.R. § 314.80 OR OTHER
APPLICABLE REGULATIONS) INVOLVING THE PRODUCT.  AFTER THE PRODUCT LAUNCH,
SCHERING SHALL HAVE THE SOLE RESPONSIBILITY FOR PHARMACOVIGILANCE FOR MARKETED
PRODUCT, INCLUDING BUT NOT LIMITED TO: (I) MONITORING SUCH ADVERSE EVENTS; AND
(II) MAKING ANY REPORTS TO THE GOVERNMENTAL AUTHORITIES IN THE TERRITORY IN
ACCORDANCE WITH SCHERING’S STANDARD OPERATING PROCEDURES RELATING TO ADVERSE
EVENT REPORTING.


 

In the event either Party requires information regarding adverse events in
connection with the preparation or filing of reports required to be filed by it
in order to comply with Applicable Laws, including obligations to report adverse
events to the Governmental Authorities, each Party agrees to provide such
information to the other on a timely basis.

 


SECTION 8.03                                RECORDS OF REVENUES AND EXPENSES.


 


(A)                                  EACH PARTY WILL MAINTAIN COMPLETE AND
ACCURATE RECORDS WHICH ARE RELEVANT TO REVENUES, COSTS, EXPENSES AND PAYMENTS ON
A COUNTRY-BY-COUNTRY BASIS IN THE TERRITORY UNDER THIS AGREEMENT AND SUCH
RECORDS SHALL BE OPEN DURING REASONABLE BUSINESS HOURS FOR A PERIOD OF TWO
(2) YEARS FROM CREATION OF INDIVIDUAL RECORDS FOR EXAMINATION AT THE OTHER
PARTY’S EXPENSE AND NOT MORE OFTEN THAN ONCE EACH YEAR BY A FIRM OF CERTIFIED
PUBLIC ACCOUNTANTS SELECTED BY THE OTHER PARTY, FOR THE SOLE PURPOSE OF
VERIFYING FOR THE INSPECTING PARTY THE CORRECTNESS OF CALCULATIONS AND
CLASSIFICATIONS OF SUCH REVENUES, COSTS, EXPENSES OR PAYMENTS MADE UNDER THIS
AGREEMENT.  EACH PARTY SHALL BEAR ITS OWN COSTS RELATED TO SUCH AUDIT; PROVIDED
THAT, FOR ANY UNDERPAYMENTS GREATER THAN FIVE (5) PERCENT BY

 

26

--------------------------------------------------------------------------------


 


THE OTHER PARTY, THE OTHER PARTY SHALL PAY TO THE INSPECTING PARTY THE AMOUNT OF
UNDERPAYMENT, INTEREST AS PROVIDED IN SECTION 8.03(B) BELOW AND THE INSPECTING
PARTY’S OUT-OF-POCKET EXPENSES.  FOR ANY UNDERPAYMENTS OF LESS THAN FIVE
(5) PERCENT BY THE OTHER PARTY FOUND UNDER THIS SECTION, THE OTHER PARTY SHALL
PAY TO THE INSPECTING PARTY THE AMOUNT OF UNDERPAYMENT ONLY.  ANY OVERPAYMENTS
BY THE OTHER PARTY WILL BE REFUNDED BY THE INSPECTING PARTY.  ANY RECORDS OR
ACCOUNTING INFORMATION RECEIVED FROM THE OTHER PARTY SHALL BE CONFIDENTIAL
INFORMATION FOR THE PURPOSES OF SECTION 10.01 RESULTS OF ANY SUCH AUDIT SHALL BE
PROVIDED TO BOTH PARTIES SUBJECT TO THE CONFIDENTIALITY OBLIGATIONS OF
SECTION 10.01.


 


(B)                                 DUE DATE; INTEREST.  ANY PAYMENTS DUE UNDER
THIS AGREEMENT SHALL BE DUE ON SUCH DATE AS SPECIFIED IN THIS AGREEMENT AND, IN
THE EVENT SUCH DATE IS A DAY ON WHICH COMMERCIAL BANKS ARE NOT AUTHORIZED TO
CONDUCT BUSINESS IN EITHER THE STATES OF WASHINGTON OR NEW JERSEY OR THE CITY OF
BERLIN, FEDERAL REPUBLIC OF GERMANY, THEN THE NEXT SUCCEEDING BUSINESS DAY.  ANY
FAILURE BY A PARTY TO MAKE SUCH PAYMENT WITHIN TEN (10) BUSINESS DAYS AFTER THE
DATE WHEN DUE SHALL OBLIGATE SUCH PARTY TO PAY COMPUTED INTEREST TO THE
RECEIVING PARTY AT A RATE PER ANNUM EQUAL TO THE PRIME RATE AS PUBLICLY
ANNOUNCED BY THE BANK OF AMERICA ON REUTERS SCREEN “US PRIME” ON THE DUE DATE OR
THE NEXT BUSINESS DAY COMPUTED ON THE BASIS OF A 356/360 YEAR, SUCH INTEREST TO
BE DUE AND PAYABLE UPON TENDER OF PAYMENT.


 


(C)                                  PAYMENT TO OR REPORTS BY AFFILIATES.  ANY
PAYMENT REQUIRED UNDER ANY PROVISION OF THIS AGREEMENT TO BE MADE TO EITHER
PARTY OR ANY REPORT REQUIRED TO BE MADE BY EITHER PARTY TO THE OTHER SHALL BE
MADE TO OR BY AN AFFILIATE OF THAT PARTY IF DESIGNATED BY THAT PARTY AS THE
APPROPRIATE RECIPIENT OR REPORTING ENTITY, WITHOUT RELIEVING THE OTHER PARTY
FROM RESPONSIBILITY FOR SUCH PAYMENT OR REPORT.; PROVIDED HOWEVER, THAT THIS
SECTION SHALL NOT HAVE ANY ADVERSE TAX, ACCOUNTING, OR CASH FLOW IMPACT TO THE
OTHER PARTY.


 


(D)                                 AUDITS; DISPUTES.  IF THERE IS ANY DISPUTE
BETWEEN THE PARTIES FOLLOWING ANY AUDIT PURSUANT TO SECTION 8.03(A) ABOVE,
EITHER PARTY MAY REFER THE ISSUE (AN “AUDIT DISAGREEMENT”) TO AN INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANT FOR RESOLUTION.  IN THE EVENT AN AUDIT DISAGREEMENT
IS SUBMITTED FOR RESOLUTION BY EITHER PARTY, THE PARTIES SHALL COMPLY WITH THE
FOLLOWING PROCEDURES:


 

(I)                                     THE PARTY SUBMITTING THE AUDIT
DISAGREEMENT FOR RESOLUTION SHALL PROVIDE WRITTEN NOTICE TO THE OTHER THAT IT IS
INVOKING THE PROCEDURES OF THIS SECTION.

 

(II)                                  WITHIN THIRTY (30) DAYS OF GIVING SUCH
NOTICE, THE PARTIES SHALL JOINTLY SELECT A RECOGNIZED INDEPENDENT INTERNATIONAL
ACCOUNTING FORM TO ACT AS AN INDEPENDENT EXPERT TO RESOLVE SUCH AUDIT
DISAGREEMENT.

 

(III)                               THE AUDIT DISAGREEMENT SUBMITTED FOR
RESOLUTION SHALL BE DESCRIBED BY THE PARTIES TO THE INDEPENDENT EXPERT, WHICH
DESCRIPTION MAY BE IN WRITTEN OR ORAL FORM, WITHIN TEN (10) BUSINESS DAYS OF THE
SELECTION OF SUCH AN INDEPENDENT EXPERT.

 

(IV)                              THE INDEPENDENT EXPERT SHALL RENDER A DECISION
ON THE MATTER AS SOON AS PRACTICABLE.

 

(V)                                 THE DECISION OF THE INDEPENDENT EXPERT SHALL
BE FINAL AND BINDING UNLESS SUCH AUDIT DISAGREEMENT INVOLVES ALLEGED FRAUD, OR
BREACH OF THIS AGREEMENT OR INTERPRETATION OF ANY OF THE TERMS AND CONDITIONS OF
THIS AGREEMENT OTHER THAN ACCOUNTING TERMS AND DEFINITIONS.

 

27

--------------------------------------------------------------------------------


 

(VI)                              ALL FEES AND EXPENSES OF THE INDEPENDENT
EXPERT, INCLUDING ANY THIRD PARTY SUPPORT STAFF, OR OTHER COSTS INCURRED WITH
RESPECT TO CARRYING OUT THE PROCEDURES SPECIFIED AT THE DIRECTION OF THE
INDEPENDENT EXPERT IN CONNECTION WITH SUCH AUDIT DISAGREEMENT, SHALL BE BORNE BY
EACH PARTY IN INVERSE PROPORTION TO THE DISPUTED AMOUNTS AWARDED TO THE PARTY BY
THE INDEPENDENT EXPERT THROUGH SUCH DECISION.  FOR EXAMPLE, PARTY A DISPUTES
$100, THE INDEPENDENT EXPERT AWARDS PARTY A $60: PARTY A MUST PAY FORTY (40)
PERCENT AND PARTY B SIXTY (60) PERCENT OF THE INDEPENDENT EXPERT’S COSTS.

 


ARTICLE IX


 


PATENTS AND TRADEMARKS


 


SECTION 9.01                                PROSECUTION AND MAINTENANCE OF
PATENTS.  SONUS SHALL, AT SONUS’ EXPENSE, BE RESPONSIBLE FOR PROSECUTING AND
MAINTAINING THE SONUS PATENT RIGHTS IN THE COUNTRIES IN THE TERRITORY SET FORTH
ON EXHIBIT B; PROVIDED HOWEVER, THAT UPON WRITTEN REQUEST BY SONUS, SCHERING
SHALL, AT NO COST OR EXPENSE TO SCHERING, PROVIDE SUCH ASSISTANCE AS MAY BE
REASONABLY NECESSARY AND AS SCHERING IS REASONABLY CAPABLE OF PROVIDING TO
ENABLE SONUS TO COMPLY WITH THE ADMINISTRATIVE FORMALITIES NECESSARY TO MAINTAIN
ANY SONUS PATENT RIGHTS.  SCHERING MAY REQUEST THAT SONUS FILE PATENT
APPLICATIONS IN ADDITIONAL COUNTRIES IN THE TERRITORY IF COMMERCIALLY
PRACTICABLE, AT SCHERING’S EXPENSE.  SONUS SHALL KEEP SCHERING ADVISED AS TO THE
STATUS OF THE SONUS PATENT RIGHTS BY PROVIDING SCHERING, IN A TIMELY MANNER
PRIOR TO THEIR DUE DATE, WITH COPIES OF ALL OFFICIAL DOCUMENTS AND
CORRESPONDENCE RELATING TO THE PROSECUTION, MAINTENANCE, AND VALIDITY OF THE
SONUS PATENT RIGHTS.  SCHERING SHALL HAVE TWENTY (20) BUSINESS DAYS AFTER
RECEIPT TO REVIEW AND COMMENT ON SUCH OFFICIAL DOCUMENTS AND CORRESPONDENCE. 
SONUS SHALL GIVE GOOD FAITH CONSIDERATION TO SCHERING’S COMMENTS REGARDING
PATENT-RELATED DOCUMENTS, PROVIDED HOWEVER THAT THE ULTIMATE DECISION RELATING
TO PATENT-RELATED DOCUMENTS SHALL REMAIN WITH SONUS IN ITS DISCRETION, SUBJECT
ALWAYS TO SECTION 9.04 AND THE OTHER TERMS OF THIS AGREEMENT.  THE FOREGOING
NOTWITHSTANDING, SONUS SHALL NOT ABANDON PROSECUTION OF ANY PATENT APPLICATION
WITHIN THE SONUS PATENT RIGHTS WITHOUT FIRST NOTIFYING SCHERING SIXTY (60) DAYS
PRIOR TO ANY BAR DATE, OF SONUS’ INTENTION AND REASON THEREFORE, AND PROVIDING
SCHERING WITH REASONABLE OPPORTUNITY TO ASSUME RESPONSIBILITY FOR PROSECUTION,
MAINTENANCE AND ASSOCIATED COSTS OF SUCH PATENTS AND PATENT APPLICATIONS.  IN
THE EVENT THAT SCHERING DOES AGREE TO ASSUME RESPONSIBILITY FOR THE PROSECUTION,
MAINTENANCE AND ASSOCIATED COSTS OF ANY SUCH PATENT APPLICATION, THEN SONUS
SHALL TRANSFER TO SCHERING, FREE OF CHARGE, ITS RIGHTS AND OWNERSHIP IN SUCH
PATENT APPLICATION, AND SUCH PATENT APPLICATION AND ANY PATENTS ARISING
THEREFROM SHALL NO LONGER FORM PART OF THE SONUS PATENT RIGHTS.  SONUS SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT ANY PATENT APPLICATION FILED
OUTSIDE OF THE US PRIOR TO A FILING IN THE US WILL BE IN A FORM SUFFICIENT TO
ESTABLISH THE DATE OF ORIGINAL FILING AS A PRIORITY DATE FOR THE PURPOSES OF A
SUBSEQUENT FILING IN THE US.  SONUS SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
ENSURE THAT ANY PATENT APPLICATION FILED IN THE US PRIOR TO A FILING OUTSIDE THE
US WILL BE IN A FORM SUFFICIENT TO ESTABLISH THE DATE OF ORIGINAL FILING AS A
PRIORITY DATE FOR THE PURPOSE OF A SUBSEQUENT FILING IN ANY CONTRACTING STATE OF
THE PARIS CONVENTION.


 


SECTION 9.02                                MAINTENANCE OF MARKS.  SONUS SHALL,
AT ITS SOLE EXPENSE, REGISTER AND MAINTAIN THE SONUS MARKS IN THOSE COUNTRIES IN
THE TERRITORY WHERE THE PARTIES HAVE AGREED THE SONUS MARKS WILL BE USED IN
CONNECTION WITH THE PROMOTION AND SALE OF THE PRODUCT BY SCHERING; PROVIDED
HOWEVER, THAT UPON WRITTEN REQUEST BY SONUS, SCHERING SHALL PROVIDE SUCH
ASSISTANCE AS MAY BE REASONABLY NECESSARY TO ENABLE SONUS TO COMPLY WITH THE
ADMINISTRATIVE FORMALITIES NECESSARY TO MAINTAIN ANY SONUS MARKS.

 

28

--------------------------------------------------------------------------------


 


SECTION 9.03                                PATENT AND TECHNOLOGY OWNERSHIP. 
EACH PARTY SHALL REMAIN THE SOLE OWNER OR LICENSEE, AS APPLICABLE, OF ALL
TECHNOLOGY, DISCOVERIES, PATENT APPLICATIONS, PATENTS, KNOW-HOW AND INVENTIONS
OWNED OR CONTROLLED BY SUCH PARTY ON THE EXECUTION DATE AND SHALL HAVE NO RIGHTS
IN OR TO TECHNOLOGY, DISCOVERIES, PATENT APPLICATIONS, PATENTS, KNOW-HOW AND
INVENTIONS OWNED BY THE OTHER PARTY EXCEPT AS SPECIFICALLY PROVIDED BY THIS
AGREEMENT.  THE ENTIRE RIGHT AND TITLE IN ALL TECHNOLOGY ARISING OUT OF WORK
PERFORMED BY THE PARTIES IN THE COURSE OF CONDUCTING ACTIVITIES PURSUANT TO THIS
AGREEMENT (I) CONCEIVED BY EMPLOYEES OR OTHERS ACTING SOLELY ON BEHALF OF SONUS
OR ITS AFFILIATES SHALL BE OWNED SOLELY BY SONUS (II) CONCEIVED BY EMPLOYEES OR
OTHERS ACTING SOLELY ON BEHALF OF SCHERING OR ITS AFFILIATES SHALL BE OWNED
SOLELY BY SCHERING, AND (III) CONCEIVED BY EMPLOYEES OR OTHERS ACTING JOINTLY ON
BEHALF OF SONUS AND SCHERING, OR THEIR RESPECTIVE AFFILIATES, SHALL BE OWNED
JOINTLY BY SONUS AND SCHERING, PROVIDED HOWEVER, THAT NEITHER PARTY MAY LICENSE
RIGHTS IN ANY TECHNOLOGY WHICH IS JOINTLY OWNED WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY, EXCEPT THAT SCHERING MAY LICENSE SUCH RIGHTS AS PART
OF A PERMITTED SUBLICENSE PURSUANT TO SECTION 2.02 OF THIS AGREEMENT.


 


SECTION 9.04                                COOPERATION OF THE PARTIES.  EACH
PARTY AGREES TO COOPERATE FULLY IN THE PREPARATION, FILING, AND PROSECUTION OF
ANY PATENTS UNDER THIS AGREEMENT.  SUCH COOPERATION INCLUDES, BUT IS NOT LIMITED
TO:


 


(A)                                  EXECUTING ALL PAPERS AND INSTRUMENTS, OR
REQUIRING ITS EMPLOYEES OR AGENTS, TO EXECUTE SUCH PAPERS AND INSTRUMENTS, SO AS
TO EFFECTUATE THE OWNERSHIP OF PATENTS SET FORTH IN SECTION 9.03 ABOVE AND TO
ENABLE THE OTHER PARTY TO APPLY FOR AND TO PROSECUTE PATENT APPLICATIONS IN ANY
COUNTRY; AND


 


(B)                                 PROMPTLY INFORMING THE OTHER PARTY OF ANY
MATTERS COMING TO SUCH PARTY’S ATTENTION THAT MAY AFFECT THE PREPARATION,
FILING, OR PROSECUTION OF ANY SUCH PATENT APPLICATIONS.


 


(C)                                  PROMPTLY, AND REASONABLY IN ADVANCE OF THE
INTENDED DATE FOR SUBMISSION OF SUCH APPLICATION TO A GOVERNMENTAL PATENT
AUTHORITY, DISCLOSING TO THE OTHER PARTY ANY PATENT APPLICATION DISCLOSING
INVENTIONS MADE JOINTLY BY THE PARTIES.


 


(D)                                 COOPERATING WITH EACH OTHER IN REGARD TO
MAXIMIZING THE DURATION OF AND EXTENDING THE TERM OF PATENT COVERAGE, INCLUDING,
WITHOUT LIMITATION, ASSEMBLING AND PROSECUTING ONE OR MORE APPLICATIONS FOR
PATENT TERM EXTENSION IN THE US AND ANY OTHER COUNTRIES WHERE SUCH EXTENSION IS
AVAILABLE.


 

Within three (3) months of the Execution Date, the Parties agree to establish a
patent committee (“Patent Committee”) comprised of intellectual property experts
from Sonus and Schering for the purpose of providing a forum for the Parties to
consult with each other on patent strategy and to agree on procedures for the
filing and maintenance of Patents covering joint inventions of the Parties.

 


SECTION 9.05                                NEW PATENT FILINGS.


 


(A)                                  EACH PARTY, AT ITS OWN COST, SHALL PREPARE,
FILE, PROSECUTE AND MAINTAIN PATENTS TO COVER INVENTIONS MADE DURING THE TERM
SOLELY BY ITS OWN EMPLOYEES OR CONSULTANTS, AND SHALL USE REASONABLE EFFORTS TO
FILE INITIALLY ALL SUCH APPLICATIONS IN THE US OR THE APPROPRIATE FORUM UNDER
THE CIRCUMSTANCES.  IF A PARTY ELECTS NOT TO FILE, PROSECUTE OR MAINTAIN ANY
SUCH PATENT IN ANY COUNTRY, THE PARTY SHALL GIVE THE OTHER PARTY NOTICE THEREOF
WITHIN A REASONABLE PERIOD PRIOR TO ALLOWING SUCH PATENT TO LAPSE, BECOME
ABANDONED OR BECOME UNENFORCEABLE.  THE OTHER PARTY, AT ITS SOLE DISCRETION AND
COST, MAY FILE, PROSECUTE OR MAINTAIN SUCH

 

29

--------------------------------------------------------------------------------


 


PATENT IN ITS OWN NAME, IN WHICH CASE THE PARTY SHALL TRANSFER, FREE OF CHARGE,
ITS RIGHT AND OWNERSHIP IN SUCH PATENT IN THE APPLICABLE COUNTRY TO THE OTHER
PARTY.


 


(B)                                 SCHERING SHALL HAVE THE RIGHT TO FILE,
PROSECUTE AND MAINTAIN PATENTS TO COVER INVENTIONS MADE JOINTLY BY PERSONNEL OF
SONUS AND SCHERING OR BY CONSULTANTS OR OTHER THIRD PARTIES PROVIDING SERVICES
TO SONUS AND SCHERING JOINTLY IN THE COURSE OF THEIR COLLABORATION UNDER THIS
AGREEMENT (COLLECTIVELY “JOINT PATENTS”) IN THE NAME AND ON BEHALF OF SCHERING
AND SONUS.  THE PARTIES SHALL BEAR EQUALLY ALL EXTERNAL COSTS AND EXPENSES
RELATED TO THE FILING, PROSECUTING AND MAINTENANCE OF JOINT PATENTS WORLDWIDE,
PROVIDED HOWEVER, THAT EITHER PARTY MAY ELECT NOT TO SHARE IN THE COSTS AND
EXPENSES RELATED TO THE FILING, PROSECUTING AND MAINTENANCE OF ANY SUCH JOINT
PATENT IN ANY COUNTRY, IN WHICH CASE THE OTHER PARTY MAY AT ITS OWN COST FILE,
PROSECUTE OR MAINTAIN SUCH PATENT IN ITS OWN NAME IN THE APPLICABLE COUNTRY, AND
THE PARTY WHICH DOES NOT SHARE IN THE COSTS AND EXPENSES SHALL TRANSFER, FREE OF
CHARGE, ITS RIGHT AND OWNERSHIP IN SUCH JOINT PATENT IN THE APPLICABLE COUNTRY
TO THE OTHER PARTY.


 


SECTION 9.06                                ENFORCEMENT RIGHTS.


 


(A)                                  NOTIFICATION OF INFRINGEMENT.  EACH PARTY
SHALL GIVE PROMPT NOTICE TO THE OTHER OF ANY THIRD PARTY ACT WHICH COMES TO ITS
ATTENTION THAT MAY INFRINGE OR THREATEN TO INFRINGE EITHER THE SONUS TECHNOLOGY,
THE JOINT PATENTS OR THE SONUS MARKS IN THE TERRITORY, AND SHALL PROVIDE SUCH
OTHER PARTY WITH ALL AVAILABLE EVIDENCE OF SUCH INFRINGEMENT.


 


(B)                                 ENFORCEMENT IN THE TERRITORY - PATENTS. 
SCHERING SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO INSTITUTE, PROSECUTE
AND CONTROL, AT ITS OWN EXPENSE AND BY COUNSEL OF ITS OWN CHOICE, ANY ACTION OR
PROCEEDING WITH RESPECT TO INFRINGEMENT OF ANY SONUS PATENTS, SCHERING PATENTS
OR JOINT PATENTS COVERING THE MANUFACTURE, USE, IMPORTATION, SALE OR OFFER FOR
SALE OF ANY PRODUCT BEING DEVELOPED OR COMMERCIALIZED IN THE TERRITORY DURING
THE TERM.  SONUS SHALL HAVE THE RIGHT, AT ITS OWN EXPENSE, TO BE REPRESENTED IN
ANY SUCH ACTION BY COUNSEL OF ITS OWN CHOICE.  IF SCHERING FAILS TO BRING ANY
SUCH ACTION OR PROCEEDING OR OTHERWISE TAKE APPROPRIATE ACTION TO ABATE SUCH
INFRINGEMENT WITHIN A PERIOD OF ONE HUNDRED EIGHTY (180) DAYS OF NOTICE BY SONUS
TO SCHERING REQUESTING ACTION, SONUS WILL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO BRING AND CONTROL, AT ITS OWN EXPENSE AND BY COUNSEL OF ITS OWN
CHOICE, ANY SUCH ACTION OR PROCEEDING RELATING TO SONUS PATENTS OR JOINT
PATENTS.  SCHERING SHALL HAVE THE RIGHT, AT ITS OWN EXPENSE, TO BE REPRESENTED
IN ANY SUCH ACTION BY COUNSEL OF ITS OWN CHOICE.  IF ONE PARTY BRINGS ANY SUCH
ACTION OR PROCEEDING, THE OTHER PARTY AGREES TO BE JOINED AS A PARTY PLAINTIFF
IF NECESSARY TO PROSECUTE THE ACTION OR PROCEEDING AND TO GIVE THE FIRST PARTY
REASONABLE ASSISTANCE AND AUTHORITY TO FILE AND PROSECUTE THE SUIT.  ANY DAMAGES
OR OTHER MONETARY AWARDS RECOVERED PURSUANT TO THIS SECTION 9.06(B) SHALL BE
ALLOCATED FIRST TO THE COSTS AND EXPENSES OF THE PARTY BRINGING SUIT, THEN TO
THE COSTS AND EXPENSES, IF ANY, OF THE OTHER PARTY.  ANY AMOUNTS REMAINING SHALL
BE DISTRIBUTED AS FOLLOWS: COMPENSATORY DAMAGES SHALL BE TREATED AS NET SALES IN
THE COUNTRY AND CALENDAR QUARTER RECEIVED AND PUNITIVE AND EXEMPLARY DAMAGES
SHALL BE PAID EQUALLY TO SCHERING AND SONUS.


 


(C)                                  ENFORCEMENT IN THE TERRITORY - SONUS
MARKS.  SONUS SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO INSTITUTE,
PROSECUTE AND CONTROL, AT ITS OWN EXPENSE AND BY COUNSEL OF ITS OWN CHOICE, ANY
ACTION OR PROCEEDING WITH RESPECT TO INFRINGEMENT OF THE SONUS MARKS.  SCHERING
SHALL HAVE THE RIGHT, AT ITS OWN EXPENSE, TO BE REPRESENTED IN ANY SUCH ACTION
BY COUNSEL OF ITS OWN CHOICE.  IF SONUS FAILS TO BRING SUCH ACTION WITHIN A
PERIOD OF ONE HUNDRED EIGHTY (180) DAYS OF NOTICE BY

 

30

--------------------------------------------------------------------------------


 


SCHERING REQUESTING ACTION, SCHERING SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO BRING AND CONTROL, AT ITS OWN EXPENSE AND BY COUNSEL OF ITS OWN
CHOICE, ANY SUCH ACTION OR PROCEEDING RELATING TO THE SONUS MARKS TO THE EXTENT
THAT THE SONUS MARKS ARE USED BY SCHERING IN THE COMMERCIALIZATION OF THE
PRODUCT.  SONUS SHALL HAVE THE RIGHT, AT ITS OWN EXPENSE, TO BE REPRESENTED IN
ANY SUCH ACTION BY COUNSEL OF ITS OWN CHOICE.  IF ONE PARTY BRINGS ANY SUCH
ACTION OR PROCEEDING, THE OTHER PARTY AGREES TO BE JOINED AS A PARTY PLAINTIFF
IF NECESSARY TO PROSECUTE THE ACTION OR PROCEEDING AND TO GIVE THE FIRST PARTY
REASONABLE ASSISTANCE AND AUTHORITY TO FILE AND PROSECUTE THE SUIT.  ANY DAMAGES
OR OTHER MONETARY AWARDS RECOVERED PURSUANT TO THIS SECTION 9.06(C) SHALL BE
ALLOCATED FIRST TO THE COSTS AND EXPENSES OF THE PARTY BRING SUIT, THEN TO THE
COSTS AND EXPENSES, IF ANY, OF THE OTHER PARTY.  ANY AMOUNTS REMAINING SHALL BE
PAID EQUALLY TO SONUS AND SCHERING.


 


SECTION 9.07                                INFRINGEMENT CLAIMED BY THIRD
PARTIES.  IN THE EVENT A THIRD PARTY ASSERTS THAT A PATENT, TRADEMARK OR OTHER
INTANGIBLE RIGHT OWNED BY IT IS INFRINGED BY ANY PRODUCT IN THE TERRITORY, SONUS
AND SCHERING WILL BE JOINTLY RESPONSIBLE FOR DEFENDING AGAINST ANY SUCH
ASSERTIONS, INCLUDING SELECTION OF COUNSEL AND DEVELOPMENT OF STRATEGY.  THE
PARTIES SHALL SHARE EQUALLY THE COST AND EXPENSE OF DEFENSE, INCLUDING ATTORNEYS
FEES BUT NO SETTLEMENT MAY BE ENTERED INTO WITHOUT THE WRITTEN CONSENT OF BOTH
PARTIES, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  SUBJECT TO THE
PRECEDING SENTENCE, SONUS AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS SCHERING
FROM AND AGAINST ALL LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES INCURRED
BY SCHERING IN CONNECTION WITH ANY JUDICIAL OR ADMINISTRATIVE PROCEEDING
INSTITUTED BY A THIRD PARTY AGAINST SCHERING BASED ON THE MANUFACTURE, USE OR
SALE BY SCHERING OF THE PRODUCT.  .THE PARTIES AGREE THAT, IF ANY THIRD PARTY IS
SUCCESSFUL IN ANY SUCH CLAIM, AND SCHERING IS ORDERED TO MAKE ANY PAYMENTS TO
SUCH THIRD PARTY IN CONNECTION THEREWITH, THEN (WITHOUT PREJUDICE TO ANY OTHER
REMEDIES AVAILABLE TO SCHERING PURSUANT TO THIS AGREEMENT), ANY SUCH PAYMENTS
MAY BE OFFSET OR DEDUCTED FROM THE PAYMENT OBLIGATIONS OF SCHERING TO SONUS
UNDER THE AGREEMENT.


 


ARTICLE X


 


CONFIDENTIALITY


 


SECTION 10.01                          CONFIDENTIALITY.  DURING THE TERM AND FOR
A PERIOD OF TEN (10) YEARS THEREAFTER, EACH PARTY SHALL MAINTAIN ALL
CONFIDENTIAL INFORMATION OF THE OTHER PARTY AS CONFIDENTIAL AND SHALL NOT
DISCLOSE ANY SUCH CONFIDENTIAL INFORMATION TO ANY THIRD PARTY OR USE ANY SUCH
CONFIDENTIAL INFORMATION FOR ANY PURPOSE, EXCEPT (A) AS EXPRESSLY AUTHORIZED BY
THIS AGREEMENT, (B) AS REQUIRED BY LAW, RULE, REGULATION OR COURT ORDER
(PROVIDED THAT THE DISCLOSING PARTY SHALL FIRST NOTIFY THE OTHER PARTY AND SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN CONFIDENTIAL TREATMENT OF ANY SUCH
INFORMATION REQUIRED TO BE DISCLOSED), OR (C) TO ITS AFFILIATES AND ITS
EMPLOYEES, AGENTS, CONSULTANTS AND OTHER REPRESENTATIVES (“REPRESENTATIVES”) TO
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT, SO LONG AS SUCH PERSONS ARE UNDER AN
OBLIGATION OF CONFIDENTIALITY NO LESS STRINGENT THAN AS SET FORTH HEREIN.  EACH
PARTY MAY USE SUCH CONFIDENTIAL INFORMATION ONLY TO THE EXTENT REQUIRED TO
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT.  EACH PARTY SHALL USE AT LEAST THE
SAME STANDARD OF CARE AS IT USES TO PROTECT ITS OWN CONFIDENTIAL INFORMATION TO
ENSURE THAT IT AND ITS AFFILIATES AND REPRESENTATIVES DO NOT DISCLOSE OR MAKE
ANY UNAUTHORIZED USE OF THE OTHER PARTY’S CONFIDENTIAL INFORMATION.  EACH PARTY
SHALL BE RESPONSIBLE FOR ANY BREACH OF THIS AGREEMENT BY ITS REPRESENTATIVES. 
EACH PARTY SHALL PROMPTLY NOTIFY THE OTHER PARTY UPON DISCOVERY OF ANY
UNAUTHORIZED USE OR DISCLOSURE OF THE OTHER PARTY’S CONFIDENTIAL INFORMATION,


 


SECTION 10.02                          DISCLOSURE OF AGREEMENT.  NEITHER PARTY
SHALL RELEASE TO ANY THIRD PARTY OR PUBLISH IN ANY WAY ANY NON-PUBLIC
INFORMATION WITH RESPECT TO THE TERMS OF THIS AGREEMENT WITHOUT

 

31

--------------------------------------------------------------------------------


 


THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, EXCEPT FOR THE DISCLOSURE BY A PARTY OF THE TERMS OF THIS
AGREEMENT TO LENDERS, INVESTMENT BANKERS AND OTHER FINANCIAL INSTITUTIONS OF ITS
CHOICE SOLELY FOR PURPOSES OF FINANCING THE BUSINESS OPERATIONS OF SUCH PARTY,
PROVIDED SUCH PARTY OBTAINS A SIGNED CONFIDENTIALITY AGREEMENT WITH ANY SUCH
FINANCIAL INSTITUTION WITH RESPECT TO SUCH INFORMATION ON TERMS SUBSTANTIALLY
SIMILAR TO THOSE CONTAINED IN THIS ARTICLE X, AND EITHER PARTY, IN ITS SOLE
DISCRETION, MAY DISCLOSE TERMS OF THIS AGREEMENT TO POTENTIAL PERMITTED
ASSIGNEES, PROVIDED THAT THEY OBTAIN A SIGNED CONFIDENTIALITY AGREEMENT WITH
RESPECT TO THE INFORMATION DISCLOSED ON TERMS SUBSTANTIALLY SIMILAR TO THOSE
CONTAINED IN THIS ARTICLE X.  NOTHING CONTAINED IN THIS PARAGRAPH SHALL PROHIBIT
EITHER PARTY FROM FILING THIS AGREEMENT AS REQUIRED BY THE RULES AND REGULATIONS
OF THE SECURITIES AND EXCHANGE COMMISSION, NATIONAL SECURITIES EXCHANGES OR THE
NASDAQ NATIONAL MARKET OR ANY APPLICABLE LAW, PROVIDED THE DISCLOSING PARTY
DISCLOSES ONLY THE MINIMUM INFORMATION REQUIRED TO BE DISCLOSED IN ORDER TO
COMPLY WITH SUCH REQUIREMENTS, INCLUDING REQUESTING CONFIDENTIAL TREATMENT FOR
APPROPRIATE PROVISIONS OF THIS AGREEMENT (AFTER REASONABLE CONSULTATION WITH THE
OTHER PARTY) AND FILING THIS AGREEMENT IN REDACTED FORM.  WHERE MATERIALITY OF
DISCLOSURE REQUIRES A PRESS RELEASE OR OTHER DISCLOSURE PERTAINING TO THIS
AGREEMENT, THE DISCLOSING PARTY SHALL (WITHOUT PREJUDICE TO THE PROVISIONS OF
SECTION 17.12 BELOW) GIVE AT LEAST THREE (3) BUSINESS DAYS’ ADVANCE NOTICE TO
THE OTHER PARTY, UNLESS OTHERWISE REQUIRED BY APPLICABLE LAW.


 


SECTION 10.03                          USE OF NAMES.  NEITHER PARTY SHALL USE
THE NAME OF THE OTHER PARTY IN RELATION TO THIS TRANSACTION IN ANY WRITTEN
PUBLIC ANNOUNCEMENT, PRESS RELEASE OR OTHER PUBLIC DOCUMENT WITHOUT THE WRITTEN
CONSENT OF SUCH OTHER PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED, PROVIDED, HOWEVER, THAT EITHER PARTY MAY USE THE NAME OF THE OTHER
PARTY IN ANY DOCUMENT FILED WITH A GOVERNMENTAL AUTHORITY, INCLUDING THE FDA AND
THE SECURITIES AND EXCHANGE COMMISSION, IN WHICH CASE SCHERING SHALL BE REFERRED
TO AS “SCHERING AG, GERMANY”.  SONUS AGREES NOT TO USE THE NAME “SCHERING” IN
RELATION TO THIS TRANSACTION IN ANY PRESS RELEASE, WRITTEN PUBLIC ANNOUNCEMENT
OR OTHER PUBLIC DOCUMENT WITHOUT THE PRIOR WRITTEN APPROVAL OF SCHERING, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, UNLESS OTHERWISE
REQUIRED BY APPLICABLE LAW.  NOTHING IN THIS SECTION 10.03 SHALL RESTRICT EITHER
PARTY FROM USING THE NAME OF THE OTHER PARTY IN ANY WRITTEN PUBLIC ANNOUNCEMENT,
PRESS RELEASE OR OTHER PUBLIC DOCUMENT RELATING TO ANY PRESS RELEASE OR
STATEMENT PERMITTED PURSUANT TO SECTION 17.12.


 


ARTICLE XI


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 11.01                          CORPORATE POWER.  EACH PARTY HEREBY
REPRESENTS AND WARRANTS THAT SUCH PARTY IS DULY ORGANIZED AND VALIDLY EXISTING
UNDER THE LAWS OF THE STATE OF ITS INCORPORATION AND HAS FULL CORPORATE POWER
AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO CARRY OUT THE PROVISIONS
HEREOF.


 


SECTION 11.02                          DUE AUTHORIZATION.  EACH PARTY HEREBY
REPRESENTS AND WARRANTS THAT SUCH PARTY IS DULY AUTHORIZED TO EXECUTE AND
DELIVER THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


SECTION 11.03                          BINDING OBLIGATION.  EACH PARTY HEREBY
REPRESENTS AND WARRANTS THAT THIS AGREEMENT IS A LEGAL AND VALID OBLIGATION
BINDING UPON IT AND IS ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEABILITY THEREOF MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION
OR OTHER SIMILAR LAWS RELATING TO OR AFFECTING THE RIGHTS OF CREDITORS
GENERALLY, AND BY GENERAL PRINCIPLES OF EQUITY.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY SUCH PARTY DOES NOT CONFLICT WITH ANY
AGREEMENT, INSTRUMENT OR UNDERSTANDING, ORAL OR WRITTEN, TO WHICH IT IS A PARTY
OR BY

 

32

--------------------------------------------------------------------------------


 


WHICH IT MAY BE BOUND, NOR VIOLATE ANY LAW OR REGULATION OF ANY COURT,
GOVERNMENTAL BODY OR ADMINISTRATIVE OR OTHER AGENCY HAVING AUTHORITY OVER IT,
SUBJECT TO COMPLIANCE WITH AND FILINGS UNDER THE HSR ACT.


 


SECTION 11.04                          ABILITY TO CARRY OUT OBLIGATIONS.  EACH
PARTY HEREBY REPRESENTS AND WARRANTS THAT THERE ARE NO ACTIONS, SUITS OR
PROCEEDINGS PENDING OR, TO ITS KNOWLEDGE, THREATENED AGAINST IT OR ITS
AFFILIATES THAT AFFECT ITS ABILITY TO CARRY OUT ITS OBLIGATIONS UNDER THIS
AGREEMENT.


 


SECTION 11.05                          COMPLIANCE WITH LAWS.  EACH PARTY HEREBY
REPRESENTS AND WARRANTS THAT ITS ACTIVITIES IN CONNECTION WITH THIS AGREEMENT
WILL BE CARRIED OUT IN COMPLIANCE WITH ANY APPLICABLE FEDERAL, STATE OR LOCAL
LAWS, REGULATIONS OR GUIDELINES COVERING THE RELEVANT CONDUCT.


 


SECTION 11.06                          SONUS REPRESENTATIONS.  SONUS REPRESENTS
AND WARRANTS THAT AS OF THE EXECUTION DATE:


 


(A)                                  IT IS THE SOLE OWNER OF ALL RIGHT, TITLE
AND INTEREST IN AND TO THE SONUS TECHNOLOGY AND THE SONUS MARKS, AND THAT NO
SUCH RIGHTS ARE LICENSED FROM A THIRD PARTY;


 


(B)                                 EXCEPT AS IT MAY HAVE PREVIOUSLY DISCLOSED
TO SCHERING IN WRITING, IT HAS NOT RECEIVED ANY NOTICES OF INFRINGEMENT OR ANY
WRITTEN COMMUNICATIONS FROM A THIRD PARTY RELATING TO A POSSIBLE INFRINGEMENT
WITH RESPECT TO THE PRODUCT, AND THAT IT IS NOT AWARE THAT THE MANUFACTURE, USE
OR SALE OF THE PRODUCT INFRINGES ANY THIRD PARTY PATENT RIGHTS;


 


(C)                                  IT HAS NOT GRANTED ANY LICENSE UNDER THE
SONUS TECHNOLOGY, NOR HAS IT GRANTED ANY LICENSE TO USE THE SONUS MARKS, FOR THE
PRODUCT IN THE TERRITORY FOR USE IN THE FIELD TO ANY THIRD PARTY AND IS UNDER NO
OBLIGATION TO GRANT ANY SUCH LICENSE;


 


(D)                                 IT DOES NOT OWN OR LICENSE ANY PATENTS OR
PATENT APPLICATIONS NOT INCLUDED IN THE SONUS PATENTS WHICH WOULD BE INFRINGED
BY THE MANUFACTURE, USE OR SALE OF ANY PRODUCT OR THE PRACTICE OF ANY METHODS OR
PROCESSES COVERED BY THE SONUS TECHNOLOGY BY SCHERING OR ITS AFFILIATES;


 


(E)                                  TO ITS KNOWLEDGE, ALL PATENTS INCLUDED IN
THE SONUS PATENTS ARE VALID AND IN FULL FORCE AND EFFECT AND IT IS UNAWARE OF
ANY PUBLICATIONS OR ACTIVITIES OR ANY PRIOR ART OR ANY FACT, INCLUDING WITHOUT
LIMITATION, PATENTS, ARTICLES, AND PUBLIC USES OR SALES, BY IT OR OTHERS, WHICH
WOULD OR MIGHT INVALIDATE ANY CLAIM(S) OF ANY PATENT OR PATENT APPLICATION
INCLUDED IN THE SONUS PATENTS;


 


(F)                                    IT HAS NOT RECEIVED NOTICE THAT ANY
PATENT APPLICATION WITHIN THE SONUS PATENT RIGHTS IS THE SUBJECT OF ANY PENDING
INTERFERENCE, OPPOSITION, CANCELLATION OR OTHER PROTEST PROCEEDING;


 


(G)                                 SONUS HAS PROVIDED SCHERING WITH ALL
MATERIAL INFORMATION AND DATA RELATING TO THE PRODUCT AND ON-GOING CLINICAL
TRIALS OF THE PRODUCT IN SONUS’ POSSESSION OR CONTROL (EXCLUDING WRITTEN
ATTORNEY-CLIENT PRIVILEGED DOCUMENTS), INCLUDING, WITHOUT LIMITATION, ALL
INFORMATION CONCERNING EFFICACY, SIDE EFFECTS, INJURY, TOXICITY OR SENSITIVITY,
REACTION AND INCIDENTS OR SEVERITY THEREOF, ASSOCIATED WITH ANY CLINICAL USE,
STUDIES, INVESTIGATIONS OR TESTS WITH THE PRODUCT (ANIMAL OR HUMAN), WHETHER OR
NOT DETERMINED TO BE ATTRIBUTABLE TO THE PRODUCT, AND HAS NOT WITHHELD ANY
INFORMATION THAT WOULD MAKE ANY INFORMATION PROVIDED BY SONUS MISLEADING IN ANY
MATERIAL RESPECTS;


 


(H)                                 TO ITS KNOWLEDGE, NEITHER IT, NOR ANY OF ITS
EMPLOYEES, OFFICERS, SUBCONTRACTORS OR CONSULTANTS WHO HAVE RENDERED SERVICES
RELATING TO THE PRODUCT (I) HAVE BEEN DEBARRED OR CONVICTED

 

33

--------------------------------------------------------------------------------


 


OF A CRIME FOR WHICH AN ENTITY OR PERSON COULD BE DEBARRED UNDER 21 U.S.C. 
SECTION 335(A), OR (II) HAVE BEEN UNDER INDICTMENT FOR A CRIME FOR WHICH A
PERSON OR ENTITY COULD BE DEBARRED UNDER 21 U.S.C.  SECTION 335(A); AND


 


(I)                                     IN THE COURSE OF DEVELOPING THE PRODUCT,
TO ITS KNOWLEDGE HAS NOT CONDUCTED, AND DURING THE COURSE OF THIS AGREEMENT IT
WILL NOT KNOWINGLY CONDUCT, ANY DEVELOPMENT ACTIVITIES IN MATERIAL VIOLATION OF
APPLICABLE LAWS;


 


(J)                                     TO ITS KNOWLEDGE, IT HAS OBTAINED ALL
RIGHT, TITLE AND INTEREST IN AND TO ALL RIGHTS TO THE PRODUCT AND THE SONUS
TECHNOLOGY, FREE AND CLEAR OF ANY THIRD PARTY RIGHTS, AND OF ANY LIENS,
ENCUMBRANCES OR RIGHTS TO REPURCHASE;


 


(K)                                  TO ITS KNOWLEDGE, NO OUTSTANDING NOTICE,
CITATION, SUMMONS OR ORDER HAS BEEN ISSUED, NO OUTSTANDING COMPLAINT HAS BEEN
FILED, NO OUTSTANDING PENALTY HAS BEEN ASSESSED AND NO INVESTIGATION OR REVIEW
IS PENDING OR THREATENED BY ANY GOVERNMENT AUTHORITY OR OTHER PERSON WITH
RESPECT TO ANY ALLEGED VIOLATION BY SONUS RELATED TO THE PRODUCT OR ANY LAW,
ORDINANCE, RULE, REGULATION, CODE OR ORDER OF ANY GOVERNMENT AUTHORITY.


 


ARTICLE XII


 


INDEMNIFICATION


 


SECTION 12.01                          SCHERING INDEMNIFIED BY SONUS.  SONUS
SHALL INDEMNIFY AND HOLD SCHERING HARMLESS FROM AND AGAINST ANY THIRD PARTY
LIABILITIES OR OBLIGATIONS, DAMAGES, LOSSES, CLAIMS, ENCUMBRANCES, COSTS OR
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) (ANY OR ALL OF THE FOREGOING
HEREIN REFERRED TO AS “LOSS”) INSOFAR AS A LOSS OR ACTIONS IN RESPECT THEREOF,
WHETHER EXISTING OR OCCURRING PRIOR TO, ON OR SUBSEQUENT TO THE EXECUTION DATE,
ARISES OUT OF OR IS BASED UPON (A) ANY MISREPRESENTATION OR BREACH OF ANY OF THE
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS MADE BY SONUS IN THIS
AGREEMENT (B) SONUS MANUFACTURING, MARKETING, SALE, DISTRIBUTION OR PROMOTION OF
THE PRODUCT OR (C) THE NEGLIGENCE OR WILLFUL MISCONDUCT OF SONUS, EXCEPT LOSSES
TO THE EXTENT CAUSED BY SCHERING’S NEGLIGENCE OR WILLFUL MISCONDUCT, OR FOR
WHICH SCHERING INDEMNIFIES SONUS PURSUANT TO SECTION 12.02.


 


SECTION 12.02                          SONUS INDEMNIFIED BY SCHERING.  SCHERING
SHALL INDEMNIFY AND HOLD HARMLESS SONUS FROM AND AGAINST ANY LOSS INSOFAR AS
SUCH LOSS OR ACTIONS IN RESPECT THEREOF, WHETHER EXISTING OR OCCURRING PRIOR TO,
ON OR SUBSEQUENT TO THE DATE HEREOF, ARISES OUT OF OR IS BASED UPON (A) ANY
MISREPRESENTATION OR BREACH OF ANY OF THE REPRESENTATIONS, WARRANTIES, COVENANTS
OR AGREEMENTS MADE BY SCHERING IN THIS AGREEMENT OR (B) SCHERING’S
MANUFACTURING, MARKETING, SALE, DISTRIBUTION OR PROMOTION OF THE PRODUCT OR
(C) THE NEGLIGENCE OR WILLFUL MISCONDUCT OF SCHERING, EXCEPT LOSSES TO THE
EXTENT CAUSED BY SONUS’ NEGLIGENCE OR WILLFUL MISCONDUCT, OR FOR WHICH SONUS
INDEMNIFIES SCHERING PURSUANT TO SECTION 12.01.


 


SECTION 12.03                          CONDITIONS TO INDEMNIFICATION.  A PERSON
OR ENTITY THAT INTENDS TO CLAIM INDEMNIFICATION UNDER THIS ARTICLE XII (THE
“INDEMNITEE”) SHALL PROMPTLY NOTIFY THE OTHER PARTY (THE “INDEMNITOR”) OF ANY
LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION IN RESPECT OF WHICH THE INDEMNITEE
INTENDS TO CLAIM SUCH INDEMNIFICATION, AND THE INDEMNITOR SHALL ASSUME THE
DEFENSE THEREOF, WITH COUNSEL REASONABLY SATISFACTORY TO THE INDEMNITEE, WHETHER
OR NOT SUCH CLAIM IS RIGHTFULLY BROUGHT; PROVIDED, HOWEVER, THAT AN INDEMNITEE
SHALL HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL, WITH THE FEES AND EXPENSES TO BE
PAID BY THE INDEMNITOR IF INDEMNITOR DOES NOT ASSUME THE DEFENSE, OR IF
REPRESENTATION

 

34

--------------------------------------------------------------------------------


 


OF SUCH INDEMNITEE BY THE COUNSEL RETAINED BY THE INDEMNITOR WOULD BE
INAPPROPRIATE DUE TO DIFFERING INTERESTS BETWEEN SUCH INDEMNITEE AND ANY OTHER
PERSON REPRESENTED BY SUCH COUNSEL IN SUCH PROCEEDINGS.  THE INDEMNITY AGREEMENT
IN THIS ARTICLE XII SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY LOSS,
CLAIM, DAMAGE, LIABILITY OR ACTION IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE
CONSENT OF THE INDEMNITOR, WHICH CONSENT SHALL NOT BE WITHHELD OR DELAYED
UNREASONABLY.  THE FAILURE TO DELIVER NOTICE TO THE INDEMNITOR WITHIN A
REASONABLE TIME AFTER THE COMMENCEMENT OF ANY SUCH ACTION, ONLY TO THE EXTENT
PREJUDICIAL TO ITS ABILITY TO DEFEND SUCH ACTION, SHALL RELIEVE SUCH INDEMNITOR
OF LIABILITY TO THE INDEMNITEE UNDER THIS ARTICLE XII, BUT THE OMISSION SO TO
DELIVER NOTICE TO THE INDEMNITOR WILL NOT RELIEVE IT OF ANY LIABILITY THAT IT
MAY HAVE TO ANY INDEMNITEE OTHERWISE THAN UNDER THIS ARTICLE XII.  THE
INDEMNITEE UNDER THIS ARTICLE XII, ITS EMPLOYEES AND AGENTS, SHALL COOPERATE
FULLY WITH THE INDEMNITOR AND ITS LEGAL REPRESENTATIVES IN THE INVESTIGATIONS OF
ANY ACTION, CLAIM OR LIABILITY COVERED BY THIS INDEMNIFICATION.  ANY ACTIONS
TAKEN OR PAYMENTS MADE BY AN INDEMNITOR HEREUNDER SHALL BE WITHOUT PREJUDICE TO
THE INDEMNITOR’S RIGHT TO CONTEST THE INDEMNITEE’S RIGHT TO INDEMNIFICATION AND
SUBJECT TO REFUND IF THE INDEMNITOR IS ULTIMATELY HELD NOT TO BE OBLIGATED TO
INDEMNIFY THE INDEMNITEE.


 


SECTION 12.04                          LIMITATIONS.


 


(A)                                  LIMITED WARRANTY.  THE WARRANTIES HEREIN
ARE IN LIEU OF ALL WARRANTIES, EITHER EXPRESS OR IMPLIED, AND EXCEPT AS SET
FORTH HEREIN, EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, TITLE OR
ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES.


 


(B)                                 LIMITATION OF LIABILITY.  NEITHER PARTY
SHALL HAVE ANY LIABILITY TO THE OTHER PARTY OR ITS AFFILIATES FOR ANY SPECIAL,
CONSEQUENTIAL, INDIRECT, EXEMPLARY, PUNITIVE OR INCIDENTAL DAMAGES ARISING OUT
OF OR RELATED TO THIS AGREEMENT HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY
(INCLUDING NEGLIGENCE), WHETHER OR NOT A PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.  THE FOREGOING IS NOT INTENDED TO LIMIT THE
INDEMNIFICATION OBLIGATIONS OF EITHER PARTY FOR SUCH DAMAGES CLAIMED BY A THIRD
PARTY OR TO LIMIT A PARTY’S LIABILITY FOR BREACH OF ITS OBLIGATIONS UNDER
ARTICLE X (CONFIDENTIALITY).


 


ARTICLE XIII


 


ADDITIONAL COVENANTS


 


SECTION 13.01                          SALES FORECASTS.  COMMENCING ON THE DATE
OF THE INITIAL PRODUCT LAUNCH AND CONTINUING THROUGH THE TERM, SCHERING SHALL
PROVIDE SONUS WITH AN ANNUAL SALES FORECAST FOR THE PRODUCT IN EACH COUNTRY
WITHIN THE TERRITORY, WHICH SALES FORECAST SHALL BE UPDATED QUARTERLY.  PRODUCT
FORECASTS SHALL BE CONSIDERED GOOD FAITH ESTIMATES OF PRODUCT SALES BASED ON
INFORMATION AVAILABLE TO SCHERING AND SHALL NOT BE BINDING ON SCHERING.


 


SECTION 13.02                          NONCOMPETITION.  DURING THE TERM, BOTH
PARTIES AGREE NOT TO, DIRECTLY OR INDIRECTLY, THROUGH ONE OR MORE THIRD PARTIES,
MARKET OR SELL TO END USERS ANY COMPETING PRODUCTS IN THE TERRITORY, PROVIDED
HOWEVER, THAT IF SCHERING HAS SUBLICENSED THE PRODUCT IN A COUNTRY IN ACCORDANCE
WITH SECTION 2.02 OF THIS AGREEMENT, THEN THE SALE BY SCHERING OF A “COMPETING
PRODUCT”.  SHALL NOT CONSTITUTE A BREACH OF THIS SECTION 13.02.  A “COMPETING
PRODUCT” MEANS ANY CANCER THERAPY

 

35

--------------------------------------------------------------------------------


 


PRODUCT THAT INCLUDES PACLITAXEL AS ITS ACTIVE INGREDIENT FOR USE IN THE
TREATMENT OR PREVENTION OF CANCER.


 


SECTION 13.03                          RIGHTS OF FIRST NEGOTIATION.


 


(A)                                  SCHERING RIGHT.  IF SONUS WISHES, AT ANY
TIME DURING THE TERM, TO GRANT A LICENSE TO ANY THIRD PARTY WITH RESPECT TO
SONUS’ PROPRIETARY FORMULATION OF A CAMPTOTHECIN DERIVATIVE USING SONUS’ TOCOSOL
TECHNOLOGY (“CAMPTOTHECIN”), SONUS SHALL FIRST PROVIDE SCHERING WITH WRITTEN
NOTICE OF ITS WISH TO GRANT SUCH LICENSE TO A THIRD PARTY TOGETHER WITH A
SUMMARY OF KEY DATA RELATING TO CAMPTOTHECIN.  IF SCHERING, WITHIN FOUR WEEKS OF
RECEIPT OF SUCH WRITTEN NOTICE, CONFIRMS THAT IT IS INTERESTED IN OBTAINING
RIGHTS TO CAMPTOTHECIN AND SUBMITS TO SONUS A WRITTEN TERM SHEET PROPOSING TERMS
FOR SUCH LICENSE, SONUS AND SCHERING SHALL ENTER INTO GOOD FAITH NEGOTIATIONS
WITH RESPECT TO THE LICENSING OF CAMPTOTHECIN ON THE TERMS PROPOSED IN THE
SCHERING TERM SHEET.  IF, WITHIN THREE MONTHS OF RECEIPT BY SCHERING OF THE
ORIGINAL WRITTEN NOTICE FROM SONUS, THE PARTIES HAVE NOT AGREED UPON THE TERMS
OF ANY LICENSING AGREEMENT WITH RESPECT TO CAMPTOTHECIN, SONUS SHALL BE FREE TO
NEGOTIATE AND ENTER INTO A LICENSING AGREEMENT WITH ANY THIRD PARTY WITH RESPECT
TO CAMPTOTHECIN, PROVIDED HOWEVER, THAT SONUS MAY NOT ENTER INTO SUCH A
LICENSING AGREEMENT WITH A THIRD PARTY ON TERMS LESS FAVORABLE TO SONUS (TAKEN
AS A WHOLE) THAN THE TERMS PROPOSED BY SCHERING WITHOUT FIRST OFFERING SCHERING
THE OPPORTUNITY TO ENTER INTO SUCH LICENSE AGREEMENT ON SUCH TERMS LESS
FAVORABLE TO SONUS.


 


(B)                                 SONUS RIGHT.  SCHERING SHALL, WITHIN THREE
(3) YEARS OF THE EXECUTION DATE, NOMINATE TO SONUS A PRODUCT OR COMPOUND OWNED
OR CONTROLLED BY SCHERING THAT IS AT AN EQUIVALENT STAGE OF DEVELOPMENT, AS OF
THE EXECUTION DATE, AS CAMPTOTHECIN AND THAT SCHERING INTENDS TO LICENSE TO A
THIRD PARTY (THE “SCHERING PRODUCT”).  SCHERING SHALL FIRST PROVIDE SONUS WITH A
SUMMARY OF KEY DATA RELATING TO THE SCHERING PRODUCT.  IF SONUS, WITHIN FOUR
WEEKS OF RECEIPT OF SUCH WRITTEN NOTICE, CONFIRMS THAT IT IS INTERESTED IN
OBTAINING RIGHTS TO THE SCHERING PRODUCT AND SUBMITS TO SCHERING A WRITTEN TERM
SHEET PROPOSING TERMS FOR SUCH LICENSE, SCHERING AND SONUS SHALL ENTER INTO GOOD
FAITH NEGOTIATIONS WITH RESPECT TO THE LICENSING OF THE SCHERING PRODUCT ON THE
TERMS PROPOSED IN THE SONUS TERM SHEET.  IF, WITHIN THREE MONTHS OF RECEIPT BY
SONUS OF THE ORIGINAL WRITTEN NOTICE FROM SCHERING, THE PARTIES HAVE NOT AGREED
UPON THE TERMS OF ANY LICENSING AGREEMENT WITH RESPECT TO THE SCHERING PRODUCT,
SCHERING SHALL BE FREE TO NEGOTIATE AND ENTER INTO A LICENSING AGREEMENT WITH
ANY THIRD PARTY WITH RESPECT TO THE SCHERING PRODUCT, PROVIDED HOWEVER, THAT
SCHERING MAY NOT ENTER INTO SUCH A LICENSING AGREEMENT WITH A THIRD PARTY ON
TERMS LESS FAVORABLE TO SCHERING (TAKEN AS A WHOLE) THAN THE TERMS PROPOSED BY
SONUS WITHOUT FIRST OFFERING SONUS THE OPPORTUNITY TO ENTER INTO SUCH LICENSE
AGREEMENT ON SUCH TERMS LESS FAVORABLE TO SCHERING.


 


ARTICLE XIV


 


PRODUCT RECALL


 


SECTION 14.01                          PRODUCT RECALLS OR WITHDRAWAL.  IF AT ANY
TIME OR FROM TIME TO TIME ANY GOVERNMENTAL AUTHORITY OF ANY COUNTRY REQUESTS
EITHER PARTY OR AN AFFILIATE OF EITHER PARTY OR A SUBLICENSEE OF SCHERING TO
RECALL THE PRODUCT, OR IF A VOLUNTARY RECALL IS CONTEMPLATED (A “RECALL”), THE
PARTY TO WHOM SUCH REQUEST IS MADE OR THE PARTY CONTEMPLATING SUCH RECALL, AS
THE CASE MAY BE, SHALL IMMEDIATELY NOTIFY THE OTHER PARTY, IT BEING UNDERSTOOD
AND AGREED THAT EACH PARTY SHALL HAVE RIGHTS TO INITIATE A RECALL IF REQUIRED BY
APPLICABLE LAWS.  ANY RECALL IN THE TERRITORY INVOLVING INVESTIGATIONAL CLINICAL
TRIAL ACTIVITIES CONDUCTED BY SONUS SHALL BE CARRIED OUT BY SONUS IN AS
EXPEDITIOUS A MANNER AS REASONABLY POSSIBLE TO PRESERVE THE GOODWILL AND

 

36

--------------------------------------------------------------------------------


 


REPUTATION OF THE PRODUCT AND THE GOODWILL AND REPUTATION OF THE PARTIES.  ANY
OTHER RECALL IN THE TERRITORY SHALL BE CARRIED OUT BY SCHERING IN AS EXPEDITIOUS
A MANNER AS REASONABLY POSSIBLE TO PRESERVE THE GOODWILL AND REPUTATION OF THE
PRODUCT AND THE GOODWILL AND REPUTATION OF THE PARTIES.  UNLESS OTHERWISE
REQUIRED BY LAW, SCHERING SHALL IN ALL EVENTS BE RESPONSIBLE FOR CONDUCTING ANY
RECALLS IN THE TERRITORY, MARKET WITHDRAWALS OR CORRECTIONS WITH RESPECT TO THE
PRODUCT IN CONSULTATION WITH SONUS.  SCHERING OR ITS DESIGNEE SHALL MAINTAIN
RECORDS OF ALL SALES AND DISTRIBUTION OF PRODUCT, AS APPLICABLE, AND CUSTOMERS
SUFFICIENT TO ADEQUATELY ADMINISTER A RECALL, MARKET WITHDRAWAL OR CORRECTION
FOR A PERIOD EQUAL TO THE SHELF-LIFE OF THE PRODUCT PLUS ONE YEAR AFTER THE DATE
THE RECORD IS CREATED.


 


SECTION 14.02                          RECALL COSTS.  THE COST AND EXPENSE OF A
RECALL SHALL BE ALLOCATED AS FOLLOWS:


 


(A)                                  IF SUCH RECALL IS A VOLUNTARY RECALL OR
SHALL BE DUE TO TAMPERING OR OTHER CAUSE, OTHER THAN A MANUFACTURER’S DEFECT,
BUT NOT DUE TO THE.  NEGLIGENCE OR MISCONDUCT OF THE PARTIES, THEN THE PARTIES
SHALL SHARE EQUALLY THE COSTS AND EXPENSES INCURRED BY THE PARTY CONDUCTING THE
RECALL IN CONNECTION WITH SUCH RECALL, INCLUDING, WITHOUT LIMITATION, ALL
PRODUCT CREDITS AND RETURNS, FREIGHT AND SHIPPING COSTS AND PRODUCT DISPOSAL
EXPENSES;


 


(B)                                 IF SUCH RECALL IS DUE TO THE NEGLIGENCE,
BREACH OF CONTRACT OR MISCONDUCT OF SONUS, ALL SUCH COSTS AND EXPENSES SHALL BE
BORNE AND PAID SOLELY BY SONUS; AND


 


(C)                                  IF SUCH RECALL IS DUE TO THE NEGLIGENCE,
BREACH OF CONTRACT OR MISCONDUCT OF SCHERING, ALL SUCH COSTS AND EXPENSES SHALL
BE BORNE AND PAID SOLELY BY SCHERING.


 


SECTION 14.03                          NOTIFICATION OF THREATENED ACTION. 
THROUGHOUT THE DURATION OF THIS AGREEMENT, EACH PARTY SHALL IMMEDIATELY NOTIFY
THE OTHER PARTY OF ANY INFORMATION IT RECEIVES REGARDING ANY THREATENED OR
PENDING ACTION, INSPECTION OR COMMUNICATION BY OR FROM A CONCERNED GOVERNMENTAL
AUTHORITY WHICH MAY AFFECT THE SAFETY OR EFFICACY CLAIMS OF THE PRODUCT OR THE
CONTINUED MARKETING OF THE PRODUCT.  UPON RECEIPT OF SUCH INFORMATION, THE
PARTIES SHALL CONSULT WITH EACH OTHER IN AN EFFORT TO ARRIVE AT A MUTUALLY
ACCEPTABLE PROCEDURE FOR TAKING APPROPRIATE ACTION.


 


ARTICLE XV


 


INSURANCE


 


SECTION 15.01                          INSURANCE.  EACH PARTY SHALL, AT ITS SOLE
COST AND EXPENSE, OBTAIN AND KEEP IN FORCE COMPREHENSIVE GENERAL LIABILITY
INSURANCE, INCLUDING ANY APPLICABLE SELF-INSURANCE COVERAGE, PRODUCT LIABILITY,
CLINICAL TRIAL LIABILITY, AND PROPERTY AND CASUALTY INSURANCE PROVIDING
COMMERCIALLY REASONABLE COVERAGE (AT LEAST US $10,000,000 COVERAGE) FOR ITS
ACTIVITIES UNDER THIS AGREEMENT AND ITS EQUIPMENT, PREMISES AND BUSINESSES TO BE
MAINTAINED DURING THE TERM AND FOR A PERIOD OF AT LEAST FIVE (5) YEARS
THEREAFTER.  THE INSURANCE POLICIES OF THE PARTIES IN THE UNITED STATES SHALL BE
WITH FINANCIALLY STRONG INSURANCE CARRIERS (OR, IN THE CASE OF SCHERING,
SELF-INSURANCE OR INSURANCE THROUGH A CAPTIVE INSURANCE COMPANY) AND WILL BE
PRIMARY TO ANY OTHER INSURANCE OWNED, SECURED OR IN PLACE.  UPON EXECUTION OF
THIS AGREEMENT, EACH PARTY SHALL FURNISH THE OTHER WITH A CERTIFICATE OF
INSURANCE SIGNED BY AN AUTHORIZED REPRESENTATIVE OF SUCH PARTY’S INSURANCE
UNDERWRITER EVIDENCING THE INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT.

 

37

--------------------------------------------------------------------------------


 


ARTICLE XVI


 


TERM AND TERMINATION


 


SECTION 16.01                          TERM.


 


(A)                                  EXCEPT FOR THE OBLIGATIONS UNDER SECTIONS
3.01(A) AND SECTION 16.1(B), WHICH SHALL BE COME EFFECTIVE UPON EXECUTION OF
THIS AGREEMENT BY BOTH PARTIES, THIS AGREEMENT SHALL COMMENCE AS OF, AND THE
EFFECTIVENESS OF THE RESPECTIVE OBLIGATIONS OF EACH PARTY HEREUNDER (INCLUDING
UNDER ARTICLE III) IS SUBJECT TO THE SATISFACTION OR WAIVER OF THE CONDITION
THAT THE WAITING PERIOD (AND ANY EXTENSION THEREOF) APPLICABLE TO THE THIS
AGREEMENT UNDER THE HSR ACT SHALL HAVE BEEN TERMINATED OR SHALL HAVE EXPIRED.


 


(B)                                 EACH PARTY HEREUNDER SHALL USE ITS BEST
EFFORTS PROMPTLY AS PRACTICABLE TO PREPARE AND MAKE THE APPLICABLE FILINGS UNDER
THE HSR ACT AND TO THEREAFTER RESPOND AS PROMPTLY AS PRACTICABLE TO ANY REQUEST
FOR ADDITIONAL INFORMATION OR DOCUMENTARY MATERIAL THAT MAY BE MADE UNDER THE
HSR ACT.


 


(C)                                  AFTER BECOMING EFFECTIVE AS PROVIDED ABOVE,
UNLESS TERMINATED AS PROVIDED HEREIN, THIS AGREEMENT SHALL CONTINUE IN EFFECT
UNTIL SUCH TIME AS: (I) NO ROYALTIES ARE PAYABLE UNDER SECTION 3.02 HEREUNDER TO
SONUS; AND (II) SONUS AND SCHERING ARE NO LONGER CO-PROMOTING THE PRODUCT IN THE
US, PROVIDED THAT THE LICENSE GRANTED PURSUANT TO SECTION 3.02(E) SHALL SURVIVE
SUCH TERMINATION.


 


SECTION 16.02                          TERMINATION.


 


(A)                                  TERMINATION AT WILL.  NOTWITHSTANDING ANY
OTHER TERM OR PROVISION OF THIS HEREOF EXPRESSLY OR IMPLIEDLY TO THE CONTRARY,
SCHERING MAY TERMINATE THIS AGREEMENT IN ITS ENTIRETY (OR, IN THE CASE OF
SECTION 16.02(A)(III) AND SECTION 16.02(A)(IV) BELOW, ON A COUNTRY-BY-COUNTRY
BASIS), AND BE FULLY RELEASED OF ANY OBLIGATIONS HEREUNDER (EXCEPT AS IS
EXPRESSLY PROVIDED FOR HEREIN) AS FOLLOWS:


 

(I)                                     UPON THIRTY (30) DAYS PRIOR WRITTEN
NOTICE AT ANY TIME IF SCHERING DETERMINES, IN ITS REASONABLE JUDGMENT, THAT
THERE ARE ISSUES OF SAFETY;

 

(II)                                  UPON THIRTY (30) DAYS PRIOR WRITTEN NOTICE
IF THE MANUFACTURING PROCESS FOR THE PRODUCT CANNOT BE SCALED TO ACHIEVE
CMC/MANUFACTURING WITHIN THE TIMELINES SET OUT IN THE CMC/MANUFACTURING PLAN AND
BUDGET, AS REVISED FROM TIME TO TIME BY THE STEERING COMMITTEE;.

 

(III)                               IMMEDIATELY IF ANY THIRD PARTY RECEIVES AN
INJUNCTION (PRELIMINARY OR PERMANENT) RESTRICTING THE MANUFACTURE, USE OR SALE
OF THE PRODUCT IN ANY COUNTRY ON THE GROUNDS OF THIRD PARTY PATENT INFRINGEMENT
AND SUCH INJUNCTION CONTINUES IN FORCE FOR A PERIOD OF THREE (3) MONTHS OR
LONGER;

 

(IV)                              UPON THIRTY (30) DAYS’ WRITTEN NOTICE TO
SONUS, IF, BASED UPON ASSEMBLED NDA SUBMISSION DATA FROM, OR THE RESULTS OF, THE
PIVOTAL TRIAL, SCHERING DETERMINES, USING ITS REASONABLE JUDGMENT, THAT SUCH
RESULTS DO NOT SUPPORT THE SUBMISSION OF THE PRODUCT FOR NDA APPROVAL; OR

 

38

--------------------------------------------------------------------------------


 

(V)                                 AT ANY TIME AFTER NDA APPROVAL, UPON TWELVE
(12) MONTHS’ NOTICE TO SONUS, FOR ANY REASON, DURING WHICH TIME SCHERING SHALL
REMAIN RESPONSIBLE FOR ALL OF ITS DUTIES AND OBLIGATIONS HEREUNDER;

 


(B)                                 TERMINATION FOR MATERIAL BREACH.  FAILURE BY
SCHERING OR SONUS TO COMPLY WITH ANY OF THE RESPECTIVE MATERIAL OBLIGATIONS AND
CONDITIONS CONTAINED IN THIS AGREEMENT SHALL ENTITLE THE OTHER PARTY TO GIVE THE
PARTY IN DEFAULT NOTICE REQUIRING IT TO CURE SUCH DEFAULT.  IF SUCH DEFAULT IS
NOT CURED WITHIN NINETY (90) DAYS AFTER RECEIPT OF SUCH NOTICE, THE NOTIFYING
PARTY SHALL BE ENTITLED (WITHOUT PREJUDICE TO ANY OTHER RIGHTS CONFERRED ON IT
BY THIS AGREEMENT) TO TERMINATE THIS AGREEMENT OR, IN THE EVENT OF AN UNCURED
MATERIAL BREACH BY SONUS, EFFECT THE RIGHTS OF SCHERING SET FORTH IN
SECTION 16.03(C) BY GIVING A NOTICE TO TAKE EFFECT IMMEDIATELY.  NOTWITHSTANDING
THE FOREGOING, IN THE EVENT OF NON-MONETARY DEFAULT, IF THE DEFAULT IS NOT
REASONABLY CAPABLE OF BEING CURED WITHIN THE NINETY (90) DAY CURE PERIOD BY THE
DEFAULTING PARTY AND SUCH DEFAULTING PARTY IS MAKING A GOOD FAITH EFFORT TO CURE
SUCH DEFAULT, THE NOTIFYING PARTY MAY NOT TERMINATE THIS AGREEMENT, PROVIDED,
HOWEVER, THAT THE NOTIFYING PARTY MAY TERMINATE THIS AGREEMENT IF SUCH DEFAULT
IS NOT CURED WITHIN ONE HUNDRED EIGHTY (180) DAYS OF SUCH ORIGINAL NOTICE OF
DEFAULT.  THE RIGHT OF EITHER PARTY TO TERMINATE THIS AGREEMENT AS HEREINABOVE
PROVIDED SHALL NOT BE AFFECTED IN ANY WAY BY ITS WAIVER OF, OR FAILURE TO TAKE
ACTION WITH RESPECT TO ANY PREVIOUS DEFAULT.


 


(C)                                  TERMINATION FOR INSOLVENCY.  IN THE EVENT
THAT ONE OF THE PARTIES HERETO SHALL GO INTO LIQUIDATION, OR IF A RECEIVER OR
TRUSTEE BE APPOINTED FOR THE PROPERTY OR ESTATE OF THAT PARTY AND SAID RECEIVER
OR TRUSTEE IS NOT REMOVED WITHIN SIXTY (60) DAYS, OR THE PARTY MAKES AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS (COLLECTIVELY, A “BANKRUPTCY EVENT”),
AND WHETHER ANY OF THE AFORESAID BANKRUPTCY EVENTS BE THE OUTCOME OF THE
VOLUNTARY ACT OF THAT PARTY, OR OTHERWISE, THE OTHER PARTY SHALL BE ENTITLED TO
TERMINATE THIS AGREEMENT (OR IN THE EVENT SONUS SUFFERS SUCH BANKRUPTCY EVENT,
SCHERING MAY EFFECT ITS RIGHTS DESCRIBED IN SECTION 16.03(C)) FORTHWITH BY
GIVING A WRITTEN NOTICE TO SONUS.  EACH PARTY AGREES (TO THE EXTENT IT MAY
LAWFULLY DO SO) THAT IT WILL NOT AT ANY TIME INSIST UPON, OR PLEAD, OR IN ANY
MANNER WHATSOEVER CLAIM TO TAKE THE BENEFIT OR ADVANTAGE OF, ANY STAY OR
EXTENSION LAW OR ANY OTHER LAW WHEREVER ENACTED, NOW OR AT ANY TIME HEREAFTER IN
FORCE, WHICH WOULD PROHIBIT THE TERMINATION OF THIS AGREEMENT OR IN ANY WAY
MODIFY THE EFFECTS THEREOF AS PROVIDED HEREIN; AND EACH PARTY (TO THE EXTENT IT
MAY LAWFULLY DO SO) HEREBY EXPRESSLY WAIVES ALL BENEFIT OR ADVANTAGE OF ANY SUCH
LAW, AND COVENANTS THAT IT WILL NOT HINDER, DELAY OR IMPEDE THE EXECUTION OF ANY
POWER HEREIN GRANTED TO THE OTHER PARTY, BUT WILL SUFFER AND PERMIT THE
EXECUTION OF EVERY POWER AS THOUGH NO SUCH LAW HAD BEEN ENACTED.


 


SECTION 16.03                          EFFECT OF TERMINATION.


 


(A)                                  EFFECT OF TERMINATION BY SCHERING UNDER
SECTION 16.02(A) OR BY SONUS UNDER SECTION 16.02(B) OR 16.02(C).  IN THE EVENT
THAT THIS AGREEMENT IS TERMINATED BY SCHERING IN ONE OR MORE COUNTRIES OR IN ITS
ENTIRETY IN ACCORDANCE WITH SECTION 16.02(A) HEREOF OR IN THE EVENT THAT THIS
AGREEMENT IS TERMINATED BY SONUS IN ITS ENTIRETY IN ACCORDANCE WITH
SECTION 16.02(B) OR 16.02(C) HEREOF, SCHERING WILL, WITH RESPECT TO EACH COUNTRY
FOR WHICH THE TERMINATION APPLIES ENTIRELY: (I) DELIVER TO SONUS THE SONUS
KNOW-HOW AND ASSIGN TO SONUS ITS RIGHTS IN SAID SONUS KNOW-HOW, SONUS MARKS AND
SONUS PATENTS, IF ANY, IN EITHER CASE RELATING SOLELY TO THE COUNTRY THAT IS THE
SUBJECT OF THE TERMINATION; (II) NOT USE THE SONUS KNOW-HOW AS LONG AS IT IS TO
BE HELD CONFIDENTIAL PURSUANT TO SECTION 10.01 HEREOF IN SUCH COUNTRY; (III) NOT
INFRINGE ANY OF THE SONUS PATENTS OR SONUS MARKS IN SUCH COUNTRY; (IV) MAKE ALL
PAYMENTS ACCRUED UNDER THIS AGREEMENT WITH RESPECT TO SUCH COUNTRY PRIOR TO THE
EFFECTIVE TERMINATION DATE; (V) TRANSFER ALL APPROVAL APPLICATIONS AND APPROVALS
RELATED TO SUCH COUNTRY TO SONUS UPON SONUS’ WRITTEN REQUEST FOR SAME;
(VI) TRANSFER TO SONUS RESPONSIBILITY

 

39

--------------------------------------------------------------------------------


 


FOR AND CONTROL OF ONGOING WORK OF SCHERING RELATED TO THE PRODUCT IN AN
EXPEDITIOUS AND ORDERLY MANNER WITH THE COSTS FOR SUCH WORK ASSUMED BY SONUS AS
OF THE DATE OF NOTICE; (VII) SELL TO SONUS, AT ANY TIME WITHIN NINETY (90) DAYS
OF SUCH TERMINATION, AT SONUS’ ELECTION, ALL OR ANY PORTION OF THE INVENTORY OF
THE PRODUCT OWNED BY SCHERING OR ITS AFFILIATES WHICH ARE INTENDED FOR SALE IN
SUCH COUNTRY AT A PRICE EQUAL TO SCHERING’S OR ITS AFFILIATES’ FULLY BURDENED
COSTS FOR SUCH INVENTORY.  SUCH ELECTION SHALL BE MADE BY SONUS IN WRITING AND
WITHIN THIRTY (30) DAYS OF SUCH TERMINATION.  IF SONUS ELECTS TO PURCHASE SUCH
SCHERING INVENTORY, THEN SCHERING SHALL SHIP AT SONUS’ COST AND DIRECTION SUCH
INVENTORY TO SONUS.  SONUS SHALL PAY FOR SUCH INVENTORY IN ADVANCE OF RECEIPT OF
SUCH INVENTORY.


 


(B)                                 ELECTION BY SCHERING.  IN THE EVENT OF A
BANKRUPTCY EVENT OR A MATERIAL DEFAULT DESCRIBED IN SECTION 16.02(B) AND (C) BY
SONUS (WHICH DEFAULT IS NOT CURED AS PROVIDED THEREIN), SCHERING MAY ELECT, IN
LIEU OF TERMINATING THIS AGREEMENT, TO DECLARE THE LICENSE GRANTED PURSUANT TO
THIS AGREEMENT TO BE IRREVOCABLE.  FROM THE DATE OF RECEIPT OF NOTICE OF SUCH
ELECTION, SONUS SHALL HAVE NO FURTHER RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT, EXCEPT THAT SONUS MAY ENFORCE ANY FINANCIAL OBLIGATIONS OF SCHERING
PURSUANT TO ARTICLE III OF THIS AGREEMENT, PROVIDED THAT ANY ADDITIONAL
DEVELOPMENT COSTS INCURRED BY SCHERING TO DEVELOP AND COMMERCIALIZE THE PRODUCT
(IN THE ABSENCE OF SONUS’ CONTRIBUTION AS PROVIDED FOR IN THIS AGREEMENT) SHALL
BE CREDITED AGAINST ALL AMOUNTS PAYABLE BY SCHERING TO SONUS PURSUANT TO
ARTICLE III.


 


(C)                                  GENERAL.  EXCEPT WHERE EXPRESSLY PROVIDED
FOR OTHERWISE IN THIS AGREEMENT, TERMINATION OF THIS AGREEMENT SHALL NOT RELIEVE
THE PARTIES HERETO OF ANY LIABILITY INCLUDING ANY OBLIGATION TO MAKE PAYMENTS
HEREUNDER, WHICH ACCRUED HEREUNDER PRIOR TO THE EXECUTION DATE OF SUCH
TERMINATION, NOR PRECLUDE EITHER PARTY FROM PURSUING ALL RIGHTS AND REMEDIES IT
MAY HAVE HEREUNDER AT LAW OR IN EQUITY WITH RESPECT TO ANY BREACH OF THIS
AGREEMENT NOR PREJUDICE ANY PARTY’S RIGHT TO OBTAIN PERFORMANCE OF ANY
OBLIGATION.  THIS SECTION SHALL SURVIVE TERMINATION OR EXPIRY OF THE AGREEMENT
FOR ANY REASON.


 


SECTION 16.04                          SURVIVING RIGHTS.  THE RIGHTS AND
OBLIGATIONS SET FORTH IN THIS AGREEMENT SHALL EXTEND BEYOND THE TERM OR
TERMINATION OF THIS AGREEMENT ONLY TO THE EXTENT EXPRESSLY PROVIDED FOR HEREIN,
OR TO THE EXTENT THAT THE SURVIVAL OF SUCH RIGHTS OR OBLIGATIONS ARE NECESSARY
TO PERMIT THEIR COMPLETE FULFILLMENT OR DISCHARGE.


 


SECTION 16.05                          RETURN OF CONFIDENTIAL INFORMATION UPON
TERMINATION.  WITHIN THIRTY (30) DAYS FOLLOWING THE EXPIRATION OR TERMINATION OF
THIS AGREEMENT, EACH PARTY SHALL RETURN TO THE OTHER PARTY, OR DESTROY, UPON THE
WRITTEN REQUEST OF THE OTHER PARTY, ANY AND ALL CONFIDENTIAL INFORMATION OF THE
OTHER PARTY IN ITS POSSESSION AND UPON A PARTY’S REQUEST, SUCH DESTRUCTION (OR
DELIVERY) SHALL BE CONFIRMED IN WRITING TO SUCH PARTY BY A RESPONSIBLE OFFICER
OF THE OTHER PARTY; PROVIDED, HOWEVER, THAT EACH PARTY MAY KEEP ONE COPY OF SUCH
CONFIDENTIAL INFORMATION AS NECESSARY TO COMPLY WITH APPLICABLE LAW.


 


ARTICLE XVII


 


MISCELLANEOUS


 


SECTION 17.01                          ASSIGNMENT.  SCHERING MAY ASSIGN ANY OF
ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT IN ANY COUNTRY TO ANY OF ITS
AFFILIATES, PROVIDED THAT SUCH ASSIGNMENT DOES NOT RELIEVE SCHERING OF ITS
OBLIGATIONS HEREUNDER OR OTHERWISE RESULT IN A NOVATION, AND MAY SUBLICENSE ITS
RIGHTS HEREUNDER AS PERMITTED UNDER SECTION 2.02 OF THIS AGREEMENT.  EXCEPT AS
EXPRESSLY PROVIDED HEREUNDER, NEITHER THIS AGREEMENT NOR ANY RIGHTS OR
OBLIGATIONS HEREUNDER MAY BE ASSIGNED OR

 

40

--------------------------------------------------------------------------------


 


OTHERWISE TRANSFERRED BY EITHER PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  NOTWITHSTANDING
THE FOREGOING, EITHER PARTY CAN SELL, TRANSFER OR ASSIGN ITS RIGHTS UNDER THE
AGREEMENT TO ANY THIRD PARTY AS PART OF A SALE OF ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF SUCH PARTY OR IN CONNECTION WITH A MERGER OR CONSOLIDATION;
PROVIDED THAT SUCH THIRD PARTY EXPRESSLY AGREES IN WRITING TO ASSUME AND PERFORM
ALL OF THE DUTIES AND OBLIGATIONS OF SUCH PARTY UNDER THIS AGREEMENT..  THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE SUCCESSORS AND PERMITTED ASSIGNS OF THE
PARTIES.  ANY ASSIGNMENT NOT IN ACCORDANCE WITH THIS AGREEMENT SHALL BE VOID.


 


SECTION 17.02                          FORCE MAJEURE.  NEITHER PARTY SHALL BE
HELD LIABLE OR RESPONSIBLE TO THE OTHER PARTY NOR BE DEEMED TO HAVE DEFAULTED
UNDER OR BREACHED THIS AGREEMENT FOR FAILURE OR DELAY IN FULFILLING OR
PERFORMING ANY TERM OF THIS AGREEMENT (OTHER THAN NON-PAYMENT) WHEN SUCH FAILURE
OR DELAY IS CAUSED BY OR RESULTS FROM CAUSES BEYOND THE REASONABLE CONTROL OF
THE AFFECTED PARTY, INCLUDING, BUT NOT LIMITED TO, FIRE, FLOODS, EMBARGOES, WAR,
ACTS OF WAR (WHETHER WAR BE DECLARED OR NOT), INSURRECTIONS, RIOTS, CIVIL
COMMOTIONS, STRIKES, LOCKOUTS OR OTHER LABOR DISTURBANCES, ACTS OF GOD OR ACTS,
OMISSIONS OR DELAYS IN ACTING BY THE OTHER PARTY.


 


SECTION 17.03                          GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK, EXCEPT THAT NO CONFLICT OF LAWS PROVISION SHALL BE APPLIED TO
MAKE THE LAWS OF ANY OTHER JURISDICTION APPLICABLE TO THIS AGREEMENT.


 


SECTION 17.04                          PATENT MARKING.  SCHERING AGREES TO MARK
ALL PRODUCT (OR THE CONTAINER OR LABEL AS APPROPRIATE) IT SELLS OR DISTRIBUTES
PURSUANT TO THIS AGREEMENT IN ACCORDANCE WITH THE APPLICABLE STATUTE OR
REGULATIONS PERTAINING TO INTELLECTUAL PROPERTY IN THE COUNTRY OR COUNTRIES OF
MANUFACTURE AND SALE THEREOF.


 


SECTION 17.05                          WAIVER.  EXCEPT AS SPECIFICALLY PROVIDED
FOR HEREIN, THE WAIVER FROM TIME TO TIME BY EITHER OF THE PARTIES OF ANY OF
THEIR RIGHTS OR THEIR FAILURE TO EXERCISE ANY REMEDY SHALL NOT OPERATE OR BE
CONSTRUED AS A CONTINUING WAIVER OF SAME OR OF ANY OTHER OF SUCH PARTY’S RIGHTS
OR REMEDIES PROVIDED IN THIS AGREEMENT.


 


SECTION 17.06                          SEVERABILITY.  IN CASE ANY PROVISION OF
THIS AGREEMENT SHALL BE INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY,
LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY.


 


SECTION 17.07                          NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREUNDER SHALL BE IN WRITING AND SHALL BE MAILED BY
FIRST-CLASS, REGISTERED OR CERTIFIED MAIL, POSTAGE PAID, OR DELIVERED
PERSONALLY, OR BY OVERNIGHT DELIVERY SERVICE ADDRESSED AS FOLLOWS:


 

If to Sonus:

 

Sonus Pharmaceuticals, Inc.

 

 

22026 20th Avenue, S.E.

 

 

Bothell, Washington 98021

 

 

Attention: President

 

 

Telephone:

 

 

 

 

Facsimile:

 

 

 

 

 

Copy to:

 

K.  C.  Schaaf, Esq.

 

 

 

Stradling Yocca Carlson & Rauth
660 Newport Center Drive, Suite 1600

 

 

41

--------------------------------------------------------------------------------


 

 

 

Newport Beach, CA 92660
Telephone: (949) 725-4000
Facsimile: (949) 725-4100

 

 

 

If to Schering:

 

Schering Aktiengesellschaft
13342 Berlin
Germany

 

 

 

 

 

Attn: Head of Legal Department

 

 

 

 

 

 

Copy to:

 

Berlex Pharmaceuticals, an Operating Unit of Berlex, Inc.
340 Changebridge Road
Montville, NJ 07045

 

 

Attn: Head of Oncology Global Business Unit

 

 

 

 

 

 

Copy to:

 

Berlex Pharmaceuticals, an Operating Unit of Berlex, Inc.
340 Changebridge Road
Montville, NJ 07045

 

 

 

 

 

Attn: General Counsel

 

 

 

 

Either Party may by like notice specify or change an address to which notices
and communications shall thereafter be sent.  Notices sent by mail or overnight
delivery service shall be effective upon receipt, and notices given personally
shall be effective when delivered.

 


SECTION 17.08                          INDEPENDENT CONTRACTORS.  IT IS EXPRESSLY
AGREED THAT SONUS AND SCHERING SHALL BE INDEPENDENT CONTRACTORS AND THAT THE
RELATIONSHIP BETWEEN THE TWO PARTIES SHALL NOT CONSTITUTE A PARTNERSHIP OR
AGENCY OF ANY KIND.  NEITHER SONUS NOR SCHERING SHALL HAVE THE AUTHORITY TO MAKE
ANY STATEMENTS, REPRESENTATIONS OR COMMITMENTS OF ANY KIND, OR TO TAKE ANY
ACTION, WHICH SHALL BE BINDING ON THE OTHER PARTY, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY.


 


SECTION 17.09                          RULES OF CONSTRUCTION.  THE PARTIES
HERETO AGREE THAT THEY HAVE BEEN REPRESENTED BY COUNSEL DURING THE NEGOTIATION
AND EXECUTION OF THIS AGREEMENT AND, THEREFORE, WAIVE THE APPLICATION OF ANY
LAW, REGULATION, HOLDING OR RULE OF CONSTRUCTION PROVIDING THAT AMBIGUITIES IN
AN AGREEMENT OR OTHER DOCUMENT WILL BE CONSTRUED AGAINST THE PARTY DRAFTING SUCH
AGREEMENT OR DOCUMENT.


 


SECTION 17.10                          ENTIRE AGREEMENT; AMENDMENT.  THIS
AGREEMENT (INCLUDING THE EXHIBITS AND SCHEDULES ATTACHED HERETO) SETS FORTH ALL
OF THE COVENANTS, PROMISES, AGREEMENTS, WARRANTIES, REPRESENTATIONS, CONDITIONS
AND UNDERSTANDINGS BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES AND TERMINATES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
BETWEEN THE PARTIES.  THERE ARE NO COVENANTS, PROMISES, AGREEMENTS, WARRANTIES,
REPRESENTATIONS CONDITIONS OR UNDERSTANDINGS, EITHER ORAL OR WRITTEN, BETWEEN
THE PARTIES OTHER THAN AS SET FORTH HEREIN.  NO SUBSEQUENT ALTERATION,
AMENDMENT, CHANGE OR ADDITION TO THIS AGREEMENT SHALL BE BINDING UPON THE

 

42

--------------------------------------------------------------------------------


 


PARTIES HERETO UNLESS REDUCED TO WRITING AND SIGNED BY THE RESPECTIVE AUTHORIZED
OFFICERS OF THE PARTIES.


 


SECTION 17.11                          HEADINGS.  THE CAPTIONS CONTAINED IN THIS
AGREEMENT ARE NOT A PART OF THIS AGREEMENT, BUT ARE MERELY GUIDES OR LABELS TO
ASSIST IN LOCATING AND READING THE SEVERAL ARTICLES HEREOF.


 


SECTION 17.12                          PUBLICITY.  SCHERING AND SONUS SHALL
CONSULT WITH EACH OTHER BEFORE ISSUING ANY PRESS RELEASE WITH RESPECT TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING, WITHOUT
LIMITATION, RELATING TO THE ACTIVITIES OR INFORMATION INCLUDED IN ANY
DEVELOPMENT PLAN), AND NEITHER SHALL ISSUE ANY SUCH PRESS RELEASE OR MAKE ANY
SUCH PUBLIC STATEMENT WITHOUT THE PRIOR CONSENT OF THE OTHER, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD; PROVIDED, HOWEVER, (I) THAT A PARTY MAY,
WITHOUT THE PRIOR CONSENT OF THE OTHER PARTY, ISSUE SUCH PRESS RELEASE OR MAKE
SUCH PUBLIC STATEMENT AS MAY UPON THE ADVICE OF COUNSEL BE REQUIRED BY LAW OR
THE RULES AND REGULATIONS OF THE NASDAQ OR ANY STOCK EXCHANGE, OR UNDER
APPLICABLE SECURITIES LAWS, OR ANY OTHER APPLICABLE LAWS IF IT HAS USED
REASONABLE EFFORTS TO CONSULT WITH THE OTHER PARTY PRIOR THERETO, AND (II) SUCH
CONSENT SHALL BE DEEMED TO HAVE BEEN GIVEN IF THE RECIPIENT OF THE PRESS RELEASE
OR PUBLIC STATEMENT FAILS TO RESPOND TO THE OTHER PARTY WITHIN FORTY-EIGHT (48)
HOURS AFTER THE RECIPIENT’S RECEIPT OF SUCH PROPOSED PRESS RELEASE OR PUBLIC
STATEMENT DELIVERED IN ACCORDANCE WITH THE TERMS OF SECTION 17.07.  NO SUCH
CONSENT OF THE OTHER PARTY SHALL BE REQUIRED TO RELEASE INFORMATION WHICH HAS
PREVIOUSLY BEEN MADE PUBLIC.


 


SECTION 17.13                          COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 17.14                          BANKRUPTCY MATTERS.  ALL LICENSES GRANTED
UNDER THIS AGREEMENT ARE DEEMED TO BE, FOR PURPOSES OF SECTION 365(N) OF THE
UNITED STATES BANKRUPTCY CODE (THE “BANKRUPTCY CODE”), LICENSES OF RIGHT TO
“INTELLECTUAL PROPERTY” AS DEFINED IN SECTION 101 OF THE BANKRUPTCY CODE.  THE
PARTIES AGREE THAT SCHERING MAY FULLY EXERCISE ALL OF ITS RIGHTS AND ELECTIONS
UNDER THE BANKRUPTCY CODE.  THE PARTIES FURTHER AGREE THAT, IN THE EVENT
SCHERING ELECTS TO RETAIN ITS RIGHTS AS A LICENSEE UNDER THE BANKRUPTCY CODE,
SCHERING SHALL BE ENTITLED TO COMPLETE ACCESS TO THE SONUS TECHNOLOGY AND
APPROVALS LICENSED TO IT HEREUNDER AND ALL EMBODIMENTS OF SUCH SONUS TECHNOLOGY
AND APPROVALS, BUT ONLY AS NECESSARY FOR THE PURPOSES OF EXPLOITATION OF THE
LICENSES GRANTED UNDER THIS AGREEMENT.  SUCH EMBODIMENTS OF SONUS TECHNOLOGY AND
APPROVALS SHALL BE DELIVERED TO SCHERING UPON WRITTEN REQUEST OF SCHERING.


 


SECTION 17.15                          FURTHER ASSURANCES.  EACH PARTY AGREES TO
EXECUTE, ACKNOWLEDGE AND DELIVER SUCH FURTHER INSTRUCTIONS, AND TO DO ALL SUCH
OTHER ACTS, AS MAY BE NECESSARY OR APPROPRIATE IN ORDER TO CARRY OUT THE
PURPOSES AND INTENT OF THIS AGREEMENT.


 


SECTION 17.16                          AFFILIATES.  EACH PARTY MAY PERFORM ITS
OBLIGATIONS HEREUNDER PERSONALLY OR THROUGH ONE OR MORE OF ITS AFFILIATES. 
NEITHER PARTY SHALL PERMIT ANY OF ITS AFFILIATES TO COMMIT ANY ACT (INCLUDING
ANY ACT OF OMISSION) WHICH SUCH PARTY IS PROHIBITED HEREUNDER FROM COMMITTING
DIRECTLY.

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in duplicate by their duly authorized officers as of the Effective Date.

 

Sonus Pharmaceuticals, Inc. 

 

Schering Aktiengesellschaft

 

 

 

By:

/s/ Michael A. Martino

 

 

By:

/s/ Hubertus Erlen

 

 

 

 

 

 

 

 

Name:

Michael A. Martino

 

 

Name:

Hubertus Erlen

 

 

 

 

 

 

 

 

Title:

President & Chief Executive Officer

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ulrich Koestlin

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Ulrich Koestlin

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Product Definition and Specification

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Patents and Patent Applications

 

B-2

--------------------------------------------------------------------------------

 